Exhibit 10.1

EXECUTION VERSION

AMENDED AND RESTATED FIRST LIEN CREDIT AGREEMENT

dated as of April 19, 2012

among

THE GOODYEAR TIRE & RUBBER COMPANY,

as Borrower,

The LENDERS Party Hereto,

The ISSUING BANKS Party Hereto,

BNP PARIBAS,

CITIBANK N.A.,

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

DEUTSCHE BANK SECURITIES INC.,

GOLDMAN SACHS BANK USA,

WELLS FARGO CAPITAL FINANCE, LLC,

as Syndication Agents and Documentation Agents,

BANK OF AMERICA, N.A.,

BARCLAYS BANK PLC,

HSBC BANK USA, NATIONAL ASSOCIATION,

MORGAN STANLEY SENIOR FUNDING, INC.,

as Senior Managing Agents

UBS SECURITIES LLC,

UNION BANK, N.A.,

as Managing Agents

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Collateral Agent

J.P. MORGAN SECURITIES LLC,

BNP PARIBAS SECURITIES CORP.,

CITIGROUP GLOBAL MARKETS INC.,

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

DEUTSCHE BANK SECURITIES INC.,

GOLDMAN SACHS BANK USA,

WELLS FARGO CAPITAL FINANCE, LLC,

as Joint Lead Arrangers

and Joint Bookrunners



--------------------------------------------------------------------------------

IMPORTANT NOTE:

EACH PARTY HERETO MUST EXECUTE THIS CREDIT AGREEMENT OUTSIDE THE REPUBLIC OF
AUSTRIA AND EACH LENDER MUST BOOK ITS LOAN AND RECEIVE ALL PAYMENTS OUTSIDE THE
REPUBLIC OF AUSTRIA. TRANSPORTING OR SENDING THE ORIGINAL OR ANY CERTIFIED COPY
OF THIS CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR ANY NOTICE OR OTHER
COMMUNICATION (INCLUDING BY EMAIL OR OTHER ELECTRONIC TRANSMISSION) INTO OR FROM
THE REPUBLIC OF AUSTRIA MAY RESULT IN THE IMPOSITION OF AN AUSTRIAN STAMP DUTY
ON THE CREDIT FACILITY PROVIDED FOR HEREIN, WHICH MAY BE FOR THE ACCOUNT OF THE
PARTY WHOSE ACTIONS RESULT IN SUCH IMPOSITION. COMMUNICATIONS REFERENCING THIS
CREDIT AGREEMENT SHOULD NOT BE ADDRESSED TO RECIPIENTS IN, OR SENT BY PERSONS
LOCATED IN, THE REPUBLIC OF AUSTRIA AND PAYMENTS SHOULD NOT BE MADE TO BANK
ACCOUNTS IN THE REPUBLIC OF AUSTRIA. SEE ALSO SECTION 9.18 AND A MEMORANDUM FROM
AUSTRIAN COUNSEL FOR THE GOODYEAR TIRE & RUBBER COMPANY WHICH IS AVAILABLE UPON
REQUEST FROM THE ADMINISTRATIVE AGENT.



--------------------------------------------------------------------------------

Table of Contents

 

         Page   ARTICLE I    Definitions    SECTION 1.01.  

Defined Terms

     1    SECTION 1.02.  

Classification of Loans and Borrowings

     57    SECTION 1.03.  

Foreign Currency Translation

     57    SECTION 1.04.  

Terms Generally

     57    SECTION 1.05.  

Accounting Terms; GAAP

     58    ARTICLE II    The Credits    SECTION 2.01.  

Loans and Borrowings

     58    SECTION 2.02.  

Requests for Borrowing

     59    SECTION 2.03.  

Letters of Credit

     60    SECTION 2.04.  

Funding of Borrowings

     66    SECTION 2.05.  

Interest Elections

     67    SECTION 2.06.  

Reductions of Commitments

     68    SECTION 2.07.  

Repayment of Loans; Evidence of Debt

     69    SECTION 2.08.  

Prepayment of Loans

     69    SECTION 2.09.  

Fees

     71    SECTION 2.10.  

Interest

     72    SECTION 2.11.  

Alternate Rate of Interest

     73    SECTION 2.12.  

Increased Costs

     73    SECTION 2.13.  

Break Funding Payments

     74    SECTION 2.14.  

Taxes

     75    SECTION 2.15.  

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

     77    SECTION 2.16.  

Mitigation Obligations; Replacement of Lenders

     79    SECTION 2.17.  

Defaulting Lenders

     80    ARTICLE III    Representations and Warranties    SECTION 3.01.  

Organization; Powers

     82    SECTION 3.02.  

Authorization; Enforceability

     82    SECTION 3.03.  

Governmental Approvals; No Conflicts

     83    SECTION 3.04.  

Financial Statements; No Material Adverse Change

     83   



--------------------------------------------------------------------------------

SECTION 3.05.  

Litigation and Environmental Matters

     83    SECTION 3.06.  

Compliance with Laws and Agreements

     84    SECTION 3.07.  

Investment Company Status

     84    SECTION 3.08.  

ERISA and Canadian Pension Plans

     84    SECTION 3.09.  

Disclosure

     84    SECTION 3.10.  

Security Interests

     85    SECTION 3.11.  

Use of Proceeds and Letters of Credit

     86    ARTICLE IV    Conditions    SECTION 4.01.  

Restatement Date

     87    SECTION 4.02.  

Each Credit Event

     90    ARTICLE V    Affirmative Covenants    SECTION 5.01.  

Financial Statements and Other Information

     91    SECTION 5.02.  

Notices of Defaults

     93    SECTION 5.03.  

Existence; Conduct of Business

     93    SECTION 5.04.  

Maintenance of Properties

     93    SECTION 5.05.  

Books and Records; Inspection and Audit Rights

     93    SECTION 5.06.  

Compliance with Laws

     94    SECTION 5.07.  

Insurance

     94    SECTION 5.08.  

Guarantees and Collateral

     94    SECTION 5.09.  

Borrowing Base Certificate

     96    ARTICLE VI    Negative Covenants    SECTION 6.01.  

Limitation on Indebtedness

     97    SECTION 6.02.  

Limitation on Restricted Payments

     101    SECTION 6.03.  

Limitation on Restrictions on Distributions from Restricted Subsidiaries

     105    SECTION 6.04.  

Limitation on Sales of Assets and Subsidiary Stock

     107    SECTION 6.05.  

Limitation on Transactions with Affiliates

     108    SECTION 6.06.  

Limitation on Liens

     110    SECTION 6.07.  

Limitation on Sale/Leaseback Transactions

     113    SECTION 6.08.  

Fundamental Changes

     114    SECTION 6.09.  

Consolidated Coverage Ratio

     114   

 

ii



--------------------------------------------------------------------------------

ARTICLE VII    Events of Default    SECTION 7.01.  

Events of Default

     115    ARTICLE VIII    The Agents   

 

ARTICLE IX



  

Miscellaneous    SECTION 9.01.  

Notices

     120    SECTION 9.02.  

Waivers; Amendments

     121    SECTION 9.03.  

Expenses; Indemnity; Damage Waiver

     124    SECTION 9.04.  

Successors and Assigns

     125    SECTION 9.05.  

Survival

     129    SECTION 9.06.  

Counterparts; Integration; Effectiveness; Issuing Banks

     130    SECTION 9.07.  

Severability

     130    SECTION 9.08.  

Right of Setoff

     130    SECTION 9.09.  

Governing Law; Jurisdiction; Consent to Service of Process

     131    SECTION 9.10.  

WAIVER OF JURY TRIAL

     131    SECTION 9.11.  

Headings

     132    SECTION 9.12.  

Confidentiality

     132    SECTION 9.13.  

Interest Rate Limitation

     132    SECTION 9.14.  

Security Documents

     133    SECTION 9.15.  

Additional Financial Covenants

     133    SECTION 9.16.  

Effect of Restatement

     133    SECTION 9.17.  

USA Patriot Act Notice

     134    SECTION 9.18.  

Austrian Matters

     134    SECTION 9.19.  

No Fiduciary Relationship

     136    SECTION 9.20.  

Non-Public Information

     136   

 

iii



--------------------------------------------------------------------------------

SCHEDULES:

 

Schedule 1.01A    —    Consent Subsidiaries Schedule 1.01B    —    Mortgaged
Properties Schedule 1.01C    —    Senior Subordinated-Lien Indebtedness Schedule
2.01    —    Commitments Schedule 3.10(b)    —    Mortgaged Properties

EXHIBITS:

 

Exhibit A    —    Form of Borrowing Request Exhibit B    —    Form of Interest
Election Request Exhibit C    —    Form of Promissory Note Exhibit D    —   
Form of Assignment and Assumption Exhibit E    —    Form of Borrowing Base
Certificate Exhibit F    —    Form of Restatement Date Perfection Certificate
Exhibit G    —    Form of Reaffirmation Agreement

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED FIRST LIEN CREDIT AGREEMENT dated as of April 19, 2012
(this “Agreement”), among THE GOODYEAR TIRE & RUBBER COMPANY; the LENDERS party
hereto; the ISSUING BANKS party hereto; and JPMORGAN CHASE BANK, N.A., as
Administrative Agent and Collateral Agent.

The Borrower has requested that the Lenders agree to amend and restate the
Existing Credit Agreement (such term and each other capitalized term used but
not otherwise defined herein having the meaning assigned to it in Article I) in
order to continue the revolving credit facility provided for therein and to
extend credit in the form of revolving Loans and Letters of Credit in an
aggregate principal or stated amount not in excess of $2,000,000,000 at any time
outstanding. The Lenders are willing to continue such revolving credit facility,
and to amend and restate the Existing Credit Agreement in the form hereof, upon
the terms and subject to the conditions set forth herein. The proceeds of
Borrowings hereunder will be used for working capital and general corporate
purposes of the Borrower and the Subsidiaries. Letters of Credit will be used
for general corporate purposes of the Borrower and the Subsidiaries.

Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Access Agreement” means a written agreement granting access rights with respect
to any Accounts or Inventory of the Borrower or any of the other Grantors
located at any third party location, in form and substance reasonably
satisfactory to the Administrative Agent.

“Account” has the meaning specified in the UCC.

“Account Debtor” means the Person who is primarily obligated under, with respect
to or on account of an Account.

“Accounts Receivable Reserves” means, on any date, an amount (calculated in
accordance with the current and historical accounting practices of the Borrower)
equal to the sum of reserves for volume rebates, cash discounts, Federal excise
taxes and warranties maintained on the Borrower’s general ledger with respect to
Eligible Accounts Receivable, in each case without duplication of any amounts
that are included in the Dilution Factors for such period or excluded from the
value of Eligible Accounts



--------------------------------------------------------------------------------

Receivable pursuant to the definition thereof, and each such reserve to be
subject to adjustment by the Administrative Agent or the Majority Lenders in
their discretion (not to be exercised unreasonably) based on the results of
collateral and borrowing base evaluations and monitoring conducted by the
Administrative Agent and its designated representatives. Any such adjustment by
the Administrative Agent or the Majority Lenders shall be made by written notice
to the Borrower setting forth in reasonable detail the basis for such
adjustment, and shall become effective for purposes of the first Borrowing Base
Certificate that is delivered pursuant to Section 5.09 at least five Business
Days after the date of receipt by the Borrower of such written notice.

“Additional Assets” means:

(a) any property or assets (other than Indebtedness and Capital Stock) to be
used by the Borrower or a Restricted Subsidiary;

(b) the Capital Stock of a Person that becomes a Restricted Subsidiary as a
result of the acquisition of such Capital Stock by the Borrower or another
Restricted Subsidiary; or

(c) Capital Stock constituting a minority interest in any Person that at such
time is a Restricted Subsidiary;

provided, however, that any such Restricted Subsidiary described in clauses (b)
or (c) above is primarily engaged in a Permitted Business.

“Additional Inventory Reserves” means, on any date, an amount equal to the sum
of the following reserves established by the Administrative Agent with respect
to Eligible Inventory, without duplication of any deductions made pursuant to
the definitions of “Eligible Inventory”, “Inventory Reserves” and “Inventory
Value”:

(a) a reserve for “slow moving” Eligible Inventory equal to 75% of the amount in
excess of a 12 month supply on hand;

(b) a reserve for private label Eligible Inventory relating to the North America
Tire Division;

(c) a reserve for freight, duties and insurance for Eligible Inventory
representing in transit Inventory equal to $5,000,000;

(d) a reserve for shrink or discrepancies that arise pertaining to Eligible
Inventory quantities on hand between the Borrower’s perpetual accounting system
and physical counts of the Eligible Inventory which will be equal to the amount
of any such discrepancy, if any, that is in excess of 2.0%; and

(e) any other reserve as deemed appropriate by the Administrative Agent or the
Majority Lenders in their discretion (not to be exercised unreasonably) based on
the results of collateral and borrowing base evaluations and monitoring
conducted by the Administrative Agent and its designated representatives.

 

2



--------------------------------------------------------------------------------

The reserves described in clauses (a), (b), (c), (d) and (e) above shall be
subject to adjustment (and, in the case of clause (e), establishment) by the
Administrative Agent or the Majority Lenders in their discretion (not to be
exercised unreasonably) based on the results of collateral and borrowing base
evaluations and monitoring conducted by the Administrative Agent and its
designated representatives. Any such adjustment or the establishment of a
reserve pursuant to clause (e) by the Administrative Agent or the Majority
Lenders shall be made by written notice to the Borrower setting forth in
reasonable detail the basis for such adjustment or reserve, and shall become
effective for purposes of the first Borrowing Base Certificate that is delivered
pursuant to Section 5.09 at least five Business Days after the date of receipt
by the Borrower of such written notice.

“Adjusted Eligible Accounts Receivable” means, on any date, an amount equal to
(a) Eligible Accounts Receivable minus (b) the sum of, without duplication,
(i) the Dilution Reserve and (ii) the Accounts Receivable Reserves.

“Adjusted Eligible Finished Goods” means, on any date and with respect to any
division of the Borrower, an amount equal to (a) Eligible Finished Goods
relating to such division minus (b) the Inventory Reserves with respect to the
Eligible Inventory included in such Eligible Finished Goods minus (c) the
Additional Inventory Reserves with respect to the Eligible Inventory included in
such Eligible Finished Goods.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder, and its successors in such capacity.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Affiliate Transaction” has the meaning set forth in Section 6.05(a).

“Agents” means the Administrative Agent and the Collateral Agent.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1% and (c) the Adjusted LIBO Rate on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) for a deposit in dollars with a maturity of one month plus 1% per
annum. For purposes of clause (c) above, the Adjusted LIBO Rate on any day shall
be based on the rate per annum appearing on the Reuters “LIBOR01” screen
displaying British Bankers’ Association

 

3



--------------------------------------------------------------------------------

Interest Settlement Rates (or on any successor or substitute screen provided by
Reuters, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such screen, as determined
by the Administrative Agent from time to time for purposes of providing
quotations of interest rates applicable to dollar deposits in the London
interbank market) at approximately 11:00 a.m., London time, on such day for
deposits in dollars with a maturity of one month. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the Adjusted LIBO Rate shall be effective from and including the effective date
of such change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate, respectively.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Total Commitment represented by such Lender’s Commitment. If the Commitments
have been reduced to zero, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

“Applicable Rate” shall mean, for any day, with respect to (a) any Loan or
(b) the Commitments, the applicable rate per annum set forth under the
appropriate caption in the table below, in each case based upon the Reference
Availability (as defined below) then in effect, except (x) on or prior to the
last day of the first full fiscal quarter ending after the Restatement Date, the
Applicable Rate shall be determined by reference to Category 1 and
(y) notwithstanding clause (x), if an Event of Default shall have occurred under
clause (a), (b), (h) or (i) of Section 7.01 or as a result of a breach of
Section 5.09(a) (for so long as a new Borrowing Base Certificate has not been
delivered) or 6.09 and shall then be continuing, the Applicable Rate shall be
determined by reference to Category 2 in the table below:

 

Reference Availability :

   Eurodollar
Spread     ABR
Spread     Commitment
Fee  

Category 1

>$1,000,000,000

     1.500 %      0.50 %      0.375 % 

Category 2

<$1,000,000,000

     1.75 %      0.75 %      0.250 % 

The “Reference Availability” for each day shall be the amount determined by the
Administrative Agent as of the second Business Day (the “Applicable Delivery
Date”) following the then most recent delivery of a Borrowing Base Certificate
to be the average of the Available Commitments as of the end of each of the
30 consecutive days immediately preceding the Applicable Delivery Date. Solely
for purposes of determining the Reference Availability, Available Cash for any
day during any applicable period shall

 

4



--------------------------------------------------------------------------------

be the Available Cash specified on the most recent certificate delivered under
Section 5.09(a) or (b) specifying Available Cash.

“Approved Fund” means (a) with respect to any Lender, a CLO managed by such
Lender or by an Affiliate of such Lender and (b) with respect to any Lender that
is a fund which invests in bank loans and similar extensions of credit, any
other fund that invests in bank loans and similar extensions of credit and is
managed by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Arrangers” means J.P. Morgan Securities LLC, BNP Paribas Securities Corp.,
Citigroup Global Markets Inc., Credit Agricole Corporate and Investment Bank,
Deutsche Bank Securities Inc., Goldman Sachs Bank USA and Wells Fargo Capital
Finance, LLC, each as Joint Lead Arranger and Joint Bookrunner, for the credit
facilities established by this Agreement.

“Asset Disposition” means any sale, lease, transfer or other disposition (or
series of sales, leases, transfers or dispositions that are part of a common
plan) by the Borrower or any Restricted Subsidiary, including any disposition by
means of a merger, consolidation or similar transaction (each referred to for
the purposes of this definition as a “disposition”), of:

(a) any shares of Capital Stock of a Restricted Subsidiary (other than
directors’ qualifying shares or shares required by applicable law to be held by
a Person other than the Borrower or a Restricted Subsidiary);

(b) all or substantially all the assets of any division or line of business of
the Borrower or any Restricted Subsidiary; or

(c) any other assets of the Borrower or any Restricted Subsidiary outside of the
ordinary course of business of the Borrower or such Restricted Subsidiary;

other than, in the case of clauses (a), (b) and (c) above,

(1) a disposition by a Restricted Subsidiary to the Borrower or by the Borrower
or a Restricted Subsidiary to a Restricted Subsidiary;

(2) for purposes of Section 6.04 only, a disposition subject to Section 6.02;

(3) a disposition of assets with a Fair Market Value of less than $10,000,000;

(4) a sale of accounts receivable and related assets of the type specified in
the definition of “Qualified Receivables Transaction” to a Receivables Entity;

(5) a transfer of accounts receivable and related assets of the type specified
in the definition of “Qualified Receivables Transaction” (or a

 

5



--------------------------------------------------------------------------------

fractional undivided interest therein) by a Receivables Entity in a Qualified
Receivables Transaction; and

(6) any Specified Asset Sale.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit D or any other form approved by the Administrative Agent.

“Attributable Debt” means, with respect to any Sale/Leaseback Transaction that
does not result in a Capitalized Lease Obligation, the present value (computed
in accordance with GAAP) of the total obligations of the lessee for rental
payments during the remaining term of the lease included in such Sale/Leaseback
Transaction (including any period for which such lease has been extended). In
the case of any lease which is terminable by the lessee upon payment of a
penalty, the Attributable Debt shall be the lesser of (i) the Attributable Debt
determined assuming termination upon the first date such lease may be terminated
(in which case the Attributable Debt shall also include the amount of the
penalty, but no rent shall be considered as required to be paid under such lease
subsequent to the first date upon which it may be so terminated) and (ii) the
Attributable Debt determined assuming no such termination.

“Availability Period” means the period from and including the Restatement Date
to but excluding the earlier of (a) the Commitment Termination Date and (b) any
other date on which the Commitments have been reduced to zero.

“Available Cash” means, with respect to any date, the aggregate amount of cash
and Temporary Cash Investments held on such date by the Borrower and the
Subsidiary Guarantors, other than cash and Temporary Cash Investments (a) held
in accounts outside the United States of America and Canada or (b) to the extent
subject to any Lien (other than Liens permitted pursuant to Section 6.06(t))
securing Indebtedness or other obligations or to any other restriction on
availability.

“Available Commitments” means, at the time of any determination, an amount equal
to Available Cash plus the difference between (a) the lesser of (i) the
Borrowing Base and (ii) the aggregate amount of the Commitments in effect at
such time minus (b) the aggregate amount of the Credit Exposures at such time.

“Average Life” means, as of the date of determination, with respect to any
Indebtedness or Preferred Stock, the quotient obtained by dividing (a) the sum
of the products of the number of years from the date of determination to the
dates of each successive scheduled principal payment of such Indebtedness or
scheduled redemption or similar payment with respect to such Preferred Stock
multiplied by the amount of such payment by (b) the sum of all such payments.

“Bank Indebtedness” means all obligations under the U.S. Bank Indebtedness and
European Bank Indebtedness.

 

6



--------------------------------------------------------------------------------

“Bankruptcy Event” means, with respect to any Person, that such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment;
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof; provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Board of Directors” means the board of directors of the Borrower or any
committee thereof duly authorized to act on behalf of the board of directors of
the Borrower.

“Borrower” means The Goodyear Tire & Rubber Company, an Ohio corporation.

“Borrowing” means Loans of the same Type made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Base” means, at the time of any determination, an amount equal to the
sum of, without duplication, (a) 85% of Adjusted Eligible Accounts Receivable
and (b) (i) if the Effective Advance Rate is equal to or greater than the
percentage equal to 85% of the Recovery Rate, 85% multiplied by the Recovery
Rate multiplied by the Inventory Value of all Inventory of the Borrower and each
other Grantor or (ii) if the Effective Advance Rate is less than the percentage
equal to 85% of the Recovery Rate, (A) the sum of (x) 40% of Eligible Raw
Materials plus (y) 70% of Adjusted Eligible Finished Goods relating to the North
American Tire Division, the Retail Division and Wingfoot, respectively, plus
(z) 40% of Eligible Work in Process minus (B) the Rent Reserve, minus (C) the
Priority Payables Reserve (the amount in clause (ii) collectively, the
“Inventory Advance Amount”). The Borrowing Base at any time shall be determined
by reference to the most recent Borrowing Base Certificate delivered to the
Administrative Agent on the Restatement Date or pursuant to Section 5.09, as
applicable. Subject to the provisions of Section 9.02(b)(viii), standards of
eligibility and reserves relating to the components of the Borrowing Base may be
revised and adjusted from time to time by the Administrative Agent or the
Majority Lenders in their discretion (not to be exercised unreasonably) based on
the results of collateral and borrowing base evaluations and monitoring
conducted by the

 

7



--------------------------------------------------------------------------------

Administrative Agent and its designated representatives. Any such revision or
adjustment by the Administrative Agent or the Majority Lenders shall be made by
written notice to the Borrower setting forth in reasonable detail the basis for
such revision or adjustment, and shall become effective for purposes of the
first Borrowing Base Certificate that is delivered pursuant to Section 5.09 at
least five Business Days after the date of receipt by the Borrower of such
written notice.

“Borrowing Base Availability” means, at the time of any determination, an amount
equal to the lesser of the Borrowing Base at such time and the aggregate amount
of the Commitments at such time.

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit E hereto (with such changes therein as may be reasonably requested by
the Administrative Agent from time to time to reflect the components of and
reserves against the Borrowing Base as provided for hereunder from time to
time), executed and certified on behalf of the Borrower as accurate and complete
in all material respects by a Financial Officer of the Borrower, which shall
include appropriate exhibits, schedules, supporting documentation and additional
reports as (a) outlined in Exhibit E hereto, (b) reasonably requested by the
Administrative Agent and (c) provided for in Section 5.09.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.02 in substantially the form of Exhibit A hereto.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Canadian Benefit Plans” means all material employee benefit plans of any nature
or kind whatsoever that are not Canadian Pension Plans and are maintained or
contributed to by any Credit Party having employees in Canada.

“Canadian Dollars” refers to lawful money of Canada.

“Canadian Pension Plans” means each plan which is a registered pension plan
within the meaning of the Income Tax Act (Canada).

“Canadian Security Agreements” has the meaning assigned to such term in the
Guarantee and Collateral Agreement.

“Capitalized Lease Obligations” means an obligation that is required to be
classified and accounted for as a capitalized lease for financial reporting
purposes in accordance with GAAP, and the amount of Indebtedness represented by
such obligation shall be the capitalized amount of such obligation determined in
accordance with GAAP.

“Capital Stock” of any Person means any and all shares, interests, rights to
purchase, warrants, options, participations or other equivalents of or interests
in (however

 

8



--------------------------------------------------------------------------------

designated) equity of such Person, including any Preferred Stock, but excluding
any debt securities convertible into such equity.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the United States Securities and
Exchange Commission thereunder as in effect on the date hereof), of Capital
Stock representing more than 50% of the aggregate ordinary voting power
represented by the issued and outstanding Capital Stock of the Borrower; or
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Borrower by Persons who were neither (i) directors on the
date hereof or nominated by the board of directors of the Borrower nor
(ii) appointed by directors so nominated.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.12(b), by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that for purposes of this definition, with respect to all requests, rules,
guidelines or directives adopted or issued pursuant to or in connection with the
Dodd-Frank Wall Street Reform and Consumer Protection Act and Basel III, the
date of this Agreement shall be deemed to be April 10, 2012; provided further
that no act, event or circumstance referred to in clause (a), (b) or (c) of this
definition shall be deemed to have occurred prior to the date of this Agreement
as a result of the applicable law, rule, regulation, interpretation,
application, request, guideline or directive having been adopted, made or issued
under the general authority of the Dodd-Frank Wall Street Reform and Consumer
Protection Act, Basel III or any other law or multinational supervisory
agreement in effect prior to the date hereof.

“CLO” means any entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course and is
administered or managed by a Lender or an Affiliate of such Lender.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means all the assets and rights that secure any of the Obligations
pursuant to the Security Documents.

“Collateral Agent” means JPMCB, in its capacity as collateral agent for the
Lenders under the Guarantee and Collateral Agreement and the other Security
Documents.

 

9



--------------------------------------------------------------------------------

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum permitted aggregate amount of
such Lender’s Credit Exposure hereunder, as such commitment may be (a) reduced
from time to time pursuant to Section 2.06 or increased from time to time
pursuant to Section 9.02(c) and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
initial amount of each Lender’s Commitment is set forth on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender shall have assumed
its Commitment, as applicable. The initial aggregate amount of the Lenders’
Commitments is $2,000,000,000.

“Commitment Termination Date” means April 30, 2017.

“Consent Subsidiary” means (a) any Subsidiary listed on Schedule 1.01A and
(b) any Subsidiary not on Schedule 1.01A or formed or acquired after the
Restatement Date, in respect of which (A) the consent of any Person other than
the Borrower or any Wholly Owned Subsidiary is required by applicable law or the
terms of any organizational document of such Subsidiary or other agreement of
such Subsidiary or any Affiliate of such Subsidiary in order for such Subsidiary
to execute the Guarantee and Collateral Agreement as a Grantor or a Subsidiary
Guarantor and perform its obligations thereunder, or in order for Capital Stock
of such Subsidiary to be pledged under the Security Documents, as the case may
be, and (B) the Borrower has endeavored in good faith to obtain such consents,
and such consents shall not have been obtained. Notwithstanding the foregoing,
no Subsidiary shall be a Consent Subsidiary at any time that it is a guarantor
of, or has provided any collateral to secure, Indebtedness for borrowed money of
the Borrower, and any Consent Subsidiary (including a Consent Subsidiary listed
in Schedule 1.01A) that at any time ceases to meet the test set forth in
clause (A) shall cease to be a Consent Subsidiary. No Subsidiary shall be a
Consent Subsidiary if it is (i) a Guarantor or a Grantor under the Second Lien
Guarantee and Collateral Agreement, (ii) a US Guarantor under the European
Guarantee and Collateral Agreement or a “Subsidiary Guarantor” (that is
organized under the laws of the United States or Canada or any of their
respective states, provinces, territories or possessions or any political
subdivision of any thereof) under the J.V. Notes Indenture, (iii) a “Subsidiary
Guarantor” under the 2010 Indenture or the 2012 Indenture or (iv) a Subsidiary
of the Borrower that Guarantees any obligations arising under an indenture or
any other document governing Material Indebtedness of the Borrower entered into
after the date hereof.

“Consolidated Coverage Ratio” as of any date of determination means the ratio
of:

(1) the aggregate amount of EBITDA for the period of the most recent four
consecutive fiscal quarters ending prior to the date of such determination for
which financial statements have been filed with the SEC to

(2) Consolidated Interest Expense for such four fiscal quarters;

 

10



--------------------------------------------------------------------------------

provided, however, that:

(A) if the Borrower or any Restricted Subsidiary has Incurred any Indebtedness
since the beginning of such period that remains outstanding on such date of
determination or if the transaction giving rise to the need to calculate the
Consolidated Coverage Ratio is an Incurrence of Indebtedness, EBITDA and
Consolidated Interest Expense for such period shall be calculated after giving
effect on a pro forma basis to such Indebtedness as if such Indebtedness had
been Incurred on the first day of such period and the discharge of any other
Indebtedness repaid, repurchased, defeased or otherwise discharged with the
proceeds of such new Indebtedness as if such discharge had occurred on the first
day of such period,

(B) if the Borrower or any Restricted Subsidiary has repaid, repurchased,
defeased or otherwise discharged any Indebtedness since the beginning of such
period or if any Indebtedness is to be repaid, repurchased, defeased or
otherwise discharged (in each case other than Indebtedness Incurred under any
revolving credit facility unless such Indebtedness has been permanently repaid
and has not been replaced) on the date of the transaction giving rise to the
need to calculate the Consolidated Coverage Ratio, EBITDA and Consolidated
Interest Expense for such period shall be calculated on a pro forma basis as if
such discharge had occurred on the first day of such period and as if the
Borrower or such Restricted Subsidiary had not earned the interest income
actually earned during such period in respect of cash or Temporary Cash
Investments used to repay, repurchase, defease or otherwise discharge such
Indebtedness,

(C) if since the beginning of such period the Borrower or any Restricted
Subsidiary shall have made any Asset Disposition, the EBITDA for such period
shall be reduced by an amount equal to the EBITDA (if positive) directly
attributable to the assets that are the subject of such Asset Disposition for
such period or increased by an amount equal to the EBITDA (if negative) directly
attributable thereto for such period and Consolidated Interest Expense for such
period shall be reduced by an amount equal to the Consolidated Interest Expense
directly attributable to any Indebtedness of the Borrower or any Restricted
Subsidiary repaid, repurchased, defeased or otherwise discharged with respect to
the Borrower and its Restricted Subsidiaries in connection with such Asset
Disposition for such period (or, if the Capital Stock of any Restricted
Subsidiary is sold, the Consolidated Interest Expense for such period directly
attributable to the Indebtedness of such Restricted Subsidiary to the extent the
Borrower and its continuing Restricted Subsidiaries are no longer liable for
such Indebtedness after such sale),

 

11



--------------------------------------------------------------------------------

(D) if since the beginning of such period the Borrower or any Restricted
Subsidiary (by merger or otherwise) shall have made an Investment in any
Restricted Subsidiary (or any Person that becomes a Restricted Subsidiary) or an
acquisition of assets, including any acquisition of assets occurring in
connection with a transaction causing a calculation to be made hereunder, which
constitutes all or substantially all of an operating unit, division or line of a
business, EBITDA and Consolidated Interest Expense for such period shall be
calculated after giving pro forma effect thereto (including the Incurrence of
any Indebtedness) as if such Investment or acquisition occurred on the first day
of such period, and

(E) if since the beginning of such period any Person that subsequently became a
Restricted Subsidiary or was merged with or into the Borrower or any Restricted
Subsidiary since the beginning of such period shall have made any Asset
Disposition or any Investment or acquisition of assets that would have required
an adjustment pursuant to clause (C) or (D) above if made by the Borrower or a
Restricted Subsidiary during such period, EBITDA and Consolidated Interest
Expense for such period shall be calculated after giving pro forma effect
thereto as if such Asset Disposition, Investment or acquisition of assets
occurred on the first day of such period.

For purposes of this definition, whenever pro forma effect is to be given to an
acquisition of assets, Asset Disposition or other Investment, the amount of
income, EBITDA or earnings relating thereto and the amount of Consolidated
Interest Expense associated with any Indebtedness Incurred in connection
therewith, the pro forma calculations shall be determined in good faith by a
responsible Financial Officer of the Borrower and shall comply with the
requirements of Rule 11-02 of Regulation S-X, as it may be amended or replaced
from time to time, promulgated by the SEC.

If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest expense on such Indebtedness shall be calculated as
if the rate in effect on the date of determination had been the applicable rate
for the entire period (taking into account any Interest Rate Agreement
applicable to such Indebtedness if such Interest Rate Agreement has a remaining
term as at the date of determination in excess of 12 months). If any
Indebtedness is Incurred or repaid under a revolving credit facility and is
being given pro forma effect, the interest on such Indebtedness shall be
calculated based on the average daily balance of such Indebtedness for the four
fiscal quarters subject to the pro forma calculation.

“Consolidated Interest Expense” means, for any period, the total interest
expense of the Borrower and its Consolidated Restricted Subsidiaries, plus, to
the extent Incurred by the Borrower and its Consolidated Restricted Subsidiaries
in such period but not included in such interest expense, without duplication:

 

12



--------------------------------------------------------------------------------

(1) interest expense attributable to Capitalized Lease Obligations and the
interest expense attributable to leases constituting part of a Sale/Leaseback
Transaction that does not result in a Capitalized Lease Obligation;

(2) amortization of debt discount and debt issuance costs;

(3) capitalized interest;

(4) noncash interest expense;

(5) commissions, discounts and other fees and charges attributable to letters of
credit and bankers’ acceptance financing;

(6) interest accruing on any Indebtedness of any other Person to the extent such
Indebtedness is Guaranteed by (or secured by the assets of) the Borrower or any
Restricted Subsidiary and such Indebtedness is in default under its terms or any
payment is actually made in respect of such Guarantee;

(7) net payments made pursuant to Hedging Obligations in respect of interest
expense (including amortization of fees);

(8) dividends paid in cash or Disqualified Stock in respect of (A) all Preferred
Stock of Restricted Subsidiaries and (B) all Disqualified Stock of the Borrower,
in each case held by Persons other than the Borrower or a Restricted Subsidiary;

(9) interest Incurred in connection with investments in discontinued operations;
and

(10) the cash contributions to any employee stock ownership plan or similar
trust to the extent such contributions are used by such plan or trust to pay
interest or fees to any Person (other than the Borrower) in connection with
Indebtedness Incurred by such plan or trust;

and less, to the extent included in such total interest expense, the
amortization during such period of capitalized financing costs; provided,
however, that for any financing consummated after the Restatement Date, the
aggregate amount of amortization relating to any such capitalized financing
costs deducted in calculating Consolidated Interest Expense shall not exceed 5%
of the aggregate amount of the financing giving rise to such capitalized
financing costs.

 

13



--------------------------------------------------------------------------------

“Consolidated Net Income” means, for any period, the net income of the Borrower
and its Consolidated Subsidiaries for such period; provided, however, that there
shall not be included in such Consolidated Net Income:

(a) any net income of any Person (other than the Borrower) if such Person is not
a Restricted Subsidiary, except that:

(1) subject to the limitations contained in clause (d) below, the Borrower’s
equity in the net income of any such Person for such period shall be included in
such Consolidated Net Income up to the aggregate amount of cash actually
distributed by such Person during such period to the Borrower or a Restricted
Subsidiary as a dividend or other distribution (subject, in the case of a
dividend or other distribution made to a Restricted Subsidiary, to the
limitations contained in clause (c) below);

(2) the Borrower’s equity in a net loss of any such Person for such period shall
be included in determining such Consolidated Net Income to the extent such loss
has been funded with cash from the Borrower or a Restricted Subsidiary;

(b) any net income (or loss) of any Person acquired by the Borrower or a
Subsidiary of the Borrower in a pooling of interests transaction for any period
prior to the date of such acquisition;

(c) any net income of any Restricted Subsidiary if such Restricted Subsidiary is
subject to restrictions on the payment of dividends or the making of
distributions by such Restricted Subsidiary, directly or indirectly, to the
Borrower (but, in the case of any Foreign Restricted Subsidiary, only to the
extent cash equal to such net income (or a portion thereof) for such period is
not readily procurable by the Borrower from such Foreign Restricted Subsidiary
(with the amount of cash readily procurable from such Foreign Restricted
Subsidiary being determined in good faith by a Financial Officer of the
Borrower) pursuant to intercompany loans, repurchases of Capital Stock or
otherwise), except that:

(1) subject to the limitations contained in clause (d) below, the Borrower’s
equity in the net income of any such Restricted Subsidiary for such period shall
be included in such Consolidated Net Income up to the aggregate amount of cash
actually distributed by such Restricted Subsidiary during such period to the
Borrower or another Restricted Subsidiary as a dividend or other distribution
(subject, in the case of a dividend or other distribution made to another
Restricted Subsidiary, to the limitation contained in this clause); and

(2) the net loss of any such Restricted Subsidiary for such period shall not be
excluded in determining such Consolidated Net Income;

(d) any gain (or loss) realized upon the sale or other disposition of any asset
of the Borrower or its Consolidated Subsidiaries (including pursuant to any

 

14



--------------------------------------------------------------------------------

Sale/Leaseback Transaction) that is not sold or otherwise disposed of in the
ordinary course of business and any gain (or loss) realized upon the sale or
other disposition of any Capital Stock of any Person;

(e) any extraordinary gain or loss; and

(f) the cumulative effect of a change in accounting principles.

Notwithstanding the foregoing, for the purpose of Section 6.02 only, there shall
be excluded from Consolidated Net Income any dividends, repayments of loans or
advances or other transfers of assets from Unrestricted Subsidiaries to the
Borrower or a Restricted Subsidiary to the extent such dividends, repayments or
transfers increase the amount of Restricted Payments permitted under
Section 6.02(a)(3)(iv).

“Consolidated Revenue” means, for any period, the revenues for such period,
determined in accordance with GAAP, of the Borrower and the Subsidiaries the
accounts of which would be consolidated with those of the Borrower in the
Borrower’s consolidated financial statements in accordance with GAAP.

“Consolidated Total Assets” means, at any date, the total assets, determined in
accordance with GAAP, of the Borrower and the Subsidiaries the accounts of which
would be consolidated with those of the Borrower in the Borrower’s consolidated
financial statements in accordance with GAAP.

“Consolidation” means, unless the context otherwise requires, the consolidation
of (1) in the case of the Borrower, the accounts of each of the Restricted
Subsidiaries with those of the Borrower and (2) in the case of a Restricted
Subsidiary, the accounts of each Subsidiary of such Restricted Subsidiary that
is a Restricted Subsidiary with those of such Restricted Subsidiary, in each
case in accordance with GAAP consistently applied; provided, however, that
“Consolidation” will not include consolidation of the accounts of any
Unrestricted Subsidiary, but the interest of the Borrower or any Restricted
Subsidiary in an Unrestricted Subsidiary will be accounted for as an investment.
The term “Consolidated” has a correlative meaning.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Documents” means this Agreement, the Issuing Bank Agreements, any letter
of credit applications referred to in Section 2.03(a), any promissory notes
delivered pursuant to Section 2.07(e), the Security Documents, the Lenders Lien
Subordination and Intercreditor Agreement, the Lien Subordination and
Intercreditor Agreement and the Disclosure Letter.

“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans and such Lender’s LC
Exposure at such time.

 

15



--------------------------------------------------------------------------------

“Credit Facilities Agreements” means this Agreement, the Second Lien Agreement
and the European Facilities Agreement.

“Credit Party” means the Borrower, each Subsidiary Guarantor and each Grantor.

“Currency Agreement” means with respect to any Person any foreign exchange
contract, currency swap agreement or other similar agreement or arrangement to
which such Person is a party or of which it is a beneficiary.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
(iii) pay over to the Administrative Agent, the Issuing Bank or any other Lender
any other amount required to be paid by it hereunder, unless, in the case of
clause (i) above, such Lender notifies the Administrative Agent in writing that
such failure is the result of such Lender’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (b) has notified the
Borrower, the Administrative Agent, the Issuing Bank or any other Lender in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied), (c) has failed, within
three Business Days after request by the Administrative Agent, the Issuing Bank
or any other Lender, acting in good faith, to provide a certification in writing
from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt by the party making such request of
such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event.

“Deposit Account” has the meaning assigned to such term in the Guarantee and
Collateral Agreement.

“Designated Noncash Consideration” means noncash consideration received by the
Borrower or one of its Restricted Subsidiaries in connection with an Asset
Disposition that is designated by the Borrower as Designated Noncash
Consideration, less the amount of cash or cash equivalents received in
connection with a subsequent sale of such Designated Noncash Consideration,
which cash and cash equivalents shall be considered Net Available Cash received
as of such date and shall be applied pursuant to Section 6.04.

 

16



--------------------------------------------------------------------------------

“Dilution Factors” means, with respect to any period, the aggregate amount
recorded (in a manner consistent with current and historical accounting
practices of the Borrower) to reduce Eligible Accounts Receivable on account of
deductions, credit memos (net of related re-bills), returns, incorrect billings,
adjustments, allowances, bad debt write-offs and other non-cash credits, in each
case without duplication of any amounts relating to reserves for volume rebates
or cash discounts or any other items that are included in the Accounts
Receivable Reserves for such period or excluded from the value of Eligible
Accounts Receivable pursuant to the definition thereof.

“Dilution Ratio” means, on any date, the amount (expressed as a percentage)
equal to (a) the aggregate amount of the applicable Dilution Factors for the 12
most recently ended fiscal months divided by (b) total gross sales for the 12
most recently ended fiscal months.

“Dilution Reserve” means, on any date, (a) the applicable Dilution Ratio on such
date minus 5% multiplied by (b) (i) Eligible Accounts Receivable on such date
minus (ii) the Accounts Receivable Reserves on such date; provided that in no
circumstance shall the Dilution Reserve be less than 0.

“Disclosure Documents” means reports of the Borrower on Forms 10-K, 10-Q and
8-K, and any amendments thereto and documents incorporated by reference therein,
that shall have been (i) filed with or furnished to the SEC on or prior to
April 15, 2012, or (ii) filed with or furnished to the SEC after such date and
prior to the Restatement Date and delivered to the Administrative Agent prior to
the date hereof.

“Disclosure Letter” means the letter to the Lenders and JPMCB from the Borrower,
dated the Restatement Date, which identifies itself as the Disclosure Letter.

“Disqualified Stock” means, with respect to any Person, any Capital Stock which
by its terms (or by the terms of any security into which it is convertible or
for which it is exchangeable or exercisable) or upon the happening of any event:

(a) matures or is mandatorily redeemable pursuant to a sinking fund obligation
or otherwise;

(b) is convertible or exchangeable for Indebtedness or Disqualified Stock
(excluding Capital Stock convertible or exchangeable solely at the option of the
Borrower or a Restricted Subsidiary; provided, however, that any such conversion
or exchange shall be deemed an Incurrence of Indebtedness or Disqualified Stock,
as applicable); or

(c) is redeemable at the option of the holder thereof, in whole or in part;

in the case of each of clauses (a), (b) and (c), on or prior to 180 days after
the Commitment Termination Date; provided, however, that any Capital Stock that
would not constitute Disqualified Stock but for provisions thereof giving
holders thereof the right to require such Person to repurchase or redeem such
Capital Stock upon the occurrence of an “asset sale” or “change of control”
occurring prior to the first

 

17



--------------------------------------------------------------------------------

anniversary of the Commitment Termination Date shall not constitute Disqualified
Stock if the “asset sale” or “change of control” provisions applicable to such
Capital Stock are not more favorable in any material respect to the holders of
such Capital Stock than the provisions of Section 4.06 and Section 4.08 of
(i) the 2010 Indenture or (ii) the 2012 Indenture; provided further, however,
that if such Capital Stock is issued to any employee or to any plan for the
benefit of employees of the Borrower or its Subsidiaries or by any such plan to
such employees, such Capital Stock shall not constitute Disqualified Stock
solely because it may be required to be repurchased by the Borrower in order to
satisfy applicable statutory or regulatory obligations or as a result of such
employee’s termination, retirement, death or disability.

The amount of any Disqualified Stock that does not have a fixed redemption,
repayment or repurchase price will be calculated in accordance with the terms of
such Disqualified Stock as if such Disqualified Stock were redeemed, repaid or
repurchased on any date on which the amount of such Disqualified Stock is to be
determined pursuant to this Agreement; provided, however, that if such
Disqualified Stock could not be required to be redeemed, repaid or repurchased
at the time of such determination, the redemption, repayment or repurchase price
will be the book value of such Disqualified Stock as reflected in the most
recent financial statements of such Person.

“Documentation Agent” means each of BNP Paribas, Citibank N.A., Credit Agricole
Corporate and Investment Bank, Deutsche Bank Securities Inc., Goldman Sachs Bank
USA, and Wells Fargo Capital Finance, LLC, in its capacity as documentation
agent hereunder.

“Dollar Equivalent” means, on any date of determination, (a) with respect to any
amount in dollars, such amount, and (b) with respect to any amount in Canadian
Dollars, Euros or Pounds Sterling, the equivalent in dollars of such amount,
determined by the Administrative Agent using the Exchange Rate or the LC
Exchange Rate, as applicable, with respect to Canadian Dollars, Euros or Pounds
Sterling, as the case may be, in effect for such amount on such date. The Dollar
Equivalent amount at any time of any Letter of Credit or LC Disbursement
denominated in Canadian Dollars, Euros or Pounds Sterling shall be the amount
most recently determined as provided in Section 1.03.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

“EBITDA” means, for any period, the Consolidated Net Income for such period,
plus, without duplication, the following, to the extent deducted in calculating
such Consolidated Net Income:

(a) income tax expense of the Borrower and its Consolidated Restricted
Subsidiaries;

 

18



--------------------------------------------------------------------------------

(b) Consolidated Interest Expense;

(c) depreciation expense of the Borrower and its Consolidated Restricted
Subsidiaries;

(d) amortization expense of the Borrower and its Consolidated Restricted
Subsidiaries (excluding amortization expense attributable to a prepaid cash item
that was paid in a prior period); and

(e) all other noncash charges of the Borrower and its Consolidated Restricted
Subsidiaries (excluding any such noncash charge to the extent it represents an
accrual of or reserve for cash expenditures in any future period) less all
noncash items of income of the Borrower and its Restricted Subsidiaries in each
case for such period (other than normal accruals in the ordinary course of
business).

Notwithstanding the foregoing, the provision for taxes based on the income or
profits of, and the depreciation and amortization and noncash charges of, a
Restricted Subsidiary of the Borrower shall be added to Consolidated Net Income
to compute EBITDA only to the extent (and in the same proportion) that the net
income of such Restricted Subsidiary was included in calculating Consolidated
Net Income and only if (A) a corresponding amount would be permitted at the date
of determination to be dividended to the Borrower by such Restricted Subsidiary
without prior approval (that has not been obtained), pursuant to the terms of
its charter and all agreements, instruments, judgments, decrees, orders,
statutes, rules and governmental regulations applicable to such Restricted
Subsidiary or its shareholders or (B) in the case of any Foreign Restricted
Subsidiary, a corresponding amount of cash is readily procurable by the Borrower
from such Foreign Restricted Subsidiary (as determined in good faith by a
Financial Officer of the Borrower) pursuant to intercompany loans, repurchases
of Capital Stock or otherwise, provided that to the extent cash of such Foreign
Restricted Subsidiary provided the basis for including the net income of such
Foreign Subsidiary in Consolidated Net Income pursuant to clause (c) of the
definition of “Consolidated Net Income,” such cash shall not be taken into
account for the purposes of determining readily procurable cash under this
clause (B).

“Effective Advance Rate” means, on any date, the percentage equal to the
Inventory Advance Amount (as defined in the definition of “Borrowing Base”) on
such date divided by the Inventory Value of all Inventory of the Borrower and
each other Grantor on such date.

“Effective Date” means April 8, 2005.

“Eligible Accounts Receivable” means, at the time of any determination, each
Account that satisfies the following criteria at the time of such determination:
such Account (a) has been invoiced to, and represents the bona fide amounts due
to the Borrower or another Grantor from, the purchaser of goods or services, in
each case originated in the ordinary course of business of the Borrower or such
Grantor and (b) is not ineligible for inclusion in the calculation of the
Borrowing Base pursuant to any of

 

19



--------------------------------------------------------------------------------

clauses (i) through (xxii) below or otherwise deemed by the Administrative Agent
or the Majority Lenders in their discretion (not to be exercised unreasonably)
to be ineligible for inclusion in the calculation of the Borrowing Base based on
the results of collateral and borrowing base evaluations and monitoring
conducted by the Administrative Agent and its designated representatives; any
such decision by the Administrative Agent or the Majority Lenders shall be made
by written notice to the Borrower setting forth in reasonable detail the basis
for such decision, and shall become effective for purposes of the first
Borrowing Base Certificate that is delivered pursuant to Section 5.09 at least
five Business Days after the date of receipt by the Borrower of such written
notice. Without limiting the generality of the foregoing, to qualify as Eligible
Accounts Receivable an Account shall indicate no Person other than the Borrower
or another Grantor as payee or remittance party. In determining the amount to be
so included, the face amount of an Account shall be reduced by, without
duplication, to the extent not reflected in such face amount, (a) the amount of
all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including any amount that the Borrower or another Grantor could
reasonably be expected to be obligated to rebate to a customer pursuant to the
terms of any agreement or understanding (written or oral)), in each case without
duplication of any amounts that are included in the Accounts Receivable Reserves
or the Dilution Factors for such period, (b) the aggregate amount of all limits
and deductions provided for in this definition and (c) the aggregate amount of
all cash received in respect of such Account but not yet applied by the Borrower
or another Grantor to reduce the amount of such Account. Standards of
eligibility may be fixed from time to time by the Administrative Agent or the
Majority Lenders in their discretion (not to be exercised unreasonably) based on
the results of collateral and borrowing base evaluations and monitoring
conducted by the Administrative Agent and its designated representatives;
provided that prior written consent of Lenders having aggregate Credit Exposures
and unused Commitments representing at least 66-2/3% of the sum of the total
Credit Exposures and unused Commitments at such time shall be required to change
such eligibility standards in a manner which would increase the amount of the
Borrowing Base Availability. Any changes to such standards by the Administrative
Agent or the Majority Lenders shall be made by written notice to the Borrower
setting forth in reasonable detail the basis for such change, and shall become
effective for purposes of the first Borrowing Base Certificate that is delivered
pursuant to Section 5.09 at least five Business Days after the date of receipt
by the Borrower of such written notice. Unless otherwise approved from time to
time in writing by the Administrative Agent, an Account shall not be an Eligible
Account Receivable (or, in the case of clauses (vii) and (xv) below, the
affected portion of such Account shall be deemed not to be an Eligible Account
Receivable) if, without duplication:

(i) the Borrower or another Grantor does not have good and valid title to such
Account; or

(ii) such Account (x) is unpaid more than 60 days from the original due date or
(y) has been written off the books of the Borrower or another Grantor or has
been otherwise designated on such books as uncollectible; or

 

20



--------------------------------------------------------------------------------

(iii) more than 50% in face amount of all Accounts of the same Account Debtor
(x) are unpaid more than 60 days from the original due date or (y) have been
written off the books of the Borrower or another Grantor or have been otherwise
designated on such books as uncollectible; or

(iv) the Account Debtor is insolvent or the subject of any bankruptcy case or
insolvency proceeding of any kind; or

(v) such Account is not payable in dollars and/or Canadian Dollars, the Account
Debtor is not located (or, for purposes of the Quebec Civil Code, if applicable,
its principal place of business or domicile is not located) inside the United
States or Canada, the Account Debtor does not have significant assets inside the
United States or Canada or the enforceability of such Account is not governed by
the laws of the United States or Canada or any of their respective states,
provinces, territories or possessions or any political subdivision of any
thereof; or

(vi) the Account Debtor is the United States of America or Canada or any
department, agency or instrumentality thereof, unless the Borrower or the other
applicable Grantor duly assigns its rights to payment of such Account to the
Administrative Agent pursuant to the Assignment of Claims Act of 1940, as
amended, or the Financial Administration Act (Canada), as amended, as
applicable, which assignment and related documents and filings shall be in form
and substance satisfactory to the Administrative Agent; or

(vii) to the extent of any security deposit, progress payment, retainage or
other similar advance made by or for the benefit of the applicable Account
Debtor to which such Account is subject; or

(viii) such Account (x) is not subject to a valid and perfected first priority
Lien in favor of the Administrative Agent for the benefit of the Secured Parties
to the extent that such a Lien may be perfected by filing UCC financing
statements or making such other personal property security filings or
registrations as may be required under the laws of the applicable jurisdiction
in which such Account Debtor is located or has its principal place of business
or domicile (for the purposes of the Quebec Civil Code, if applicable), subject
to no other Liens other than Permitted Encumbrances or (y) does not otherwise
conform in all material respects to the applicable representations and
warranties contained in the Credit Documents; or

(ix) (x) such Account was invoiced or payment was received thereon (A) in
advance of goods or services provided or (B) more than once or (y) the
associated income has not been earned; or

(x) such Account is a note receivable or non-trade Account or relates to
payments for rent or interest; or

 

21



--------------------------------------------------------------------------------

(xi) the sale to the Account Debtor is on a bill-and-hold, sale on approval or
consignment (it being understood and agreed that an Account that arises in
connection with a sale of such goods by the consignee thereof shall not be
deemed to be ineligible by reason of this clause (xi)) or other similar basis or
made pursuant to any other agreement (other than an ordinary course customer
warranty) providing for repurchases or return of any merchandise which has been
claimed to be defective or otherwise unsatisfactory; or

(xii) the goods giving rise to such Account have not been shipped and title has
not been transferred to the Account Debtor or such Account represents a
progress-billing; for purposes hereof, progress-billing means any invoice for
goods sold or leased or services rendered under a contract or agreement pursuant
to which the Account Debtor’s obligation to pay such invoice is conditioned upon
the Borrower’s or the other applicable Grantor’s completion of any further
performance under such contract or agreement; or

(xiii) such Account arises out of a sale made by the Borrower or another Grantor
to an Affiliate (other than an Eligible Affiliate) of the Borrower or such
Grantor; or

(xiv) such Account was created by the Borrower or another Grantor as a new
receivable for the unpaid portion of an outstanding Account; or

(xv) the Account Debtor (x) is a creditor, (y) has or has asserted a right of
set-off against the Borrower or another Grantor with respect to such Account
(unless such Account Debtor has entered into a written agreement reasonably
acceptable to the Administrative Agent to waive such set-off rights) or (z) has
disputed its liability (whether by chargeback, dispute or otherwise) or made any
asserted or unasserted claim with respect to such Account or any other Account
of the Borrower or such other Grantor (as applicable) which has not been
resolved, in each case, without duplication, to the extent of the amount owed by
the Borrower or such other Grantor (as applicable) to the Account Debtor, the
amount of such actual or asserted right of set-off or the amount of such dispute
or claim, as the case may be; or

(xvi) such Account does not comply in all material respects with the
requirements of all applicable laws and regulations, whether Federal, State,
provincial, territorial or local, including the Federal Consumer Credit
Protection Act, the Federal Truth in Lending Act and Regulation Z of the Board
and applicable Canadian provincial consumer protection/cost of credit disclosure
legislation; or

(xvii) such Account is for goods that have been sold under a purchase order or
pursuant to the terms of a contract or other agreement or understanding (written
or oral) that indicates that any Person other than the Borrower or another
Grantor has or has had or has purported to have or have had an ownership
interest in such goods and in the Account resulting from the sale of such goods;
or

 

22



--------------------------------------------------------------------------------

(xviii) such Account is an extended terms account, which is not due and payable
within 180 days from the original date of invoice; or

(xix) such Account is created on cash on delivery terms or is payment for
freight claims; or

(xx) to the extent that such Account has been reclassified, as a result of a
workout or other similar situation relating to the credit worthiness of the
applicable Account Debtor, from an account receivable to a note receivable; or

(xxi) the Account Debtor has not been instructed by the Borrower or any of the
other Grantors to pay such Account directly into a Deposit Account in the
Lockbox System; or

(xxii) such Account relates to the Retail Division, unless such Account meets
certain criteria and is deemed eligible by the Administrative Agent in its sole
discretion.

Notwithstanding the foregoing, at the time of any determination of Eligible
Accounts Receivable, an amount equal to all Eligible Accounts Receivable of any
single Account Debtor and its Affiliates which in the aggregate exceed (a) 20%
in respect of an Account Debtor that is rated Investment Grade by either Moody’s
or Standard & Poor’s or (b) 12% in respect of any other Account Debtor, in each
case of the total amount of all Eligible Accounts Receivable at such time of
determination shall be deemed not to be Eligible Accounts Receivable to the
extent of such excess. In determining the aggregate amount of Accounts from all
Account Debtors that are unpaid more than 60 days from the due date pursuant to
clause (ii) above, any net credit balances relating to Accounts of any Account
Debtor that are unpaid for more than 60 days from the due date shall not be
included, to the extent such net credit balances do not exceed the total
Accounts (excluding any Accounts that are included in the calculation of such
net credit balances) that are unpaid from such Account Debtor.

“Eligible Affiliate” means any Affiliate of the Borrower, provided that (a) the
Borrower or any of its other Affiliates does not Control such Affiliate, (b) the
Borrower and the Subsidiaries do not own, control or hold, directly or
indirectly, individually or in the aggregate, Capital Stock of such Affiliate
representing 50% or more of the equity or 50% or more of the voting power or, in
the case of a partnership, 50% or more of the general partnership interests of
such Affiliate, (c) the accounts of such Affiliate are not consolidated with
those of the Borrower in the Borrower’s consolidated financial statements (and
are not required to be so consolidated in accordance with GAAP), (d) each
Account due to the Borrower or another Grantor from such Affiliate requires
payment for the goods sold or leased or the services rendered to such Affiliate
in cash and on terms that are no less favorable to the Borrower or such Grantor,
as the case may be, than those that could be obtained at such time in
arm’s-length dealings with a Person who is not such an Affiliate and (e) such
Affiliate meets any other eligibility standard or requirement that is imposed by
the Administrative Agent or the Majority Lenders in their discretion (not to be
exercised unreasonably) based on the results of

 

23



--------------------------------------------------------------------------------

collateral and borrowing base evaluations and monitoring conducted by the
Administrative Agent and its designated representatives; any changes to such
standards or requirements or the imposition of any additional standard or
requirement by the Administrative Agent or the Majority Lenders shall be made by
written notice to the Borrower setting forth in reasonable detail the basis for
such change or addition, and shall become effective for purposes of the first
Borrowing Base Certificate that is delivered pursuant to Section 5.09 at least
five Business Days after the date of receipt by the Borrower of such written
notice.

“Eligible Finished Goods” means, on any date, the Inventory Value of all
Eligible Inventory of the Borrower and each other Grantor defined as Finished
Goods by the Borrower on such date as shown on the Borrower’s perpetual
inventory records in accordance with its current and historical accounting
practices.

“Eligible Inventory” means, at the time of any determination thereof, without
duplication, the Inventory Value of the Inventory of the Borrower and each other
Grantor at the time of such determination that is not ineligible for inclusion
in the calculation of the Borrowing Base pursuant to any of clauses (a) through
(n) below or otherwise deemed by the Administrative Agent or the Majority
Lenders in their discretion (not to be exercised unreasonably) to be ineligible
for inclusion in the calculation of the Borrowing Base based on the results of
collateral and borrowing base evaluations and monitoring conducted by the
Administrative Agent and its designated representatives; any such decision by
the Administrative Agent or the Majority Lenders shall be made by written notice
to the Borrower setting forth in reasonable detail the basis for such decision,
and shall become effective for purposes of the first Borrowing Base Certificate
that is delivered pursuant to Section 5.09 at least five Business Days after the
date of receipt by the Borrower of such written notice. Without limiting the
generality of the foregoing, to qualify as “Eligible Inventory” no Person other
than the Borrower or another Grantor shall have any direct or indirect
ownership, interest or title to such Inventory and no Person other than the
Borrower or another Grantor shall be indicated on any purchase order or invoice
with respect to such Inventory as having or purporting to have an interest
therein. Unless otherwise approved from time to time in writing by the
Administrative Agent, no Inventory shall be deemed Eligible Inventory to the
extent that such Inventory is accounted for in the Borrower’s perpetual
inventory balance and, without duplication:

(a) it is not owned solely by the Borrower or another Grantor or the Borrower or
another Grantor does not have good and valid title thereto; or

(b) it is not located in the United States or Canada; or

(c) it (i) is not either (x) located on a Permitted Inventory Location or (y) in
transit from a Permitted Inventory Location to another Permitted Inventory
Location or (ii) is located at a dormant facility that is no longer operated by
the Borrower or another Grantor; or

 

24



--------------------------------------------------------------------------------

(d) it is (i) goods returned or rejected by the Borrower’s or another Grantor’s
customers and is not saleable in the ordinary course of business of the Borrower
or another Grantor, (ii) Inventory in transit on the water via ship or other
marine vessel to the Borrower or another Grantor (outside the United States or
Canada), (iii) goods in transit from the Borrower or another Grantor to
customers of the Borrower or another Grantor, or (iv) Inventory in transit to
the Borrower or another Grantor from a third party vendor; or

(e) it is Inventory (other than Raw Materials or Work in Process) not sold in
the ordinary course of business of the Borrower or another Grantor, including
engineering stores, miscellaneous supplies, packaging or shipping materials,
cartons, repair parts, fuel, labels, miscellaneous spare parts, samples,
prototypes, displays or display items; or

(f) it is not subject to a valid and perfected first priority Lien in favor of
the Administrative Agent for the benefit of the Secured Parties to the extent
that such a Lien may be perfected by filing UCC financing statements or such
other personal property security filings or registrations as may be required
under the laws of the applicable jurisdiction in which such Inventory is
located, subject to no other Liens other than Permitted Encumbrances; or

(g) it is Work in Process that will be reclassified as Raw Material prior to
becoming Finished Goods; or

(h) it is consigned or at a customer location (other than Inventory consigned to
original equipment manufacturers at no more than 20 locations in total, each of
which has Inventory of the Borrower and the other Grantors with an Inventory
Value in excess of $300,000 and with respect to which an Access Agreement has
been obtained); or

(i) it is (i) being processed offsite at a third party processor at premises
neither reflected in the Rent Reserve nor subject to a Lien Waiver or (ii) in
transit to or from any such third party processor; or

(j) it is classified by the Borrower or another Grantor as “obsolete”,
“unmerchantable” or “off spec without a ready market”, or does not otherwise
conform in all material respects to the applicable representations and
warranties contained in the Credit Documents; or

(k) it is marked for return by the Borrower or another Grantor to the vendor of
such Inventory; or

(l) it does not meet in all material respects all materials standards imposed by
any Governmental Authority having regulatory authority over it; or

(m) it is classified by the Borrower or another Grantor as casings used for the
retreading of commercial truck tires; or

 

25



--------------------------------------------------------------------------------

(n) it is classified by the Borrower or another Grantor as “shipped but not
billed”.

“Eligible Raw Materials” means, on any date, the Inventory Value of all Eligible
Inventory of the Borrower and each Grantor defined as Raw Materials on such date
as shown on the Borrower’s perpetual inventory records in accordance with its
current and historical accounting practices.

“Eligible Work in Process” means, on any date, the Inventory Value of all
Eligible Inventory of the Borrower and each Grantor defined as Work in Process
on such date as shown on the Borrower’s perpetual inventory records in
accordance with its current and historical accounting practices.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, the preservation or reclamation of natural resources, the
presence, management or release of, or exposure to, any Hazardous Materials or
to health and safety matters.

“Environmental Liability” means all liabilities, obligations, damages, losses,
claims, actions, suits, judgments, orders, fines, penalties, fees, expenses and
costs (including administrative oversight costs, natural resource damages and
remediation costs), whether contingent or otherwise, arising out of or relating
to (a) compliance or non-compliance with any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release of
any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower or any Subsidiary, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to any Plan (other than
an event for which the 30-day notice period is waived or an event described in
Section 4043.33 of Title 29 of the Code of Federal Regulations); (b) any failure
by any Plan to satisfy the minimum funding standards (as defined in Section 412
of the Code or Section 302 of ERISA) applicable to such Plan as to which a
waiver has not been obtained; (c) the incurrence by the Borrower, a Subsidiary
or any ERISA Affiliate of any liability under Title IV of ERISA with respect to
the termination of any Plan; (d) the

 

26



--------------------------------------------------------------------------------

treatment of a Plan amendment as a termination under Section 4041 of ERISA;
(e) any event or condition, other than the Transactions, that would be
materially likely to result in the termination of, or the appointment of a
trustee to administer, any Plan or Multiemployer Plan under Section 4042 of
ERISA; (f) the receipt by the Borrower, a Subsidiary or any ERISA Affiliate from
the PBGC or a plan administrator of any notice of an intention to terminate any
Plan or to appoint a trustee to administer any Plan; (g) the incurrence by the
Borrower, any Subsidiary or any ERISA Affiliate of any liability under Title IV
of ERISA with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (h) the receipt by the Borrower, any Subsidiary or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower, any Subsidiary or any ERISA Affiliate of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA.

“Euro” or “€” means the lawful currency of the member states of the European
Union that have adopted a single currency in accordance with applicable law or
treaty.

“Euro Equivalent” means with respect to any monetary amount in a currency other
than Euros, at any time of determination thereof, the amount of Euros obtained
by converting such foreign currency involved in such computation into Euros at
the spot rate for the purchase of Euros with the applicable foreign currency as
published in The Wall Street Journal in the “Exchange Rates” column under the
heading “Currency Trading” on the date two Business Days prior to such
determination.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“European Bank Indebtedness” means any and all amounts payable under or in
respect of the European Facilities Agreement and any Refinancing Indebtedness
with respect thereto or with respect to such Refinancing Indebtedness, as
amended from time to time, including principal, premium (if any), interest
(including interest accruing on or after the filing of any petition in
bankruptcy or for reorganization relating to the Borrower, whether or not a
claim for post-filing interest is allowed in such proceedings), fees, charges,
expenses, reimbursement obligations and all other amounts payable thereunder or
in respect thereof.

“European Facilities Agreement” means the Amended and Restated Revolving Credit
Agreement dated as of April 20, 2011, among the European JV, the other borrowers
thereunder, certain lenders, certain issuing banks, J.P. Morgan Europe Limited,
as administrative agent, and JPMCB, as collateral agent, as amended, restated,
supplemented, waived, replaced (whether or not upon termination, and whether
with the original lenders or otherwise), refinanced, restructured or otherwise
modified from time to time (except to the extent that any such amendment,
restatement, supplement, waiver, replacement, refinancing, restructuring or
other modification thereto would be prohibited by the terms of this Agreement,
unless otherwise agreed to by the Majority Lenders).

 

27



--------------------------------------------------------------------------------

“European Guarantee and Collateral Agreement” means the amended and restated
Master Guarantee and Collateral Agreement among the Borrower, the Subsidiaries
party thereto and JPMCB, in its capacity as collateral agent under the credit
agreements described therein, dated as of April 8, 2005, as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein).

“European JV” means Goodyear Dunlop Tires Europe B.V.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

“Exchange Rate” means, on any day, with respect to Canadian Dollars, Euros or
Pounds Sterling in relation to dollars, the rate at which such currency may be
exchanged into dollars, as set forth at approximately 12:00 noon, New York City
time, on such day on the Reuters World Currency Page for Canadian Dollars, Euros
or Pounds Sterling, as applicable. In the event that any such rate does not
appear on the applicable Reuters World Currency Page, the Exchange Rate shall be
determined by reference to such other publicly available service for displaying
exchange rates as may be agreed upon by the Administrative Agent and the
Borrower or, in the absence of such agreement, such Exchange Rate shall instead
be the arithmetic average of the spot rates of exchange of the Administrative
Agent, at or about 11:00 a.m., New York City time, on such date for the purchase
of dollars with Canadian Dollars, Euros or Pounds Sterling, as the case may be,
for delivery two Business Days later; provided that if at the time of any such
determination, for any reason, no such spot rate is being quoted, the
Administrative Agent, after consultation with the Borrower, may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

“Excluded Subsidiary” means any Subsidiary with only nominal assets and no
operations. No Subsidiary shall be an Excluded Subsidiary if it is (a) a
Guarantor or a Grantor under the Second Lien Guarantee and Collateral Agreement,
(b) a US Guarantor under the European Guarantee and Collateral Agreement or a
“Subsidiary Guarantor” (that is organized under the laws of the United States or
Canada or any of their respective states, provinces, territories or possessions
or any political subdivision of any thereof) under the J.V. Notes Indenture,
(c) a “Subsidiary Guarantor” under the 2010 Indenture or the 2012 Indenture or
(d) a Subsidiary of the Borrower that Guarantees any obligations arising under
an indenture or any other document governing Material Indebtedness of the
Borrower entered into after the date hereof.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is

 

28



--------------------------------------------------------------------------------

located or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction described in clause (a) above,
(c) (i) any withholding tax that is imposed by the United States on amounts
payable to a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.16(b)) at the time such Foreign Lender first becomes a
party to this Agreement (or designates a new lending office), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.14(a) or (ii) any withholding tax that is imposed by the
United States on amounts payable to a Foreign Lender that is attributable to
such Foreign Lender’s failure to comply with Sections 2.14(f) and (g), and
(d) any U.S. Federal withholding taxes imposed under FATCA.

“Existing Credit Agreement” means the Amended and Restated First Lien Credit
Agreement dated as of April 20, 2007, among the Borrower, the lenders party
thereto, the issuing banks party thereto, the documentation agents party
thereto, Citicorp USA, Inc., as syndication agent, and JPMCB, as administrative
agent and collateral agent.

“Existing Letters of Credit” means each letter of credit outstanding as a
“Letter of Credit” as of the Restatement Date under the Existing Credit
Agreement, each of which is set forth in the Disclosure Letter.

“Fair Market Value” means, with respect to any asset or property, the price
which could be negotiated in an arm’s-length, free market transaction, for cash,
between a willing seller and a willing and able buyer, neither of whom is under
undue pressure or compulsion to complete the transaction, as such price is,
unless specified otherwise in this Agreement, determined in good faith by a
Financial Officer of the Borrower or by the Board of Directors.

“Farm Tires Sale” means the sale of the farm tires business of the European JV
and the subsidiaries of the European JV.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

29



--------------------------------------------------------------------------------

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or any assistant treasurer of the Borrower, or any senior
vice president or higher ranking executive to whom any of the foregoing report.

“Finished Goods” means completed goods that require no additional processing or
manufacturing to be sold by the Borrower or another Grantor in the ordinary
course of business.

“First Lien Agreement” means this Agreement, namely the Amended and Restated
First Lien Credit Agreement dated as of the date hereof, among the Borrower,
certain lenders, certain issuing banks, the syndication agents, documentation
agents, and senior managing agents party hereto, and JPMCB, as administrative
agent and collateral agent, as amended, restated, supplemented, waived, replaced
(whether or not upon termination, and whether with the original lenders or
otherwise), refinanced, restructured or otherwise modified from time to time.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Pledge Agreement” means a pledge agreement securing the Obligations or
any of them that is governed by the law of a jurisdiction other than the United
States and reasonably satisfactory in form and substance to the Collateral
Agent.

“Foreign Restricted Subsidiary” means any Restricted Subsidiary that is not
organized under the laws of the United States or any State thereof or the
District of Columbia, other than Goodyear Canada.

“Foreign Subsidiary” means any Subsidiary organized under the laws of a
jurisdiction other than the United States or any of its territories or
possessions or any political subdivision thereof.

“GAAP” means generally accepted accounting principles in the United States.

“Goodyear Argentina” means Neumáticos Goodyear S.r.L., a limited liability
company incorporated under the laws of the Republic of Argentina, and its
successors and permitted assigns.

“Goodyear Canada” means Goodyear Canada Inc., an Ontario corporation, and its
successors and permitted assigns.

“Governmental Authority” means the government of the United States, Canada, any
other nation or any political subdivision thereof, whether state, provincial,
territorial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

 

30



--------------------------------------------------------------------------------

“Grantors” means the Borrower and each North American Subsidiary that is, or is
required pursuant to Section 5.08 to become, a Grantor (as defined in the
Guarantee and Collateral Agreement) and, if applicable, a party to any Canadian
Security Agreement.

“Guarantee” means any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Indebtedness of any other Person and any
obligation, direct or indirect, contingent or otherwise, of such Person:

(1) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness of such other Person (whether arising by virtue of
partnership arrangements, or by agreement to keep-well, to purchase assets,
goods, securities or services, to take-or-pay, or to maintain financial
statement conditions or otherwise) or

(2) entered into for purposes of assuring in any other manner the obligee of
such Indebtedness of the payment thereof or to protect such obligee against loss
in respect thereof (in whole or in part);

provided, however, that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business. The term “Guarantee”
used as a verb has a corresponding meaning. The term “Guarantor” shall mean any
Person Guaranteeing any obligation.

“Guarantee and Collateral Agreement” means the First Lien Guarantee and
Collateral Agreement among the Borrower, the Subsidiary Guarantors, the
Grantors, certain other Subsidiaries and the Collateral Agent, dated as of
April 8, 2005, as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein).

“Hazardous Materials” means (a) petroleum products and byproducts, asbestos,
urea formaldehyde foam insulation, polychlorinated biphenyls, radon gas,
chlorofluorocarbons and all other ozone-depleting substances; and (b) any
pollutant or contaminant or any hazardous, toxic, radioactive or otherwise
regulated chemical, material, substance or waste that is prohibited, limited or
regulated pursuant to any applicable Environmental Law.

“Hedging Obligations” of any Person means the obligations of such Person
pursuant to any Interest Rate Agreement, Currency Agreement or raw materials
hedge agreement.

“Incur” means issue, assume, Guarantee, incur or otherwise become liable for;
provided, however, that any Indebtedness or Capital Stock of a Person existing
at the time such Person becomes a Subsidiary (whether by merger, consolidation,
acquisition or otherwise) shall be deemed to be Incurred by such Person at the
time it becomes a Subsidiary. The term “Incurrence” when used as a noun shall
have a correlative meaning. The accretion of principal of a non-interest bearing
or other discount security shall not be deemed the Incurrence of Indebtedness.

 

31



--------------------------------------------------------------------------------

“Indebtedness” means, with respect to any Person on any date of determination,
without duplication:

(1) the principal of and premium (if any) in respect of indebtedness of such
Person for borrowed money;

(2) the principal of and premium (if any) in respect of obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments;

(3) all obligations of such Person for the reimbursement of any obligor on any
letter of credit, bank guarantee, bankers’ acceptance or similar credit
transaction (other than obligations with respect to letters of credit, bank
guarantees, Trade Acceptances or similar credit transactions securing
obligations (other than obligations described in clauses (1), (2) and
(5)) entered into in the ordinary course of business of such Person to the
extent such letters of credit, bank guarantees, Trade Acceptances or similar
credit transactions are not drawn upon or, if and to the extent drawn upon, such
drawing is reimbursed no later than the tenth Business Day following payment on
the letter of credit, bank guarantee, Trade Acceptance or similar credit
transaction);

(4) all obligations of such Person to pay the deferred and unpaid purchase price
of property or services (except Trade Payables), which purchase price is due
more than six months after the date of placing such property in service or
taking delivery and title thereto or the completion of such services;

(5) all Capitalized Lease Obligations and all Attributable Debt of such Person;

(6) the amount of all obligations of such Person with respect to the redemption,
repayment or other repurchase of any Disqualified Stock or, with respect to any
Subsidiary of such Person, any Preferred Stock (but excluding, in each case, any
accrued and unpaid dividends);

(7) all Indebtedness of other Persons secured by a Lien on any asset of such
Person, whether or not such Indebtedness is assumed by such Person; provided,
however, that the amount of Indebtedness of such Person shall be the lesser of:

(A) the Fair Market Value of such asset at such date of determination and

(B) the amount of such Indebtedness of such other Persons;

(8) Hedging Obligations of such Person; and

 

32



--------------------------------------------------------------------------------

(9) all obligations of the type referred to in clauses (1) through (8) of other
Persons for the payment of which such Person is responsible or liable, directly
or indirectly, as obligor, guarantor or otherwise, including by means of any
Guarantee.

Notwithstanding the foregoing, in connection with the purchase by the Borrower
or any Restricted Subsidiary of any business, the term “Indebtedness” shall
exclude post-closing payment adjustments to which the seller may become entitled
to the extent such payment is determined by a final closing balance sheet or
such payment depends on the performance of such business after the closing;
provided, however, that, at the time of closing, the amount of any such payment
is not determinable and, to the extent such payment thereafter becomes fixed and
determined, the amount is paid within 30 days thereafter.

The amount of Indebtedness of any Person at any date shall be the outstanding
balance at such date of all unconditional obligations as described above;
provided, however, that in the case of Indebtedness sold at a discount, the
amount of such Indebtedness at any time will be the accreted value thereof at
such time.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning set forth in Section 9.03.

“Information” has the meaning set forth in Section 9.12.

“Intellectual Property” has the meaning set forth in the Guarantee and
Collateral Agreement.

“Intercompany Items” means obligations owed by the Borrower or any Subsidiary to
the Borrower or any other Subsidiary.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05 in substantially the form
of Exhibit B hereto.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter or ending on the same day of the week that is one, two or three weeks
thereafter, as the Borrower may elect; provided that (i) if any Interest Period
would end on a day other than

 

33



--------------------------------------------------------------------------------

a Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Borrowing, thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

“Interest Rate Agreement” means, with respect to any Person, any interest rate
protection agreement, interest rate future agreement, interest rate option
agreement, interest rate swap agreement, interest rate cap agreement, interest
rate collar agreement, interest rate hedge agreement or other similar agreement
or arrangement to which such Person is a party or of which it is a beneficiary.

“Inventory” has the meaning specified in the UCC.

“Inventory Reserves” means, on any date, an amount equal to the sum of the
following reserves maintained on the Borrower’s general ledger (calculated in
each case in accordance with the current and historical accounting practices of
the Borrower) with respect to Eligible Inventory, without duplication of any
deductions made pursuant to the definitions of “Additional Inventory Reserves,”
“Eligible Inventory” and “Inventory Value”:

(a) a reserve for Inventory that is damaged;

(b) a revaluation reserve to reflect capitalized manufacturing variances whereby
aggregate net variances (if favorable) shall be deducted from Eligible Inventory
and aggregate net variances (if unfavorable) shall not be added to Eligible
Inventory;

(c) a reserve equal to the aggregate Inventory Value of Eligible Inventory
attributable to intercompany or intracompany profit among the Borrower and its
Affiliates (other than Eligible Affiliates); and

(d) a lower of cost or market reserve for any differences between the Borrower’s
actual cost to produce versus the Borrower’s sale price to third parties,
determined on a product line basis.

“Inventory Value” means, with respect to any Inventory of the Borrower or any
other Grantor at the time of any determination thereof, an amount equal to such
Inventory carried on the perpetual inventory records of the Borrower stated on a
basis consistent with its current and historical accounting practices, in
dollars, determined in accordance with the standard cost method of accounting,
which shall be, in the case of Inventory imported by the Borrower or another
Grantor into the United States of America

 

34



--------------------------------------------------------------------------------

or Canada, the acquisition cost thereof plus transportation and freight charges
plus import duties.

“Investment” in any Person means any direct or indirect advance, loan or other
extension of credit (including by way of Guarantee or similar arrangement) or
capital contribution to (by means of any transfer of cash or other property to
others or any payment for property or services for the account or use of
others), or any purchase or acquisition of Capital Stock, Indebtedness or other
similar instruments issued by, such Person. For purposes of the definition of
“Unrestricted Subsidiary” and Section 6.02:

(1) “Investment” shall include the portion (proportionate to the Borrower’s
equity interest in such Subsidiary) of the Fair Market Value of the net assets
of any Subsidiary of the Borrower at the time that such Subsidiary is designated
an Unrestricted Subsidiary; provided, however, that upon a redesignation of such
Subsidiary as a Restricted Subsidiary, the Borrower shall be deemed to continue
to have a permanent “Investment” in an Unrestricted Subsidiary in an amount (if
positive) equal to:

(A) the Borrower’s “Investment” in such Subsidiary at the time of such
redesignation less

(B) the portion (proportionate to the Borrower’s equity interest in such
Subsidiary) of the Fair Market Value of the net assets of such Subsidiary at the
time of such redesignation; and

(2) any property transferred to or from an Unrestricted Subsidiary shall be
valued at its Fair Market Value at the time of such transfer.

In the event that the Borrower sells Capital Stock of a Restricted Subsidiary
such that after giving effect to such sale, such Restricted Subsidiary would no
longer constitute a Restricted Subsidiary, any Investment in such Person
remaining after giving effect to such sale shall be deemed to constitute an
Investment made on the date of such sale of Capital Stock.

“Investment Grade” means, in the case of Moody’s, a credit rating of Baa3 or
better and, in the case of Standard & Poor’s, a credit rating of BBB– or better.

“Issuing Bank” means JPMCB, Bank of America, N.A., BNP Paribas, Citibank N.A.,
Deutsche Bank Trust Company Americas, Wells Fargo Bank, National Association,
and any other financial institution that has entered into an Issuing Bank
Agreement, each in its capacity as an issuer of Letters of Credit hereunder, and
its successors in such capacity as provided in Section 2.03(i). Each Issuing
Bank may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates or branches of such Issuing Bank, in which case the term
“Issuing Bank” shall include any such Affiliate or branch with respect to
Letters of Credit issued by such Affiliate or branch.

 

35



--------------------------------------------------------------------------------

“Issuing Bank Agreement” means an agreement in form reasonably satisfactory to
the Borrower, the Administrative Agent and a financial institution pursuant to
which such financial institution agrees to act as an Issuing Bank hereunder.1

“JPMCB” means JPMorgan Chase Bank, N.A., and its successors.

“J.V. Notes” means up to €250,000,000 aggregate principal amount of senior
unsecured notes of the European JV issued on April 20, 2011 under the J.V. Notes
Indenture.

“J.V. Notes Indenture” means the Indenture dated as of April 20, 2011, among the
Borrower, the European JV, certain Subsidiaries, Deutsche Trustee Company
Limited, as trustee, Deutsche Bank Luxembourg S.A., as registrar, Deutsche Bank
AG, London Branch, as principal paying agent and transfer agent, and The Bank of
New York Mellon (Luxembourg), S.A., as Luxembourg paying agent and transfer
agent.

“LC Commitment” means, as to any Issuing Bank, the maximum permitted amount of
the LC Exposure that may be attributable to Letters of Credit issued by such
Issuing Bank, as set forth in such Issuing Bank’s Issuing Bank Agreement.

“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit. The amount of any LC Disbursement made by an Issuing Bank in Canadian
Dollars, Euros or Pounds Sterling and not reimbursed by the Borrower shall be
determined as set forth in paragraph (e) or (l) of Section 2.03, as applicable.

“LC Exchange Rate” means, on any day, with respect to dollars in relation to
Canadian Dollars, Euros or Pounds Sterling, the rate at which dollars may be
exchanged into such currency, as set forth at approximately 12:00 noon, New York
City time, on such day on the applicable Reuters World Currency Page. In the
event that any such rate does not appear on the applicable Reuters World
Currency Page, the LC Exchange Rate shall be determined by reference to such
other publicly available service for displaying exchange rates as may be agreed
upon by the Administrative Agent and the Borrower or, in the absence of such
agreement, such LC Exchange Rate shall instead be the arithmetic average of the
spot rates of exchange of the Administrative Agent, at or about 11:00 a.m., New
York City time, on such date for the purchase of Canadian Dollars, Euros or
Pounds Sterling, as the case may be, with dollars for delivery two Business Days
later; provided that if at the time of any such determination, for any reason,
no such spot rate is being quoted, the Administrative Agent, after consultation
with the Borrower, may use any reasonable method it deems appropriate to
determine such rate, and such determination shall be conclusive absent manifest
error.

“LC Exposure” means, at any time, the sum of (a) the aggregate amount of the
Dollar Equivalents of the undrawn amounts of all outstanding Letters of Credit
at such time plus (b) the aggregate amount of the Dollar Equivalents of all LC
Disbursements that have not yet been reimbursed by or on behalf of the Borrower
at such

 

 

1 

A separate Issuing Bank Agreement will be executed by each Issuing Bank.

 

36



--------------------------------------------------------------------------------

time (by the borrowing of Loans or otherwise). The LC Exposure of any Lender at
any time shall be its Applicable Percentage of the total LC Exposure at such
time.

“LC Participation Calculation Date” means, with respect to any LC Disbursement
made in a currency other than dollars, (a) the date on which the Issuing Bank
shall advise the Administrative Agent that it purchased with dollars the
currency used to make such LC Disbursement, or (b) if the Issuing Bank shall not
advise the Administrative Agent that it made such a purchase, the date on which
such LC Disbursement is made.

“Lender Parent” means, with respect to any Lender, any Person of which such
Lender is a direct or indirect subsidiary.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.

“Lenders Lien Subordination and Intercreditor Agreement” means the Amended and
Restated Lenders Lien Subordination and Intercreditor Agreement among the
Collateral Agent, the collateral agent under the Second Lien Agreement, the
Borrower and the Subsidiary Guarantors, dated as of April 19, 2012, as from time
to time amended, supplemented or otherwise modified (subject to any restrictions
on such amendments, supplements or modifications set forth herein).

“Letter of Credit” means each Existing Letter of Credit and any letter of credit
issued pursuant to this Agreement.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on the Reuters “LIBOR01” screen displaying British
Bankers’ Association Interest Settlement Rates (or on any successor or
substitute screen provided by Reuters, or any successor to or substitute for
such service, providing rate quotations comparable to those currently provided
on such screen, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
dollar deposits with a maturity comparable to such Interest Period. In the event
that such rate is not available at such time for any reason, then the “LIBO
Rate” with respect to such Eurodollar Borrowing for such Interest Period shall
be the rate (rounded upwards, if necessary, to the next 1/100 of 1%) at which
dollar deposits of $5,000,000 and for a maturity comparable to such Interest
Period are offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, French
delegation of claims, lien, pledge, hypothecation, encumbrance, charge or
security

 

37



--------------------------------------------------------------------------------

interest in, on or of such asset, and (b) the interest of a vendor or a lessor
under any conditional sale agreement, capital lease or title retention agreement
(or any financing lease having substantially the same economic effect as any of
the foregoing) relating to such asset.

“Lien Subordination and Intercreditor Agreement” means the Lien Subordination
and Intercreditor Agreement dated as of April 19, 2012, as amended, among
(a) the Collateral Agent, (b) the collateral agent under the Second Lien
Agreement, (c) the Designated Senior Obligations Collateral Agents and
Designated Junior Obligations Collateral Agents (as such terms are defined
therein) from time to time party thereto and (d) the Borrower and the
Subsidiaries of the Borrower party thereto or any substitute or successor
agreement among such parties containing substantially the same terms (and under
which the Obligations shall have been designated by the Borrower as “Senior
Obligations”), with any changes approved by the Administrative Agent.

“Lien Waiver” means a written waiver of statutory or contractual Liens on
Inventory for unpaid rent or charges of a warehouseman or bailee in form and
substance reasonably satisfactory to the Administrative Agent.

“Loan” means a Loan made pursuant to Section 2.01(a).

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Lockbox System” has the meaning assigned to such term in the Guarantee and
Collateral Agreement.

“Majority Lenders” means, at any time, Lenders having aggregate Credit Exposures
and unused Commitments representing at least a majority of the sum of the total
Credit Exposures and unused Commitments at such time.

“Managing Agents” means each of UBS Securities LLC and Union Bank, N.A., in
their capacity as managing agents for the credit facilities established by this
Agreement.

“Material Adverse Change” means a material adverse change in or effect on
(a) the business, operations, properties, assets or financial condition
(including as a result of the effects of any contingent liabilities thereon) of
the Borrower and the Subsidiaries, taken as a whole, (b) the ability of the
Credit Parties, taken as a whole, to perform obligations under this Agreement
and the other Credit Documents that are material to the rights or interests of
the Lenders or (c) the rights of or benefits available to the Lenders or the
Issuing Banks under this Agreement and the other Credit Documents that are
material to the interests of the Lenders or the Issuing Banks.

“Material Foreign Subsidiary” means, at any time, each Foreign Subsidiary that
had Total Assets with an aggregate book value in excess of $50,000,000 as of
December 31, 2011, or if later, as of the end of the most recent fiscal quarter
for

 

38



--------------------------------------------------------------------------------

which financial statements have been delivered (or deemed delivered) pursuant to
Section 5.01(a) or (b).

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and the Subsidiaries in an aggregate principal amount
exceeding $100,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time,
calculated in accordance with the terms of such Swap Agreement.

“Material Intellectual Property” means all Intellectual Property of the Borrower
and the Grantors, other than Intellectual Property that in the aggregate is not
material to the business of the Borrower and the Subsidiaries, taken as a whole.

“Material Subsidiary” means, at any time, each Subsidiary other than
Subsidiaries that do not represent more than 5% for any such individual
Subsidiary, or more than 10% in the aggregate for all such Subsidiaries, of
either (a) Consolidated Total Assets or (b) Consolidated Revenue for the period
of four fiscal quarters most recently ended.

“MNPI” means material information concerning the Borrower and the Subsidiaries
and their securities that has not been disseminated in a manner making it
available to investors generally, within the meaning of Regulation FD under the
Securities Act and the Exchange Act to the extent applicable.

“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.

“Mortgage” means a mortgage or deed of trust, assignment of leases and rents, or
other security documents reasonably satisfactory in form and substance to the
Collateral Agent granting a Lien on any Mortgaged Property to secure the
Obligations, and shall include each amendment and restatement of any existing
Mortgage in connection with the amendment and restatement of the Existing Credit
Agreement.

“Mortgaged Property” means, at any time, each parcel of real property listed in
Schedule 1.01B and the improvements thereto.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“NAIC” means the National Association of Insurance Commissioners.

“Net Available Cash” from an Asset Disposition means cash payments received
(including any cash payments received by way of deferred payment of principal
pursuant to a note or installment receivable or otherwise and proceeds from the
sale or

 

39



--------------------------------------------------------------------------------

other disposition of any securities received as consideration, in each case only
as and when received, but excluding any other consideration received in the form
of assumption by the acquiring Person of Indebtedness or other obligations
relating to the properties or assets that are the subject of such Asset
Disposition or received in any other noncash form) therefrom, in each case net
of:

(1) all legal, accounting, investment banking, title and recording tax expenses,
commissions and other fees and expenses incurred, and all Federal, state,
provincial, foreign and local taxes required to be paid or accrued as a
liability under GAAP, as a consequence of such Asset Disposition;

(2) all payments made on any Indebtedness which is secured by any assets subject
to such Asset Disposition, in accordance with the terms of any Lien upon or
other security agreement of any kind with respect to such assets, or which must
by its terms, or in order to obtain a necessary consent to such Asset
Disposition, or by applicable law be repaid out of the proceeds from such Asset
Disposition;

(3) all distributions and other payments required to be made to minority
interest holders in Subsidiaries or joint ventures as a result of such Asset
Disposition; and

(4) appropriate amounts to be provided by the seller as a reserve, in accordance
with GAAP, against any liabilities associated with the property or other assets
disposed of in such Asset Disposition and retained by the Borrower or any
Restricted Subsidiary after such Asset Disposition (but only for so long as such
reserve is maintained).

“Net Cash Proceeds” means, with respect to any issuance or sale of Capital
Stock, the cash proceeds of such issuance or sale net of attorneys’ fees,
accountants’ fees, underwriters’ or placement agents’ fees, listing fees,
discounts or commissions and brokerage, consultant and other fees actually
incurred in connection with such issuance or sale and net of taxes paid or
payable as a result thereof.

“Net Intercompany Items” means, in the case of any Subsidiary, (a) the aggregate
amount of the Intercompany Items owed by the Borrower or any other Subsidiary to
such Subsidiary minus (b) the aggregate amount of the Intercompany Items owed by
such Subsidiary to the Borrower or any other Subsidiary.

“North American Subsidiary” means any Subsidiary organized under the laws of the
United States or Canada or any of their respective states, provinces,
territories or possessions or any political subdivision of any thereof.

“North American Tire Division” means those standard business units of the
Borrower and the other Grantors classified as “North American Tire Division” on
the Borrower’s perpetual inventory records.

 

40



--------------------------------------------------------------------------------

“Obligations” means (a) the due and punctual payment of (i) the principal of and
interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans, when and as due, whether
at maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by the Borrower under this
Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursements of LC Disbursements and interest thereon
and (iii) all other monetary obligations of the Credit Parties to any of the
Secured Parties under this Agreement and each of the other Credit Documents,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), and
(b) the due and punctual performance of all other obligations of the Credit
Parties to any of the Secured Parties under this Agreement and the other Credit
Documents.

“Other Taxes” means any and all present or future stamp, documentary, excise,
recording, transfer, sales, property or similar taxes, charges or levies arising
from any payment made under any Credit Document or from the execution, delivery
or enforcement of, or otherwise with respect to, any Credit Document.

“Participant” has the meaning assigned to such term in Section 9.04.

“Participant Register” has the meaning assigned to such term in Section 9.04.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Business” means any business engaged in by the Borrower or any
Restricted Subsidiary on the Restatement Date and any Related Business.

“Permitted Encumbrances” means:

(a) (i) Liens imposed by law for taxes that are not yet due or are being
contested and (ii) deemed trusts and Liens to which the Priority Payables
Reserve relates for taxes, assessments or other charges or levies that are not
yet due and payable;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
Liens imposed by law, arising in the ordinary course of business and securing
obligations that are not overdue by more than 30 days (or any longer grace
period available under the terms of the applicable underlying obligation) or are
being contested;

(c) Liens created and pledges and deposits made (including cash deposits to
secure obligations in respect of letters of credit provided) in the ordinary
course

 

41



--------------------------------------------------------------------------------

of business in compliance with workers’ compensation, unemployment insurance and
other social security laws or regulations;

(d) Liens created and deposits made to secure the performance of bids, trade
contracts, leases, statutory obligations, appeal bonds, performance bonds,
surety bonds and other obligations of a like nature, in each case in the
ordinary course of business;

(e) judgment liens; and

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property and other Liens incidental to the conduct of business or ownership
of property that arise automatically by operation of law or arise in the
ordinary course of business and that do not materially detract from the value of
the property of the Borrower and the Subsidiaries or of the Collateral, in each
case taken as a whole, or materially interfere with the ordinary conduct of
business of the Borrower and the Subsidiaries, taken as a whole, or otherwise
adversely affect in any material respect the rights or interests of the Lenders;

provided that (except as provided in clause (d) above) the term “Permitted
Encumbrances” shall not include any Lien securing Indebtedness for borrowed
money.

“Permitted Inventory Location” means (a) property owned or leased by the
Borrower or a Grantor in the United States of America or Canada or (b) a third
party warehouse or dock in the United States of America or Canada where
Inventory of the Borrower or any Grantor is stored.

“Permitted Investment” means an Investment by the Borrower or any Restricted
Subsidiary in:

(1) the Borrower, a Restricted Subsidiary or a Person that will, upon the making
of such Investment, become a Restricted Subsidiary;

(2) another Person if as a result of such Investment such other Person is merged
or consolidated with or into, or transfers or conveys all or substantially all
its assets to, the Borrower or a Restricted Subsidiary;

(3) Temporary Cash Investments;

(4) receivables owing to the Borrower or any Restricted Subsidiary if created or
acquired in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms; provided, however, that such trade terms
may include such concessionary trade terms as the Borrower or any such
Restricted Subsidiary deems reasonable under the circumstances;

(5) payroll, travel and similar advances to cover matters that are expected at
the time of such advances ultimately to be treated as expenses

 

42



--------------------------------------------------------------------------------

for accounting purposes and that are made in the ordinary course of business;

(6) loans or advances to employees made in the ordinary course of business of
the Borrower or such Restricted Subsidiary;

(7) stock, obligations or securities received in settlement of disputes with
customers or suppliers or debts (including pursuant to any plan of
reorganization or similar arrangement upon insolvency of a debtor) created in
the ordinary course of business and owing to the Borrower or any Restricted
Subsidiary or in satisfaction of judgments;

(8) any Person to the extent such Investment represents the noncash portion of
the consideration received for an Asset Disposition that was made pursuant to
and in compliance with Section 6.04;

(9) a Receivables Entity or any Investment by a Receivables Entity in any other
Person in connection with a Qualified Receivables Transaction, including
Investments of funds held in accounts permitted or required by the arrangements
governing such Qualified Receivables Transaction or any related Indebtedness;
provided, however, that any Investment in a Receivables Entity is in the form of
a Purchase Money Note, contribution of additional receivables or an equity
interest;

(10) any Person to the extent such Investments consist of prepaid expenses,
negotiable instruments held for collection, and lease, utility, workers’
compensation, performance and other similar deposits made in the ordinary course
of business by the Borrower or any Restricted Subsidiary;

(11) any Person to the extent such Investments consist of Hedging Obligations
otherwise permitted under Section 6.01;

(12) any Person to the extent such Investment in such Person existed on the
Restatement Date and any Investment that replaces, refinances or refunds such an
Investment, provided that the new Investment is in an amount that does not
exceed that amount replaced, refinanced or refunded and is made in the same
Person as the Investment replaced, refinanced or refunded;

(13) advances to, and Guarantees for the benefit of, customers, dealers,
lessees, lessors or suppliers made in the ordinary course of business and
consistent with past practice; and

(14) any Person to the extent such Investment, when taken together with all
other Investments made pursuant to this clause (14) and then outstanding on the
date such Investment is made, does not exceed the greater of (A) the sum of
(i) $500,000,000 and (ii) any amounts under

 

43



--------------------------------------------------------------------------------

Section 6.02(a)(3)(iv)(x) that were excluded by operation of the proviso in
Section 6.02(a)(3)(iv) and which excluded amounts are not otherwise included in
Consolidated Net Income or intended to be permitted under any of clauses (1)
through (13) of this definition and (B) 5.0% of Consolidated assets of the
Borrower as of the end of the most recent fiscal quarter for which financial
statements of the Borrower have been filed with the SEC.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV or Section 302 of ERISA or Section 412 of
the Code sponsored, maintained or contributed to by the Borrower, any Subsidiary
or any ERISA Affiliate.

“Pounds Sterling” or “£” means the lawful currency of the United Kingdom.

“Preferred Stock,” as applied to the Capital Stock of any Person, means Capital
Stock of any class or classes (however designated) that is preferred as to the
payment of dividends, or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of such Person, over shares of Capital
Stock of any other class of such Person.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB (or any successor Administrative Agent appointed or chosen
pursuant to Article VIII hereof) as its prime rate in effect at its principal
office in New York City. Each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.

“Principal Issuing Bank” means JPMCB and any other Issuing Bank whom the
Borrower and JPMCB agree will be a Principal Issuing Bank (or any of their
Affiliates that shall act as Issuing Banks hereunder).

“Priority Payables Reserve” means, at any time, the sum, without duplication, of
any deductions made pursuant to the definitions of “Additional Inventory
Reserves”, “Inventory Reserves”, “Eligible Inventory” and “Inventory Value”, and
the full amount of the liabilities at such time which have a trust imposed to
provide for payment thereof or a security interest, Lien or charge ranking or
capable of ranking, in each case senior to or pari passu with the Liens created
under the Security Documents under Canadian federal, provincial, territorial,
county, municipal or local law with respect to claims for goods and services
taxes, sales tax, income tax, workers’ compensation obligations, vacation pay or
pension fund obligations.

 

44



--------------------------------------------------------------------------------

“Purchase Money Indebtedness” means Indebtedness:

(1) consisting of the deferred purchase price of property, plant and equipment,
conditional purchase obligations, obligations under any title retention
agreement and other obligations Incurred in connection with the acquisition,
construction or improvement of such asset, in each case where the amount of such
Indebtedness does not exceed the greater of (A) the cost of the asset being
financed and (B) the Fair Market Value of such asset; and

(2) Incurred to finance such acquisition, construction or improvement by the
Borrower or a Restricted Subsidiary of such asset;

provided, however, that such Indebtedness is Incurred within 180 days after such
acquisition or the completion of such construction or improvement.

“Purchase Money Note” means a promissory note of a Receivables Entity evidencing
a line of credit, which may be irrevocable, from the Borrower or any Subsidiary
of the Borrower to a Receivables Entity in connection with a Qualified
Receivables Transaction, which note:

(1) shall be repaid from cash available to the Receivables Entity, other than:

(A) amounts required to be established as reserves;

(B) amounts paid to investors in respect of interest;

(C) principal and other amounts owing to such investors; and

(D) amounts paid in connection with the purchase of newly generated receivables;
and

(2) may be subordinated to the payments described in clause (1).

“Qualified Receivables Transaction” means any transaction or series of
transactions that may be entered into by the Borrower or any of its Subsidiaries
pursuant to which the Borrower or any of its Subsidiaries may sell, convey or
otherwise transfer to:

(1) a Receivables Entity (in the case of a transfer by the Borrower or any of
its Subsidiaries); or

(2) any other Person (in the case of a transfer by a Receivables Entity);

or may grant a security interest in, any accounts receivable (whether now
existing or arising in the future) of the Borrower or any of its Subsidiaries,
and any assets related thereto including, without limitation, all collateral
securing such accounts receivable, all

 

45



--------------------------------------------------------------------------------

contracts and all Guarantees or other obligations in respect of such accounts
receivable, proceeds of such accounts receivable and other assets which are
customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving accounts receivable; provided, however, that the financing terms,
covenants, termination events and other provisions thereof shall be market terms
(as determined in good faith by a Financial Officer of the Borrower); and
provided further, however, that no such transaction or series of transactions
shall be a Qualified Receivables Transaction if any of the accounts receivable
subject thereto is or would absent such transaction or series of transactions
otherwise be subject to a Lien securing any U.S. Bank Indebtedness.

The grant of a security interest in any accounts receivable of the Borrower or
any of its Restricted Subsidiaries to secure Bank Indebtedness shall not be
deemed a Qualified Receivables Transaction.

“Raw Material” means Inventory used or consumed in the manufacturing or
processing of goods to be sold by the Borrower or another Grantor in the
ordinary course of business that is not yet included in Work in Process.

“Reaffirmation Agreement” shall mean the Reaffirmation Agreement substantially
in the form of Exhibit G, among the Credit Parties and the Collateral Agent,
pursuant to which the Credit Parties shall reaffirm their obligations under the
Guarantee and Collateral Agreement and the Security Documents to which they are
a party.

“Receivables Entity” means a (a) Wholly Owned Subsidiary of the Borrower which
is a Restricted Subsidiary and which is designated by the Board of Directors (as
provided below) as a Receivables Entity or (b) another Person engaging in a
Qualified Receivables Transaction with the Borrower which Person engages in the
business of the financing of accounts receivable, and in either of clause (a) or
(b):

(1) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which

(A) is Guaranteed by the Borrower or any Subsidiary of the Borrower (excluding
Guarantees of obligations (other than the principal of, and interest on,
Indebtedness) pursuant to Standard Securitization Undertakings);

(B) is recourse to or obligates the Borrower or any Subsidiary of the Borrower
in any way other than pursuant to Standard Securitization Undertakings; or

(C) subjects any property or asset of the Borrower or any Subsidiary of the
Borrower, directly or indirectly, contingently or otherwise, to the satisfaction
thereof, other than pursuant to Standard Securitization Undertakings;

 

46



--------------------------------------------------------------------------------

(2) which is not an Affiliate of the Borrower or with which neither the Borrower
nor any Subsidiary of the Borrower has any material contract, agreement,
arrangement or understanding other than on terms which the Borrower reasonably
believes to be no less favorable to the Borrower or such Subsidiary than those
that might be obtained at the time from Persons that are not Affiliates of the
Borrower; and

(3) to which neither the Borrower nor any Subsidiary of the Borrower has any
obligation to maintain or preserve such entity’s financial condition or cause
such entity to achieve certain levels of operating results.

Any such designation by the Board of Directors shall be evidenced to the
Administrative Agent by filing with the Administrative Agent a certified copy of
the resolution of the Board of Directors giving effect to such designation and a
certificate of a Financial Officer certifying that such designation complied
with the foregoing conditions.

“Recovery Rate” means (a) the estimated net recovery of all Inventory of the
Borrower and the other Grantors stated in dollars as determined on a net orderly
liquidation basis by the most recent analysis conducted by outside inventory
consultants/appraisers retained or approved by the Administrative Agent and
disclosed to the Borrower divided by (b) the Inventory Value of all Inventory of
the Borrower and each other Grantor as of the date of such most recent analysis.

“Reference Date” means May 11, 2009.

“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
refund, repay, prepay, redeem, defease or retire, or to issue other Indebtedness
in exchange or replacement for, such Indebtedness, including, in any such case
from time to time, after the discharge of the Indebtedness being Refinanced.
“Refinanced” and “Refinancing” shall have correlative meanings.

“Refinancing Indebtedness” means Indebtedness that is Incurred to Refinance
(including pursuant to any defeasance or discharge mechanism) any Indebtedness
of the Borrower or any Restricted Subsidiary existing on the Restatement Date or
Incurred in compliance with this Agreement (including Indebtedness of the
Borrower that Refinances Refinancing Indebtedness); provided, however, that:

(1) the Refinancing Indebtedness has a Stated Maturity no earlier than the
Stated Maturity of the Indebtedness being Refinanced;

(2) the Refinancing Indebtedness has an Average Life at the time such
Refinancing Indebtedness is Incurred that is equal to or greater than the
Average Life of the Indebtedness being refinanced;

(3) such Refinancing Indebtedness is Incurred in an aggregate principal amount
(or if Incurred with original issue discount, an aggregate issue price) that is
equal to or less than the aggregate principal amount of

 

47



--------------------------------------------------------------------------------

the Indebtedness being refinanced (or if issued with original issue discount,
the aggregate accreted value) then outstanding (or that would be outstanding if
the entire committed amount of any credit facility being Refinanced were fully
drawn (other than any such amount that would have been prohibited from being
drawn pursuant to Section 6.01) (plus fees and expenses, including any premium
and defeasance costs);

(4) if the Indebtedness being Refinanced is subordinated in right of payment to
the Obligations, such Refinancing Indebtedness is subordinated in right of
payment to the Obligations at least to the same extent as the Indebtedness being
Refinanced; and

(5) if Incurred by the Borrower or any Domestic Subsidiary, the Refinancing
Indebtedness is not secured by Liens on any assets other than the assets that
secured the Indebtedness being refinanced, and any such Liens have no greater
priority than the Liens securing the Indebtedness being refinanced;

provided further, however, that Refinancing Indebtedness shall not include:

(A) Indebtedness of a Restricted Subsidiary that is not a Subsidiary Guarantor
that Refinances Indebtedness of the Borrower; or

(B) Indebtedness of the Borrower or a Restricted Subsidiary that Refinances
Indebtedness of an Unrestricted Subsidiary.

“Register” has the meaning set forth in Section 9.04.

“Related Business” means any business reasonably related, ancillary or
complementary to the business of the Borrower and its Restricted Subsidiaries on
the Restatement Date.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, counsel,
trustees and other advisors of such Person and such Person’s Affiliates.

“Rent Reserve” means, on any date, with respect to any retail store,
distribution center, warehouse, manufacturing facility or other Permitted
Inventory Location where any Eligible Inventory that is subject to Liens arising
by operation of law is located and with respect to which no Lien Waiver is in
effect, a reserve equal to three months’ rent and charges at such retail store,
distribution center, warehouse, manufacturing facility or other Permitted
Inventory Location.

“Restatement Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

48



--------------------------------------------------------------------------------

“Restatement Date Perfection Certificate” means a certificate in the form of
Exhibit F or any other form approved by the Collateral Agent.

“Restricted Payment” in respect of any Person means:

(1) the declaration or payment of any dividend, any distribution on or in
respect of its Capital Stock or any similar payment (including any payment in
connection with any merger or consolidation involving the Borrower or any
Restricted Subsidiary) to the direct or indirect holders of its Capital Stock in
their capacity as such, except (A) dividends or distributions payable solely in
its Capital Stock (other than Disqualified Stock or, in the case of a Restricted
Subsidiary, Preferred Stock) and (B) dividends or distributions payable to the
Borrower or a Restricted Subsidiary (and, if such Restricted Subsidiary has
Capital Stock held by Persons other than the Borrower or other Restricted
Subsidiaries, to such other Persons on no more than a pro rata basis);

(2) the purchase, repurchase, redemption, retirement or other acquisition
(“Purchase”) for value of any Capital Stock of the Borrower held by any Person
(other than Capital Stock held by the Borrower or a Restricted Subsidiary) or
any Capital Stock of a Restricted Subsidiary held by any Affiliate of the
Borrower (other than Capital Stock held by a Restricted Subsidiary) (other than
in exchange for Capital Stock of the Borrower that is not Disqualified Stock);

(3) the Purchase for value, prior to scheduled maturity, any scheduled repayment
or any scheduled sinking fund payment, of any Subordinated Obligations (other
than the Purchase for value of Subordinated Obligations acquired in anticipation
of satisfying a sinking fund obligation, principal installment or final
maturity, in each case due within one year of the date of such Purchase); or

(4) any Investment (other than a Permitted Investment) in any Person.

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Retail Division” means those standard business units of the Borrower and the
other Grantors classified as “Retail Division” on the Borrower’s perpetual
inventory records.

“Sale/Leaseback Transaction” means an arrangement relating to property, plant
and equipment now owned or hereafter acquired by the Borrower or a Restricted
Subsidiary whereby the Borrower or a Restricted Subsidiary transfers such
property to a Person and the Borrower or such Restricted Subsidiary leases it
from such Person, other than (i) leases between the Borrower and a Restricted
Subsidiary or between Restricted Subsidiaries or (ii) any such transaction
entered into with respect to any property, plant and equipment or any
improvements thereto at the time of, or within 180 days after, the

 

49



--------------------------------------------------------------------------------

acquisition or completion of construction of such property, plant and equipment
or such improvements (or, if later, the commencement of commercial operation of
any such property, plant and equipment), as the case may be, to finance the cost
of such property, plant and equipment or such improvements, as the case may be.

“SEC” means the Securities and Exchange Commission.

“Second Lien Agreement” means the Amended and Restated Second Lien Credit
Agreement dated as of the date hereof, among the Borrower, certain lenders and
JPMCB, as administrative agent, as amended, restated, supplemented, waived,
replaced (whether or not upon termination, and whether with the original lenders
or otherwise), refinanced, restructured or otherwise modified from time to time
(except to the extent that any such amendment, restatement, supplement, waiver,
replacement, refinancing, restructuring or other modification thereto would be
prohibited by the terms of this Agreement, unless otherwise agreed to by the
Majority Lenders).

“Second Lien Guarantee and Collateral Agreement” means the Guarantee and
Collateral Agreement among the Borrower, the Subsidiary Guarantors, the
Grantors, certain other Subsidiaries and the collateral agent under the Second
Lien Agreement, dated as of April 8, 2005, as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein).

“Second Lien Indebtedness” means any and all amounts payable under or in respect
of the Second Lien Agreement and any Refinancing Indebtedness with respect
thereto or with respect to such Refinancing Indebtedness, as amended from time
to time, including principal, premium (if any), interest (including interest
accruing on or after the filing of any petition in bankruptcy or for
reorganization relating to the Borrower whether or not a claim for post-filing
interest is allowed in such proceedings), fees, charges, expenses, reimbursement
obligations and all other amounts payable thereunder or in respect thereof.

“Secured Indebtedness” means any Indebtedness of the Borrower secured by a Lien.
“Secured Indebtedness” of a Subsidiary has a correlative meaning.

“Secured Parties” means the Administrative Agent, each Issuing Bank, the
Collateral Agent and each Lender.

“Securities Act” means the United States Securities Act of 1933, as amended.

“Security Documents” means the Reaffirmation Agreement, the Guarantee and
Collateral Agreement, the Foreign Pledge Agreements, the Canadian Security
Agreements, the Mortgages and each other instrument or document delivered in
connection with the cash collateralization of Letters of Credit or pursuant to
Section 5.08, in each case to secure any of the Obligations.

 

50



--------------------------------------------------------------------------------

“Senior Managing Agents” means Bank of America, N.A., Barclays Bank PLC, HSBC
Bank USA, National Association, and Morgan Stanley Senior Funding, Inc., in
their capacity as senior managing agents for the credit facilities established
by this Agreement.

“Senior Subordinated-Lien Collateral Agent” means, as to any Senior
Subordinated-Lien Indebtedness, the collateral agent under the applicable Senior
Subordinated-Lien Indebtedness Security Documents.

“Senior Subordinated-Lien Governing Documents” means each Indenture or other
agreement or instrument providing for the issuance or setting forth the terms of
any Senior Subordinated-Lien Indebtedness.

“Senior Subordinated-Lien Indebtedness” means Indebtedness of the Borrower that
(a) is secured by Liens permitted under Section 6.06(b), but that is not secured
by Liens on any additional assets, (b) constitutes Designated Junior Obligations
under and as defined in the Lien Subordination and Intercreditor Agreement, and
the Liens securing which are subordinated under the Lien Subordination and
Intercreditor Agreement to the Liens securing the Obligations and (c) does not
contain provisions inconsistent with the restrictions of Schedule 1.01C.

“Senior Subordinated-Lien Indebtedness Security Documents” means, as to any
Senior Subordinated-Lien Indebtedness, the security agreements, pledge
agreements, mortgages and other documents creating Liens on assets of the
Borrower and the Subsidiary Guarantors to secure the applicable Senior
Subordinated-Lien Obligations.

“Senior Subordinated-Lien Obligations” means, as to any Senior Subordinated-Lien
Indebtedness, (a) the principal of and all premium or make-whole amounts, if
any, and interest payable in respect of such Senior Subordinated-Lien
Indebtedness, (b) any amounts payable under Guarantees of such Senior
Subordinated-Lien Indebtedness by Subsidiaries and (c) all other amounts payable
by the Borrower or any Subsidiary under such Senior Subordinated-Lien
Indebtedness, the applicable Senior Subordinated-Lien Indebtedness Security
Documents (to the extent such amounts relate to such Senior Subordinated-Lien
Indebtedness) or the applicable Senior Subordinated-Lien Governing Documents.

“Specified Asset Sale” means (i) the Farm Tires Sale or (ii) the sale of all or
a portion of the Borrower’s properties in Akron, Summit County, Ohio.

“Specified Jurisdiction” means The United States of America and Canada.

“Standard & Poor’s” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., or any successor thereto.

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Borrower or any Subsidiary of the
Borrower which, taken as a whole, are customary in an accounts receivable
transaction.

 

51



--------------------------------------------------------------------------------

“Stated Maturity” means, with respect to any Indebtedness, the date specified in
the documentation governing such Indebtedness as the fixed date on which the
final payment of principal of such Indebtedness is due and payable, including
pursuant to any mandatory redemption provision (but excluding any provision
providing for the repurchase of such Indebtedness at the option of the holder
thereof upon the happening of any contingency beyond the control of the Borrower
unless such contingency has occurred). The “Stated Maturity” of the Obligations
means the Commitment Termination Date.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, with
respect to the Adjusted LIBO Rate, for Eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute Eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subordinated Obligation” means any Indebtedness of the Borrower (whether
outstanding on the Restatement Date or thereafter Incurred) (a) that by its
terms is subordinate or junior in right of payment to the Obligations or
(b) that is not Secured Indebtedness or (c) that is secured subject to an
agreement subordinating its Liens to those securing the Obligations. For the
avoidance of doubt, “Subordinated Obligations” shall include the Second Lien
Indebtedness, any Senior Subordinated-Lien Obligations and any unsecured
Indebtedness of the Borrower and the Subsidiary Guarantors. “Subordinated
Obligation” of a Subsidiary Guarantor has a correlative meaning.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which are consolidated with those of the parent in the parent’s
consolidated financial statements in accordance with GAAP as of such date, as
well as any other corporation, limited liability company, partnership,
association or other entity of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or, in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held by the parent or one
or more subsidiaries of the parent or by the parent and one or more subsidiaries
of the parent.

“Subsidiary” means any subsidiary of the Borrower.

 

52



--------------------------------------------------------------------------------

“Subsidiary Guarantor” means any Subsidiary that is, or is required pursuant to
Section 5.08 to become, a Guarantor (as defined in the Guarantee and Collateral
Agreement).

“Swap Agreement” means any agreement in respect of any Hedging Obligations.

“Syndication Agent” means each of BNP Paribas, Citibank N.A., Credit Agricole
Corporate and Investment Bank, Deutsche Bank Securities Inc., Goldman Sachs Bank
USA, and Wells Fargo Capital Finance, LLC, in its capacity as syndication agent
hereunder.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Temporary Cash Investments” means any of the following:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof, and having, at such date of acquisition, ratings of A2 or
higher from Standard & Poor’s and P2 or higher from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof and
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by any commercial bank organized under the laws of the United States
of America or any state thereof which has a short-term deposit rating of A1 from
Standard & Poor’s and P1 from Moody’s and has a combined capital and surplus and
undivided profits of not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution described in clause (c) above;

(e) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by Standard &
Poor’s and Aaa by Moody’s and (iii) have portfolio assets of at least
$3,000,000,000;

(f) investments of the type and maturity described in clauses (b) through (e) of
foreign obligors, which investments or obligor have ratings described in such
clauses or equivalent ratings from comparable foreign rating agencies (and with
respect to clause (e), are not required to comply with the Rule 2a-7 criteria);

 

53



--------------------------------------------------------------------------------

(g) investments of the type and maturity described in clause (c) in any obligor
organized under the laws of a jurisdiction other than the United States that
(A) is a branch or subsidiary of a Lender or the ultimate parent company of a
Lender under any of the Credit Facilities Agreements (but only if such Lender
meets the ratings and capital, surplus and undivided profits requirements of
such clause (c)) or (B) carries a rating at least equivalent to the rating of
the sovereign nation in which it is located; and

(h) in the case of any Foreign Subsidiary, (i) marketable direct obligations
issued or unconditionally guaranteed by the sovereign nation in which such
Foreign Subsidiary is organized and is conducting business or issued by an
agency of such sovereign nation and backed by the full faith and credit of such
sovereign nation, in each case maturing within one year from the date of
acquisition, so long as the indebtedness of such sovereign nation is rated at
least A by Standard & Poor’s or A2 by Moody’s or carries an equivalent rating
from a comparable foreign rating agency, and (ii) other investments of the type
and maturity described in clause (c) in obligors organized under the laws of a
jurisdiction other than the United States in any country in which such Foreign
Subsidiary is located, provided, however, that the investments permitted under
this subclause (ii) shall be made in amounts and jurisdictions consistent with
the Borrower’s policies governing short-term investments.

“Total Assets” of any Subsidiary means (a) in the case of any Subsidiary
organized in a Specified Jurisdiction, (i) the total assets of such Subsidiary,
excluding Intercompany Items, plus (ii) if the Net Intercompany Items of such
Subsidiary shall be positive, the amount of such Net Intercompany Items; and
(b) in the case of any other Subsidiary, the total assets of such Subsidiary,
excluding Intercompany Items.

“Total Commitment” means, at any time, the aggregate amount of all the
Commitments at such time.

“Trade Acceptance” means any bankers acceptance provided to trade creditors in
the ordinary course of business in connection with the acquisition of goods or
services in order to assure payment of any Trade Payable.

“Trade Payables” means, with respect to any Person, any accounts payable or any
indebtedness or monetary obligation to trade creditors created, assumed or
Guaranteed by such Person arising in the ordinary course of business in
connection with the acquisition of goods or services.

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and by the Borrower, the Subsidiary Guarantors and the Grantors,
as applicable, of the Reaffirmation Agreement and the other Credit Documents,
the borrowing of the Loans, the obtaining and use of the Letters of Credit, the
creation and the continuation of the Liens and Guarantees provided for in the
Security Documents and the other transactions contemplated hereby.

 

54



--------------------------------------------------------------------------------

“2003 MGCA” means the Master Guarantee and Collateral Agreement dated as of
March 31, 2003, among the Borrower, the subsidiary guarantors thereunder, the
subsidiary grantors thereunder, certain other Subsidiaries, certain financial
institutions, and the collateral agent thereunder.

“2010 Indenture” means, collectively, the Indenture dated as of August 13, 2010,
among the Borrower, the subsidiary guarantors thereunder and Wells Fargo Bank,
N.A., as trustee, and the First Supplemental Indenture dated as of August 13,
2010, among the Borrower, the subsidiary guarantors thereunder and Wells Fargo
Bank, N.A., as trustee.

“2012 Indenture” means, collectively, the Indenture dated as of August 13, 2010,
among the Borrower, the subsidiary guarantors thereunder and Wells Fargo Bank,
N.A., as trustee, and the Second Supplemental Indenture dated as of February 28,
2012, among the Borrower, the subsidiary guarantors thereunder and Wells Fargo
Bank, N.A., as trustee.

“2012 Indenture Closing Date” means February 28, 2012.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” means Article 9 of the Uniform Commercial Code as from time to time in
effect in the State of New York.

“Unrestricted Subsidiary” means:

(a) any Subsidiary of the Borrower that at the time of determination shall be
designated an Unrestricted Subsidiary by the Board of Directors in the manner
provided below and

(b) any Subsidiary of an Unrestricted Subsidiary.

The Board of Directors may designate any Subsidiary of the Borrower (including
any newly acquired or newly formed Subsidiary of the Borrower) to be an
Unrestricted Subsidiary unless such Subsidiary or any of its Subsidiaries owns
any Capital Stock or Indebtedness of, or owns or holds any Lien on any property
of, the Borrower or any other Subsidiary of the Borrower that is not a
Subsidiary of the Subsidiary to be so designated; provided, however, that
either:

(A) the Subsidiary to be so designated has total Consolidated assets of $1,000
or less; or

(B) if such Subsidiary has total Consolidated assets greater than $1,000, then
such designation would be permitted under Section 6.02.

 

55



--------------------------------------------------------------------------------

The Board of Directors may designate any Unrestricted Subsidiary to be a
Restricted Subsidiary; provided, however, that immediately after giving effect
to such designation:

(x) (1) the Borrower could Incur $1.00 of additional Indebtedness under
Section 6.01(a) or (2) the Consolidated Coverage Ratio for the Borrower and its
Restricted Subsidiaries would be greater after giving effect to such designation
than before such designation and

(y) no Default shall have occurred and be continuing.

Any such designation of a Subsidiary as a Restricted Subsidiary or Unrestricted
Subsidiary by the Board of Directors shall be evidenced to the Administrative
Agent by promptly furnishing to the Administrative Agent a copy of the
resolution of the Board of Directors giving effect to such designation and a
certificate of a Financial Officer certifying that such designation complied
with the foregoing provisions.

“U.S. Bank Indebtedness” means any and all amounts payable under or in respect
of the U.S. Credit Agreements and any Refinancing Indebtedness with respect
thereto or with respect to such Refinancing Indebtedness, as amended from time
to time, including principal, premium (if any), interest (including interest
accruing on or after the filing of any petition in bankruptcy or for
reorganization relating to the Borrower whether or not a claim for post-filing
interest is allowed in such proceedings), fees, charges, expenses, reimbursement
obligations and all other amounts payable thereunder or in respect thereof.

“U.S. Credit Agreements” means (i) the First Lien Agreement and (ii) the Second
Lien Agreement, each as amended, restated, supplemented, waived, replaced
(whether or not upon termination, and whether with the original lenders or
otherwise), refinanced, restructured or otherwise modified from time to time
(except, in the case of the Second Lien Credit Agreement, to the extent that any
such amendment, restatement, supplement, waiver, replacement, refinancing,
restructuring or other modification thereto would be prohibited by the terms of
this Agreement, unless otherwise agreed to by the Majority Lenders).

“U.S. Dollar Equivalent” means with respect to any monetary amount in a currency
other than dollars, at any time for determination thereof, the amount of dollars
obtained by converting such foreign currency involved in such computation into
dollars at the spot rate for the purchase of dollars with the applicable foreign
currency as published in The Wall Street Journal in the “Exchange Rates” column
under the heading “Currency Trading” on the date two Business Days prior to such
determination.

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, as
amended from time to time.

“Wholly Owned Subsidiary” of any Person shall mean a subsidiary of such Person
of which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the Capital Stock are, at the time any

 

56



--------------------------------------------------------------------------------

determination is being made, owned, controlled or held by such Person or one or
more wholly owned Subsidiaries of such Person or by such Person and one or more
wholly owned Subsidiaries of such Person.

“Wingfoot” means Wingfoot Commercial Tire Systems, LLC.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Work in Process” means Inventory used or consumed in the manufacturing or
processing of goods to be sold by the Borrower or another Grantor in the
ordinary course of business consisting of parts and subassemblies in the process
of becoming completed assembly components that are no longer included in Raw
Materials but are not yet included in Finished Goods.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).

SECTION 1.03. Foreign Currency Translation. The Administrative Agent shall
determine the Dollar Equivalent of any Letter of Credit denominated in Canadian
Dollars, Euros or Pounds Sterling (i) as of the date of the issuance thereof,
(ii) as of each subsequent date on which such Letter of Credit shall be renewed
or extended or the stated amount of such Letter of Credit shall be increased,
(iii) as of the last Business day of each calendar month and (iv) as of each
date on which any Issuing Bank shall have requested such determination due to
fluctuations in applicable currency exchange rates (which shall not be requested
by an Issuing Bank unreasonably), in each case using the Exchange Rate for the
applicable currency in relation to dollars in effect on the date of
determination, and each such amount shall be the Dollar Equivalent of such
Letter of Credit until the next required calculation thereof. The Dollar
Equivalent of any LC Disbursement made by any Issuing Bank in Canadian Dollars,
Euros or Pounds Sterling and not reimbursed by the Borrower shall be determined
as set forth in paragraphs (e) or (l) of Section 2.03, as applicable. In
addition, the Dollar Equivalent of the LC Exposures shall be determined as set
forth in paragraph (j) of Section 2.03, at the time and in the circumstances
specified therein. The Administrative Agent shall notify the Borrower, the
applicable Lenders and the applicable Issuing Bank of each calculation of the
Dollar Equivalent of each Letter of Credit and LC Disbursement.

SECTION 1.04. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other

 

57



--------------------------------------------------------------------------------

document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, but shall not be deemed to include
the subsidiaries of such Person unless express reference is made to such
subsidiaries, (c) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (d) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, and
(e) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

SECTION 1.05. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Majority Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

ARTICLE II

The Credits

SECTION 2.01. Loans and Borrowings. (a) Subject to the terms and conditions set
forth herein, each Lender agrees to make Loans to the Borrower from time to time
during the Availability Period in dollars in an aggregate principal amount that
will not result in (x) such Lender’s Credit Exposure exceeding such Lender’s
Commitment or (y) the aggregate Credit Exposure exceeding the Borrowing Base
Availability then in effect. Each Loan shall be part of a Borrowing consisting
of Loans of the same Type held by the Lenders ratably in accordance with their
respective Applicable Percentages. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Loans.

(b) Subject to Section 2.11, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance herewith.
Each Lender at its option may make, convert or continue any Eurodollar Loan by
causing

 

58



--------------------------------------------------------------------------------

any domestic or foreign branch or Affiliate of such Lender to make, convert or
continue such Loan; provided that any exercise of such option shall not affect
the obligation of the Borrower to repay such Loan in accordance with the terms
of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Total Commitment, or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.03(e).
Borrowings of more than one Type may be outstanding at the same time; provided
that there shall not at any time be more than a total of 30 Eurodollar
Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the
Commitment Termination Date.

SECTION 2.02. Requests for Borrowing. To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request by telephone (a) in the case of
a Eurodollar Borrowing, not later than 3:00 p.m., New York City time, three
Business Days before the date of the proposed Borrowing or (b) in the case of an
ABR Borrowing, not later than 10:30 a.m., New York City time, on the day of the
proposed Borrowing; provided that if at any time an LC Disbursement denominated
in dollars shall be made in an amount at least equal to the applicable minimum
borrowing amount, a notice of an ABR Borrowing to finance the reimbursement of
such LC Disbursement shall be deemed to have been timely given as contemplated
by Section 2.03(e) unless the Borrower shall have given notice to the contrary
to the Administrative Agent not later than 10:00 a.m., New York City time, on
the Business Day next following the date on which the Borrower shall have been
notified of such LC Disbursement. Each such telephonic Borrowing Request shall
be irrevocable and shall be confirmed promptly by hand delivery or telecopy to
the Administrative Agent of a written Borrowing Request signed by the Borrower.
Each such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.01:

(1) the aggregate amount of the requested Borrowing;

(2) the date of such Borrowing, which shall be a Business Day;

(3) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(4) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

59



--------------------------------------------------------------------------------

(5) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.04.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.03. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance (or the
amendment, renewal or extension) of Letters of Credit denominated in dollars,
Canadian Dollars, Euros or Pounds Sterling for its own account, in a form
reasonably acceptable to the Administrative Agent and the applicable Issuing
Bank, at any time and from time to time during the Availability Period. In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application or
other agreement submitted by the Borrower to, or entered into by the Borrower
with, any Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control. On the Restatement Date, each
Issuing Bank that has issued an Existing Letter of Credit shall be deemed,
without further action by any party hereto, to have granted in accordance with
paragraph (d) below to each Lender, and each Lender shall be deemed to have
purchased from such Issuing Bank, a participation in each such Letter of Credit.
The Issuing Banks and Lenders that are also party to the Existing Credit
Agreement agree that, concurrently with such grant, the participations in the
Existing Letters of Credit granted to the lenders under the Existing Credit
Agreement shall be automatically canceled without further action by any of the
parties thereto. On and after the Restatement Date each Existing Letter of
Credit shall constitute a Letter of Credit for all purposes hereof. Any Lender
that issued an Existing Letter of Credit but shall not have entered into an
Issuing Bank Agreement shall have the rights of an Issuing Bank as to such
Letter of Credit for purposes of this Section 2.03.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the applicable Issuing Bank) to an Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount and currency
of such Letter of Credit, the name and address of the beneficiary thereof and
such other information as shall be necessary to prepare, amend, renew or extend
such Letter of Credit. If requested by any Issuing Bank, the Borrower also shall

 

60



--------------------------------------------------------------------------------

submit a letter of credit application on such Issuing Bank’s standard form in
connection with any request for a Letter of Credit; provided that any provisions
in any such letter of credit application that create Liens securing the
obligations of the Borrower thereunder or that are inconsistent with the
provisions of this Agreement shall be of no force or effect. A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension, (i) the aggregate amount of the Credit
Exposures shall not exceed the Total Commitment, (ii) the aggregate amount of
the LC Exposures shall not exceed $800,000,000, (iii) the aggregate Credit
Exposure shall not exceed the Borrowing Base Availability then in effect and
(iv) the portion of the LC Exposure attributable to Letters of Credit issued by
any Issuing Bank shall not exceed the LC Commitment of such Issuing Bank. Each
Issuing Bank shall be entitled to rely on such representation and warranty. The
Administrative Agent agrees, at the request of any Issuing Bank, to provide
information to such Issuing Bank as to the aggregate amount of the Credit
Exposures, the Credit Exposures, the LC Exposures, the Total Commitment and the
Borrowing Base Availability.

(c) Expiration Date. Each Letter of Credit shall have an expiration date at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Commitment Termination Date. Any Letter
of Credit may provide by its terms that it may be extended for additional
successive one-year periods on terms reasonably acceptable to the applicable
Issuing Bank (but subject to the proviso in the next sentence). Any Letter of
Credit providing for automatic extension shall be extended upon the then current
expiration date without any further action by any Person unless the applicable
Issuing Bank shall have given notice to the applicable beneficiary (with a copy
to the applicable Borrower) of the election by such Issuing Bank not to extend
such Letter of Credit, such notice to be given not fewer than 60 days prior to
the then current expiration date of such Letter of Credit; provided that no
Letter of Credit may be extended automatically or otherwise beyond the date that
is five Business Days prior to the Commitment Termination Date.

(d) Participations. Effective with respect to the Existing Letters of Credit
upon the occurrence of the Restatement Date, and effective with respect to each
other Letter of Credit (and each amendment to a Letter of Credit increasing the
amount thereof) upon the issuance (or increase) thereof, and without any further
action on the part of the applicable Issuing Bank or the Lenders, each Issuing
Bank hereby grants to each Lender, and each Lender hereby acquires from such
Issuing Bank, a participation in each Letter of Credit equal to such Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the applicable Issuing Bank, such Lender’s Applicable
Percentage of each LC Disbursement made by such Issuing Bank and not reimbursed
by the Borrower on the date due as provided in paragraph (e) of this Section, or
such Lender’s Applicable Percentage of any reimbursement payment in respect of
an

 

61



--------------------------------------------------------------------------------

LC Disbursement required to be refunded to the Borrower for any reason (or if
such LC Disbursement or reimbursement payment was made in Canadian Dollars,
Euros or Pounds Sterling, the Dollar Equivalent thereof using the LC Exchange
Rate in effect on the applicable LC Participation Calculation Date). Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or any reduction of its Commitment, or the Total
Commitment.

(e) Reimbursement. If any Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement, in
the currency in which such LC Disbursement is made, not later than 1:30 p.m.,
New York City time, on the second Business Day following the date on which the
Borrower shall have received notice of such LC Disbursement (or, in the case of
an LC Disbursement denominated in a currency other than dollars, on the third
Business Day following such date if the Borrower shall not have received notice
of such LC Disbursement until after 10:00 a.m., New York City time, on such
date); provided that, if such LC Disbursement is denominated in dollars and is
at least equal to the applicable minimum borrowing amount, unless the Borrower
shall have notified the Administrative Agent to the contrary not later than
10:00 a.m., New York City time, on the Business Day next following the date on
which the Borrower shall have been notified of such LC Disbursement, the
Borrower will be deemed to have requested in accordance with Section 2.02 that
such payment be financed with an ABR Borrowing on such Business Day in an
equivalent amount and, to the extent the Borrower satisfies the condition
precedent to such ABR Borrowing set forth in Section 4.02(b), the Borrower’s
obligation to make such payment shall be discharged with the proceeds of the
requested ABR Borrowing. If the Borrower fails to make such payment when due and
the Borrower is not entitled to make a Borrowing in the amount of such payment,
(A) if such payment relates to a Letter of Credit denominated in Canadian
Dollars, Euros or Pounds Sterling, automatically and with no further action
required, the obligation of the Borrower to reimburse the applicable LC
Disbursement shall be permanently converted into an obligation to reimburse the
Dollar Equivalent, calculated using the LC Exchange Rates on the applicable LC
Participation Calculation Date, of such LC Disbursement and (B) in the case of
each LC Disbursement, the Administrative Agent shall notify each Lender of such
LC Disbursement, the Dollar Equivalent of the payment then due from the Borrower
in respect thereof and such Lender’s Applicable Percentage thereof, and each
Lender shall pay to the Administrative Agent on the date such notice is
received, its Applicable Percentage of the payment then due from the Borrower,
in the same manner as provided in Section 2.04 with respect to Loans made by
such Lender (and Section 2.04 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the applicable Issuing Bank the amounts so received by it from the Lenders.
Promptly following receipt by the Administrative Agent of any payment from the
Borrower pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the applicable Issuing Bank or, to the extent that Lenders have
made payments pursuant to this paragraph to reimburse such Issuing Bank, then to
such

 

62



--------------------------------------------------------------------------------

Lenders and such Issuing Bank as their interests may appear. No payment made by
a Lender pursuant to this paragraph to reimburse any Issuing Bank for any LC
Disbursement (other than the funding of ABR Loans as contemplated above) shall
constitute a Loan or relieve the Borrower of its obligation to reimburse such LC
Disbursement. If the reimbursement by the Borrower of, or obligation to
reimburse, any amounts in Canadian Dollars, Euros or Pounds Sterling would
subject the Administrative Agent, the applicable Issuing Bank or any Lender to
any stamp duty, ad valorem charge or similar tax that would not be payable if
such reimbursement were made or required to be made in dollars, the Borrower
shall, at its option, either (x) pay the amount of any such tax requested by the
Administrative Agent, the applicable Issuing Bank or Lender or (y) reimburse in
dollars each LC Disbursement made in Canadian Dollars, Euros or Pounds Sterling,
in an amount equal to the Dollar Equivalent, calculated using the applicable LC
Exchange Rate on the date such LC Disbursement is reimbursed (or on the
applicable LC Participation Calculation Date, if such date shall have occurred),
of such LC Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by any Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, (iv) any claim or defense against the
beneficiary of any Letter of Credit, any transferee of any Letter of Credit, the
Administrative Agent, any Lender or any other Person, whether in connection with
this Agreement, any Letter of Credit, the transactions contemplated hereby or
any unrelated transactions (including the underlying transaction between the
Borrower or any Subsidiary and the beneficiary of any Letter of Credit), (v) the
occurrence of any Default or (vi) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of or
defense against, or provide a right of setoff against, the Borrower’s
obligations hereunder. None of the Administrative Agent, the Lenders or the
Issuing Banks, or any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Banks; provided that the foregoing
shall not be construed to excuse any Issuing Bank from liability to the Borrower
to the extent of any damages suffered by the Borrower or any Lender that are
caused by such Issuing Bank’s gross negligence or willful misconduct. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their

 

63



--------------------------------------------------------------------------------

face to be in substantial compliance with the terms of a Letter of Credit, the
applicable Issuing Bank may, acting in good faith, either accept and make
payment upon such documents without responsibility for further investigation or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Each Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether such Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not (i) relieve the Borrower of its obligation to reimburse
such Issuing Bank and the Lenders with respect to any such LC Disbursement or
(ii) relieve any Lender’s obligation to acquire participations as required
pursuant to paragraph (d) of this Section 2.03.

(h) Interim Interest. If any Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, (i) in the
case of any LC Disbursement denominated in dollars, and at all times following
the conversion to dollars of an LC Disbursement made in Canadian Dollars, Euros
or Pounds Sterling pursuant to paragraph (e) or (l) of this Section, at the rate
per annum then applicable to ABR Loans, and (ii) in the case of any LC
Disbursement denominated in Canadian Dollars, Euros or Pounds Sterling, at all
times prior to its conversion to dollars pursuant to paragraph (e) or (l) of
this Section, a rate per annum reasonably determined by the applicable Issuing
Bank (which determination will be conclusive absent manifest error) to represent
its cost of funds plus the Applicable Rate used to determine interest applicable
to Eurodollar Loans; provided that, if the Borrower fails to reimburse such LC
Disbursement when due pursuant to paragraph (e) of this Section, then
Section 2.10(c) shall apply. Interest accrued pursuant to this paragraph shall
be for the account of such Issuing Bank, except that interest accrued on and
after the date of payment pursuant to paragraph (e) of this Section to reimburse
such Issuing Bank shall be for the account of the Lenders to the extent of such
payment.

(i) Replacement of the Issuing Bank. Each Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of such Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.09(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of such
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the

 

64



--------------------------------------------------------------------------------

replacement of any Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Bank under this Agreement with respect to Letters of Credit issued
by it prior to such replacement, but shall not be required to issue additional
Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the earlier of (i) the third Business Day after the Borrower
shall receive notice from the Administrative Agent or the Majority Lenders
demanding the deposit of cash collateral pursuant to this paragraph and (ii) the
date on which the maturity of the Loans shall be accelerated or the Total
Commitment reduced to zero, the Borrower shall deposit in an account or accounts
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Lenders, an amount in cash equal to the sum of (i) the
aggregate undrawn amount of all outstanding Letters of Credit and (ii) the
aggregate amount of all unreimbursed LC Disbursements and all interest accrued
and unpaid thereon. Amounts payable under the preceding sentence in respect of
any Letter of Credit or LC Disbursement shall be payable in the currency of such
Letter of Credit or LC Disbursement, except that LC Disbursements in Canadian
Dollars, Euros or Pounds Sterling in respect of which the Borrower’s
reimbursement obligations have been converted to obligations in dollars as
provided in paragraph (e) above, and interest accrued thereon, shall be payable
in dollars. The obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (h) or (i) of
Article VII. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account or
accounts. Other than any interest earned on the investment of such deposits,
which investment shall be in Temporary Cash Investments and shall be made in the
discretion of the Administrative Agent and at the Borrower’s risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account or accounts. Moneys in such account
or accounts shall be applied by the Administrative Agent to reimburse each
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated (but subject to the consent of
Lenders with LC Exposures representing more than 50% of the LC Exposures and the
Issuing Banks with outstanding Letters of Credit), be applied to satisfy other
obligations of the Borrower under this Agreement. If the Borrower is required to
provide an amount of cash collateral under this paragraph, then (1) if the
maturity of the Loans has not been accelerated and the LC Exposure shall be
reduced to an amount below the amount so deposited, the Administrative Agent
will return to the Borrower any excess of the amount so deposited over the LC
Exposure and (2) such amount (to the extent not applied as provided above in
this paragraph) shall be returned to the Borrower within three Business Days
after all Events of Default have been cured or waived.

 

65



--------------------------------------------------------------------------------

(k) Issuing Bank Reports. Unless otherwise agreed by the Administrative Agent,
each Issuing Bank shall report in writing to the Administrative Agent (i) on or
prior to each Business Day on which such Issuing Bank issues, amends, renews or
extends any Letter of Credit, the date of such issuance, amendment, renewal or
extension, and the currency and aggregate face amount of the Letters of Credit
issued, amended, renewed or extended by it and outstanding after giving effect
to such issuance, amendment, renewal or extension (and whether the amount
thereof shall have changed), it being understood that such Issuing Bank shall
not effect any issuance, renewal, extension or amendment resulting in an
increase in the amount of any Letter of Credit without first obtaining written
confirmation from the Administrative Agent that such increase is then permitted
under this Agreement, (ii) on each Business Day on which such Issuing Bank makes
any LC Disbursement, the date, currency and amount of such LC Disbursement,
(iii) on any Business Day on which the Borrower fails to reimburse an LC
Disbursement required to be reimbursed to such Issuing Bank on such day, the
date of such failure and the currency and amount of such LC Disbursement and
(iv) on any other Business Day, such other information as the Administrative
Agent shall reasonably request as to the Letters of Credit issued by such
Issuing Bank.

(l) Conversion. In the event that the Loans become immediately due and payable
on any date pursuant to Article VII, all amounts (i) that the Borrower is at the
time or becomes thereafter required to reimburse or otherwise pay to the
Administrative Agent in respect of LC Disbursements made under any Letter of
Credit denominated in Canadian Dollars, Euros or Pounds Sterling (other than
amounts in respect of which the Borrower has deposited cash collateral, if such
cash collateral was deposited in the applicable currency), (ii) that the Lenders
are at the time or become thereafter required to pay to the Administrative Agent
(and the Administrative Agent is at the time or becomes thereafter required to
distribute to the applicable Issuing Bank) pursuant to paragraph (e) of this
Section in respect of unreimbursed LC Disbursements made under any Letter of
Credit denominated in Canadian Dollars, Euros or Pounds Sterling and (iii) of
each Lender’s participation in any Letter of Credit denominated in Canadian
Dollars, Euros or Pounds Sterling under which an LC Disbursement has been made
shall, automatically and with no further action required, be converted into the
Dollar Equivalent, calculated using the LC Exchange Rates on such date (or in
the case of any LC Disbursement made after such date, on the date such LC
Disbursement is made), of such amounts. On and after such conversion, all
amounts accruing and owed to the Administrative Agent, any Issuing Bank or any
Lender in respect of the obligations described in this paragraph shall accrue
and be payable in dollars at the rates otherwise applicable hereunder.

SECTION 2.04. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:30 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such Loans available
to the Borrower by promptly crediting the amounts so received, in like funds, to
an account designated by the Borrower in the applicable Borrowing Request;
provided that ABR Loans made to finance the reimbursement of an LC Disbursement
as provided in Section 2.03(e) shall be remitted by the Administrative Agent to
the applicable Issuing Bank.

 

66



--------------------------------------------------------------------------------

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing. It is agreed that no payment by the Borrower under this paragraph
will be subject to any break-funding payment under Section 2.13.

SECTION 2.05. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.02 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request signed by the
Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.01:

(1) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (3) and (4) below shall be
specified for each resulting Borrowing);

 

67



--------------------------------------------------------------------------------

(2) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(3) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(4) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period to
be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Majority Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

SECTION 2.06. Reductions of Commitments. (a) Unless previously reduced to zero,
the Total Commitment and each LC Commitment shall be reduced to zero on the
Commitment Termination Date.

(b) The Borrower may at any time or from time to time reduce the Total
Commitment; provided that (i) each reduction of the Total Commitment (other than
a reduction of the Total Commitment to zero) shall be in an amount that is an
integral multiple of $1,000,000 and not less than $5,000,000 and (ii) the
Borrower shall not reduce the Total Commitment if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 2.08, the
aggregate Credit Exposures would exceed the Total Commitment.

(c) The Borrower shall notify the Administrative Agent of any election to reduce
the Total Commitment under paragraph (b) of this Section at least three Business
Days prior to the effective date of such reduction, specifying such election and
the effective date thereof. Promptly following receipt of any such notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of reduction

 

68



--------------------------------------------------------------------------------

of the Total Commitment to zero delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities or
financings, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any reduction of the Total Commitment shall be
permanent. Each reduction of the Commitments shall be made ratably among the
Lenders in accordance with their respective Commitments.

SECTION 2.07. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay on the Commitment Termination Date to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Loan of such Lender.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of the Borrower to such Lender resulting
from each Loan made or held by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein (including
any failure to record the making or repayment of any Loan) shall not in any
manner affect the obligation of the Borrower to repay the Loans in accordance
with the terms of this Agreement or prevent the Borrower’s obligations in
respect of Loans from being discharged to the extent of amounts actually paid in
respect thereof.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) in substantially the
form set forth in Exhibit C hereto. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

SECTION 2.08. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to paragraph (c) of this Section.

 

69



--------------------------------------------------------------------------------

(b) The Borrower shall in the event and on each occasion that (i) the aggregate
Credit Exposures exceed the Total Commitments or (ii) the aggregate Credit
Exposures exceed the Borrowing Base then in effect, not later than the next
Business Day, prepay Borrowings in an aggregate amount equal to such excess, and
in the event that after such prepayment of Borrowings any such excess shall
remain, the Borrower shall deposit cash in an amount equal to such excess as
collateral for the reimbursement obligations of the Borrower in respect of
Letters of Credit; provided that in the case of any such excess that results
from any determination under Section 1.03 of the Dollar Equivalent of any Letter
of Credit denominated in Canadian Dollars, Euros or Pounds Sterling (i) no
prepayment or redesignation shall be required until the Business Day next
succeeding the day on which the Borrower shall have received notice of such
determination under Section 1.03 from the Administrative Agent, and (ii) any
such prepayment required in respect of any excess of the aggregate Credit
Exposures over the Borrowing Base then in effect may, if such excess is in an
amount less than $10,000,000, be deferred until the last day of the nearest
maturing Interest Period(s) then in effect with respect to Loan(s) required to
be so repaid except to the extent of any excess of the Credit Exposures over the
Total Commitments. Any cash so deposited (and any cash previously deposited
pursuant to this paragraph) with the Administrative Agent shall be held in an
account over which the Administrative Agent shall have dominion and control to
the exclusion of the Borrower and its Subsidiaries, including the exclusive
right of withdrawal. Other than any interest earned on the investment of such
deposits, which investment shall be in Temporary Cash Investments and shall be
made in the discretion of the Administrative Agent (or, at any time when no
Default or Event of Default has occurred and is continuing, shall be made at the
direction of the Borrower) and at the Borrower’s risk and expense, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse each Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of the Majority Lenders), be applied to
satisfy other obligations of the Borrower under this Agreement. If the Borrower
has provided cash collateral to secure the reimbursement obligations of the
Borrower in respect of Letters of Credit hereunder, then, so long as no Event of
Default shall exist, such cash collateral shall be released to the Borrower if
so requested by the Borrower at any time if and to the extent that, after giving
effect to such release, the aggregate amount of the Credit Exposures would not
exceed the Total Commitment and the aggregate Credit Exposures would not exceed
the Borrowing Base then in effect.

(c) The Borrower shall notify the Administrative Agent by telephone (confirmed
by telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 3:00 p.m., New York City time, three
Business Days before the date of prepayment or (ii) in the case of prepayment of
an ABR Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before the date of prepayment; provided that if the Borrower shall be
required to make any prepayment hereunder by reason of Section 2.08(b), such
notice shall be delivered not later than the time at which such prepayment is
made. Each such notice shall be irrevocable and shall

 

70



--------------------------------------------------------------------------------

specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of reduction of the Total Commitment to
zero as contemplated by Section 2.06(c), then such notice of prepayment may be
revoked if such notice of termination is revoked in accordance with
Section 2.06(c). Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Borrowing (other than pursuant to
Section 2.08(b)) shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.01. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.10.

SECTION 2.09. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, accruing at the Applicable Rate
on the daily unused amount of the Commitment of such Lender during the period
from and including the date hereof to but excluding the date on which such
Commitment is reduced to zero. Commitment fees accrued through and including the
last day of March, June, September and December of each year shall be payable on
the third Business Day following such date and on the date on which the
Commitments are reduced to zero, commencing on the first such date to occur
after the date hereof. All commitment fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(b) The Borrower agrees to pay (i) to the Administrative Agent, for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the Applicable Rate for Eurodollar Borrowings
on the average daily amount of such Lender’s LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Restatement Date to but excluding the later of the date on
which such Lender’s Commitment is reduced to zero and the date on which such
Lender ceases to have any LC Exposure, and (ii) to each Issuing Bank a fronting
fee, which shall accrue at the rate or rates per annum separately agreed upon
between the Borrower and the applicable Issuing Bank (on the date hereof or any
later date on which such Issuing Bank shall have become an Issuing Bank), on the
daily amount of the LC Exposure attributable to Letters of Credit issued by such
Issuing Bank (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Restatement Date to but
excluding the later of the date each LC Commitment of such Issuing Bank is
reduced to zero and the date on which there ceases to be any LC Exposure
attributable to Letters of Credit issued by such Issuing Bank, as well as such
Issuing Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Participation and fronting fees accrued through and including the last day of
March, June, September and December of each year shall be payable on the third
Business Day following such last day, commencing on the first such date to occur
after the Restatement Date; provided that all such accrued fees shall be payable
in respect of LC Exposures on the date on which the Total Commitment

 

71



--------------------------------------------------------------------------------

is reduced to zero and any such fees accruing in respect of LC Exposures after
the date on which the Total Commitment is reduced to zero shall be payable on
demand. Any other fees payable to the Issuing Banks pursuant to this paragraph
shall be payable within 10 days after demand. All participation and fronting
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees in the amounts and at the times separately agreed upon between the Borrower
and the Administrative Agent.

(d) All fees and other amounts payable hereunder shall be paid on the dates due,
in immediately available funds, to the Administrative Agent (or to the Issuing
Banks, in the case of fees payable to them) for distribution, where applicable,
to the Lenders. Fees paid shall not be refundable under any circumstances.

SECTION 2.10. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2.00% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2.00% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and shall be payable for each Loan upon reduction of
the Total Commitment to zero; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR Loan
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for

 

72



--------------------------------------------------------------------------------

the actual number of days elapsed (including the first day but excluding the
last day). The applicable Alternate Base Rate or Adjusted LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

SECTION 2.11. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Majority Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or any Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing. Each determination by the
Administrative Agent hereunder shall be conclusive absent manifest error.

SECTION 2.12. Increased Costs. (a) If any Change in Law shall:

(1) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or any Issuing Bank; or

(2) impose on any Lender or any Issuing Bank or the London interbank market any
other condition (other than (A) Taxes on or with respect to any payment
hereunder or under any other Credit Document, (B) Excluded Taxes and (C) Other
Taxes) affecting this Agreement or Eurodollar Loans made by such Lender or any
Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining the
Commitment of such Lender) or to increase the cost to such Lender or such
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or such
Issuing Bank hereunder (whether of principal, interest or otherwise), in each
case by an amount deemed by such Lender or Issuing Bank, as the case may be, to
be material, then the Borrower will pay to such Lender or such Issuing Bank such
additional amount or amounts as will compensate such Lender or

 

73



--------------------------------------------------------------------------------

such Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.

(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital requirements or liquidity has had or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
in each case by an amount deemed by such Lender or such Issuing Bank to be
material, as a consequence of this Agreement or the Commitment of such Lender or
the Loans or participations in Letters of Credit held by such Lender, or the
Letters of Credit issued by such Issuing Bank, to a level below that which such
Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company would have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Bank’s policies and the policies of
such Lender’s or such Issuing Bank’s holding company with respect to capital
adequacy or liquidity), then from time to time the Borrower will pay to such
Lender or such Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Bank or such Lender’s or
such Issuing Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower. The Borrower shall pay such Lender
or such Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof, unless such amount is being
contested by the Borrower in good faith.

(d) Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or such Issuing Bank notifies
the Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or such Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

SECTION 2.13. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, continue or
prepay any Eurodollar Loan, or to convert any Loan to a Eurodollar Loan, on the
date specified in any notice delivered pursuant hereto (regardless of whether
such notice may be revoked under Section 2.08(c) and is revoked in accordance
therewith), or (d) the assignment of any Eurodollar Loan other than on the last
day of the Interest Period applicable thereto as a result of a request by the
Borrower pursuant to Section 2.16, then, in any such event, the Borrower shall
compensate each

 

74



--------------------------------------------------------------------------------

Lender for the loss, cost and expense attributable to such event. In the case of
a Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof, unless such amount is
being contested by the Borrower in good faith.

SECTION 2.14. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower or any other Credit Party hereunder or under any other Credit
Document shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower or any other
Credit Party shall be required to deduct any Indemnified Taxes or Other Taxes
from such payments, then (i) the sum payable shall be increased as necessary so
that after making all required deductions of such Taxes (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, Issuing Bank or Lender (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made (and the
Borrower shall pay or cause such Credit Party to pay such increased amount),
(ii) the Borrower or such other Credit Party shall make such deductions and
(iii) the Borrower or such other Credit Party shall pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law.

(b) The Borrower shall indemnify the Administrative Agent, each Issuing Bank and
each Lender, within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent, such
Issuing Bank or such Lender, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower or any other Credit
Party hereunder or under any other Credit Document (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section) and any penalties, interest and reasonable out-of-pocket expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender, or the applicable Issuing Bank
or by the Administrative Agent on its own behalf or on behalf of the applicable
Issuing Bank or a Lender, shall be conclusive absent manifest error.

(c) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

75



--------------------------------------------------------------------------------

(d) Each Lender shall severally indemnify the Administrative Agent for (i) any
Taxes described in Section 2.14(a) (but, in the case of any Indemnified Taxes,
only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Taxes and without limiting the obligation of the
Borrower to do so) attributable to such Lender, (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 9.04(c) relating
to the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are paid or payable by the
Administrative Agent in connection with any Credit Document and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant taxing or other
authority. The indemnity under this Section 2.14(d) shall be paid within 10 days
after the Administrative Agent delivers to the applicable Lender a certificate
stating the amount of Taxes so paid or payable by the Administrative Agent. Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Credit
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (d).

(e) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower or any other Credit Party to a Governmental Authority, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(f) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time such Foreign Lender first becomes a party to
this Agreement and at the time or times reasonably requested by the Borrower or
the Administrative Agent or prescribed by applicable law, such properly
completed and executed documentation prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding;
provided that such Foreign Lender has received written notice from the Borrower
advising it of the availability of such exemption or reduction and supplying all
applicable documentation; and provided further that no such written notice shall
be required with respect to any documentation necessary to comply with the
applicable reporting requirements of FATCA (as described in Section 2.14(g)) or
the applicable IRS Form W-8 a Foreign Lender is required to deliver to the
Borrower to permit payments to be made without withholding of U.S. Federal
income tax (or at a reduced rate of U.S. withholding tax). In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements. Each
Lender

 

76



--------------------------------------------------------------------------------

agrees that if any form or certification it previously delivered in accordance
with this Section 2.14(f) or Section 2.14(g) expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(g) If a payment made to a Lender under any Credit Document would be subject to
U.S. Federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
paragraph (g), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.

SECTION 2.15. Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
(a) Except as required or permitted under Section 2.02, 2.03, 2.12, 2.13, 2.14,
2.16 or 9.03, each Borrowing, each payment or prepayment of principal of any
Borrowing or of any LC Disbursement, each payment of interest on the Loans or
the LC Disbursements, each payment of fees (other than fees payable to the
Issuing Banks), each reduction of the Total Commitment and each refinancing of
any Borrowing with a Borrowing of any Type, shall be allocated pro rata among
the Lenders in accordance with their respective Commitments (or, if such
Commitments shall have expired or been reduced to zero, in accordance with the
respective principal amounts of their outstanding Loans or LC Exposures, as
applicable). Each Lender agrees that in computing such Lender’s portion of any
Borrowing to be made hereunder, the Administrative Agent may, in its discretion,
round each Lender’s percentage of such Borrowing to the next higher or lower
whole dollar amount.

(b) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.12, 2.13 or 2.14 or otherwise) prior to 1:00
p.m., New York City time, on the date when due, in immediately available funds,
without setoff, counterclaim or other deduction. Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent to the applicable account specified by the Administrative
Agent for the account of the applicable Lenders or, in any such case, to such
other account as the Administrative Agent shall from time to time specify in a
notice delivered to the Borrower, except payments to be made directly to an
Issuing Bank as expressly provided herein and except that payments pursuant to
Sections 2.12, 2.13, 2.14, 2.16 and 9.03 shall be made directly to the Persons
entitled

 

77



--------------------------------------------------------------------------------

thereto. The Administrative Agent shall distribute any such payments received by
it for the account of any other Person in appropriate ratable shares to the
appropriate recipient or recipients promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in dollars,
except as otherwise expressly provided. Any payment required to be made by the
Administrative Agent hereunder shall be deemed to have been made by the time
required if the Administrative Agent shall, at or before such time, have taken
the necessary steps to make such payment in accordance with the regulations or
operating procedures of the clearing or settlement system used by the
Administrative Agent to make such payment.

(c) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(d) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans,
participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements. If any
participations are purchased pursuant to the preceding sentence and all or any
portion of the payments giving rise thereto are recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest. The provisions of this paragraph shall not be
construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in its
Commitment or any of its Loans or participations in LC Disbursements to any
assignee or participant, other than to the Borrower or any Affiliate thereof (as
to which the provisions of this paragraph shall apply). The Borrower consents to
the foregoing and agrees, to the extent it may effectively do so under
applicable law and under this Agreement, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

78



--------------------------------------------------------------------------------

(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or any Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Banks, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Banks, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank, and to pay interest
thereon for each day from and including the date such amount shall have been
distributed to it to but excluding the date of payment to or recovery by the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.03(d) or (e), 2.04(b), 2.14(d), 2.15(e), 9.03(c) or any
other provision requiring payment by such Lender for the account of the
Administrative Agent or any Issuing Bank, then the Administrative Agent may, in
its discretion and notwithstanding any contrary provision hereof, (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender for the benefit of the Administrative Agent or such Issuing Bank to
satisfy such Lender’s obligations to it under such Section until all such
unsatisfied obligations are fully paid, and/or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under any such Section, in the case of each
of clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

SECTION 2.16. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.12 or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.14, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.12 or 2.14, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

(b) If any Lender requests compensation under Section 2.12, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.14, or if any
Lender shall become a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement to an assignee

 

79



--------------------------------------------------------------------------------

that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that (i) the Borrower shall have
received the prior written consent of the Administrative Agent, which consent
shall not unreasonably be withheld, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and participations
in LC Disbursements, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee or the Borrower, as the case
may be, and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.12 or payments required to be made pursuant to
Section 2.14, such assignment will result in a reduction in such compensation or
payments. If any Lender shall become a Defaulting Lender, then the Borrower, if
requested to do so by any Issuing Bank, shall use commercially reasonable
efforts (which shall not include the payment of any compensation) to identify an
assignee willing to purchase and assume the interests, rights and obligations of
such Lender under this Agreement and to require such Lender to assign and
delegate all such interests, rights and obligations to such assignee in
accordance with the preceding sentence.

SECTION 2.17. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitments of
such Defaulting Lender pursuant to Section 2.09(a);

(b) the Commitments and Credit Exposure of such Defaulting Lender shall not be
included in determining whether the Majority Lenders or any other group of
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 9.02); provided,
that this clause (b) shall not apply to the vote of a Defaulting Lender in the
case of an amendment, waiver or other modification requiring the consent of such
Lender or each Lender affected thereby;

(c) if any LC Exposure exists at the time such Lender becomes a Defaulting
Lender then:

(i) all or any part of the LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders ratably in accordance with their
respective Applicable Percentages but only to the extent the sum of all
non-Defaulting Lenders’ Credit Exposures plus such Defaulting Lender’s LC
Exposure does not exceed the total of all non-Defaulting Lenders’ Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent cash collateralize for the benefit of the
Issuing Banks only the Borrower’s obligations corresponding to such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in

 

80



--------------------------------------------------------------------------------

accordance with the procedures set forth in Section 2.03(j) for so long as such
LC Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.09(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.09(b) shall be adjusted to give effect to such reallocation; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Banks or any other
Lender hereunder, all participation fees payable under Section 2.09(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Banks (and allocated among them ratably based on the amount of such Defaulting
Lender’s LC Exposure attributable to Letters of Credit issued by each Issuing
Bank) until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and

(d) so long as such Lender is a Defaulting Lender, no Issuing Bank shall be
required to issue, amend or increase any Letter of Credit unless it shall be
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.17(c), and participating interests in any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.17(c)(i) (and such Defaulting Lender shall not
participate therein).

 

81



--------------------------------------------------------------------------------

If (i) a Bankruptcy Event with respect to a Lender Parent shall occur following
the date hereof and for so long as such event shall continue or (ii) an Issuing
Bank has a good faith belief that any Lender has defaulted in fulfilling its
obligations under one or more other agreements in which such Lender commits to
extend credit, such Issuing Bank shall not be required to issue, amend or
increase any Letter of Credit unless such Issuing Bank shall have entered into
arrangements with the Borrower or such Lender, satisfactory to such Issuing
Bank, to defease any risk to it in respect of such Lender hereunder.

If the Administrative Agent, the Borrower and each Issuing Bank shall agree that
a Defaulting Lender has adequately remedied all matters that caused such Lender
to be a Defaulting Lender, then the LC Exposures of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment and, on the date
of such readjustment, such Lender shall purchase at par such of the Loans and
participations in unreimbursed LC Disbursements of the other Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans and participations in unreimbursed LC Disbursements in
accordance with its Applicable Percentage.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Administrative Agent, the Lenders
and the Issuing Banks that:

SECTION 3.01. Organization; Powers. The Borrower and each of the other Credit
Parties is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization, has all requisite power and authority
to carry on its business as now conducted and, except where the failure to do
so, individually or in the aggregate, would not be reasonably likely to result
in a Material Adverse Change, is qualified to do business, and is in good
standing, in every jurisdiction where such qualification is required. Each
Subsidiary of the Borrower other than the Credit Parties is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and is qualified to do business, and is in good standing, in every
jurisdiction where such qualification is required, except for failures that,
individually or in the aggregate, would not be materially likely to result in a
Material Adverse Change.

SECTION 3.02. Authorization; Enforceability. The Transactions to be entered into
by each Credit Party are within such Credit Party’s powers and have been duly
authorized. This Agreement has been duly executed and delivered by the Borrower
and constitutes, and each other Credit Document to which any Credit Party is or
is to be a party constitutes or, when executed and delivered by such Credit
Party, will constitute, a legal, valid and binding obligation of the Borrower or
such Credit Party, as the case may be, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally

 

82



--------------------------------------------------------------------------------

and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. (a) Except to the extent
that no Material Adverse Change would be materially likely to result, the
Transactions (i) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except such as
are required to perfect Liens created under the Security Documents and such as
have been obtained or made and are in full force and effect, (ii) do not and
will not violate any applicable law or regulation or the charter, by-laws or
other organizational documents of the Borrower or any of the Subsidiaries or any
order of any Governmental Authority, (iii) do not and will not violate or result
in a default under any indenture, agreement or other instrument binding upon the
Borrower or any of the Subsidiaries or any of their assets, and (iv) do not and
will not result in the creation or imposition of any Lien on any asset of the
Borrower or any of the Subsidiaries, except Liens created under the Credit
Documents.

(b) The incurrence of each Loan, Letter of Credit and LC Disbursement, each
Guarantee thereof under the Credit Documents and each Lien securing any of the
Obligations, is permitted under each indenture or other agreement governing any
Senior Subordinated-Lien Indebtedness in effect at the time of such incurrence,
and the Loans, Letters of Credit, LC Disbursements and Guarantees thereof under
the Credit Documents constitute Designated Senior Obligations under the Lien
Subordination and Intercreditor Agreement.

SECTION 3.04. Financial Statements; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of operations, stockholders’ equity and cash flows as of and for the
fiscal year ended December 31, 2011. Such financial statements present fairly,
in all material respects, the consolidated financial position and consolidated
results of operations and cash flows of the Borrower and its Consolidated
Subsidiaries as of such date and for such fiscal year in accordance with GAAP.

(b) Except as disclosed in the Disclosure Documents, since December 31, 2011,
there has been no event or condition that constitutes or would be materially
likely to result in a Material Adverse Change, it being agreed that a reduction
in any rating relating to the Borrower issued by any rating agency shall not, in
and of itself, be an event or condition that constitutes or would be materially
likely to result in a Material Adverse Change (but that events or conditions
underlying or resulting from any such reduction may constitute or be materially
likely to result in a Material Adverse Change).

SECTION 3.05. Litigation and Environmental Matters. (a) Except as set forth in
the Disclosure Documents, there are no actions, suits or proceedings by or
before any arbitrator or Governmental Authority pending or, to the knowledge of
the Borrower, threatened against or affecting the Borrower or any of the
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination and that if adversely determined would be materially likely,
individually or in the aggregate, to result in a

 

83



--------------------------------------------------------------------------------

Material Adverse Change or (ii) as of the Restatement Date, that involve the
Credit Documents or the Transactions.

(b) Except as set forth in the Disclosure Documents, and except with respect to
matters that, individually or in the aggregate, would not be materially likely
to result in a Material Adverse Change, neither the Borrower nor any of the
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

SECTION 3.06. Compliance with Laws and Agreements. The Borrower and each of the
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to be in compliance, individually or in the aggregate, would not be
materially likely to result in a Material Adverse Change. No Event of Default
has occurred and is continuing.

SECTION 3.07. Investment Company Status. Neither the Borrower nor any of the
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.

SECTION 3.08. ERISA and Canadian Pension Plans. (a) Except as disclosed in the
Disclosure Documents, no ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other ERISA Events that have occurred
or are reasonably expected to occur, would be materially likely to result in a
Material Adverse Change.

(b) Except as would not be materially likely to result in a Material Adverse
Change, (i) the Canadian Pension Plans are duly registered under the Income Tax
Act (Canada) and all other applicable laws which require registration and no
event has occurred which is reasonably likely to cause the loss of such
registered status; (ii) all material obligations of each Credit Party (including
fiduciary, funding, investment and administration obligations) required to be
performed in connection with the Canadian Pension Plans and the funding
agreements therefor have been performed in a timely fashion; (iii) to the
knowledge of the Credit Parties there have been no improper withdrawals of the
assets of the Canadian Pension Plans or the Canadian Benefit Plans; (iv) there
are no outstanding material disputes concerning the assets of the Canadian
Pension Plans or the Canadian Benefit Plans; and (v) each of the Canadian
Pension Plans is being funded in accordance with the actuarial valuation reports
last filed with the applicable Governmental Authorities and which are consistent
with generally accepted actuarial principles.

SECTION 3.09. Disclosure. None of the reports, financial statements,
certificates or other written information referred to in Section 3.04 or
delivered after the date hereof by or on behalf of any Credit Party to the
Administrative Agent, the

 

84



--------------------------------------------------------------------------------

Collateral Agent or any Lender pursuant to Section 5.01 (taken together with all
other information so furnished and as modified or supplemented by other
information so furnished) contained or will contain, in each case as of the date
thereof, any material misstatement of fact or omitted or will omit to state, in
each case as of the date thereof, any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information or other forward looking information, the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time.

SECTION 3.10. Security Interests. (a) Each of the Guarantee and Collateral
Agreement, the Reaffirmation Agreement and the Canadian Security Agreements is
or, when executed and delivered, will be, effective to create or continue in
favor of the Collateral Agent for the benefit of the Secured Parties a valid and
enforceable security interest in the Collateral, to the extent contemplated by
the Guarantee and Collateral Agreement, the Reaffirmation Agreement or the
Canadian Security Agreements, as the case may be, and (i) when the Collateral
constituting certificated securities (as defined in the applicable Uniform
Commercial Code) was or is delivered to the Collateral Agent thereunder,
together with instruments of transfer duly endorsed in blank, the Guarantee and
Collateral Agreement created or will create, to the extent contemplated by the
Guarantee and Collateral Agreement, a perfected security interest in all right,
title and interest of the Grantors in such certificated securities to the extent
perfection is governed by the applicable Uniform Commercial Code as in effect in
any applicable jurisdiction, subject to no other Lien other than Liens permitted
under Section 6.06 that take priority over security interests in certificated
securities perfected by the possession of such securities under the Uniform
Commercial Code as in effect in the applicable jurisdiction, and (ii) when
financing statements in appropriate form were or are filed, and any other
applicable registrations were or are made, in the offices specified in the
Restatement Date Perfection Certificate, the Guarantee and Collateral Agreement,
the Reaffirmation Agreement and the Canadian Security Agreements created or will
create or continue a perfected security interest (or hypothec, as applicable) in
all right, title and interest of the Grantors in the remaining Collateral to the
extent perfection can be obtained by filing Uniform Commercial Code financing
statements and making such other applicable filings and registrations in such
jurisdictions, subject to no other Lien other than Liens permitted under
Section 6.06. The exclusion of the Consent Assets (as defined in the Guarantee
and Collateral Agreement) from the Collateral does not materially reduce the
aggregate value of the Collateral.

(b) Each Mortgage creates or, upon execution and delivery by the parties
thereto, will create in favor of the Collateral Agent, for the benefit of the
Secured Parties, a legal, valid and enforceable Lien on all the applicable
mortgagor’s right, title and interest in and to the Mortgaged Properties subject
thereto and the proceeds thereof, and the Mortgages create or, when the
Mortgages have been filed or registered in the counties specified in Schedule
3.10(b), will create perfected Liens on all right, title and interest of the
mortgagors in the Mortgaged Properties and the proceeds thereof, prior and
superior in right to Liens in favor of any other Person (other than Liens or
other encumbrances for which exceptions are taken in the policies of title
insurance delivered in respect of the

 

85



--------------------------------------------------------------------------------

Mortgaged Properties on or prior to the Restatement Date and Liens permitted
under Section 6.06).

(c) The Guarantee and Collateral Agreement currently on file with the United
States Patent and Trademark Office and the Canadian Security Agreements
currently on file with the Canadian Intellectual Property Office, create in
favor of the Collateral Agent, for the benefit of the Secured Parties, a
perfected Lien on all right, title and interest of the Grantors in the Material
Intellectual Property in which a security interest may be perfected by such
recordation in the United States Patent and Trademark Office or the Canadian
Intellectual Property Office, as the case may be, in each case (i) prior and
superior in right to any other Person and (ii) subject to no other Lien other
than, in the case of (i) and (ii), Liens permitted under Section 6.06 (it being
understood that subsequent recordings in the United States Patent and Trademark
Office or the Canadian Intellectual Property Office, as the case may be, may be
necessary to perfect a Lien on registered trademarks and trademark applications
acquired by the Grantors after the Restatement Date). As of the Restatement
Date, the Disclosure Letter sets forth all the Material Intellectual Property.

(d) The Guarantee and Collateral Agreement currently on file with the Federal
Aviation Administration creates in favor of the Collateral Agent, for the
benefit of the Secured Parties, a perfected Lien on all right, title and
interest of the Grantors in the Aircraft Collateral (as defined in the Guarantee
and Collateral Agreement) in which a security interest may be perfected by such
recordation with the Federal Aviation Administration, in each case prior and
superior in right to any other Person, subject to no other Lien other than Liens
permitted under Section 6.06.

(e) None of the Restatement Date Perfection Certificate or any other written
information relating to the Collateral delivered after the date hereof by or on
behalf of any Credit Party to the Administrative Agent, the Collateral Agent or
any Lender pursuant to any provision of any Credit Document is or will be
incorrect when delivered in any respect material to the rights or interests of
the Lenders under the Credit Documents.

SECTION 3.11. Use of Proceeds and Letters of Credit. The proceeds of the Loans
and the Letters of Credit will be used only for the purposes referred to in the
preamble to this Agreement. No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the Regulations of the Board, including Regulations T, U and X.

 

86



--------------------------------------------------------------------------------

ARTICLE IV

Conditions

SECTION 4.01. Restatement Date. This Agreement shall not become effective until
the date on which each of the following conditions is satisfied (or waived or
deferred in accordance with Section 9.02 or the penultimate paragraph of this
Section 4.01):

(a) The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent, the Lenders and the Issuing Banks and
dated the Restatement Date) of (i) Covington & Burling LLP, counsel for the
Borrower, and (ii) the General Counsel, an Associate General Counsel or a Senior
Legal Counsel of the Borrower, in each case in form and substance reasonably
satisfactory to the Administrative Agent, and covering such other matters
relating to the Credit Parties, the Credit Documents or the Transactions as the
Administrative Agent or the Majority Lenders shall reasonably request.

(b) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Credit Party, the
authorization by the Credit Parties of the Transactions and any other legal
matters relating to the Borrower, the other Credit Parties, the Credit Documents
or the Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

(c) The Lenders shall have received all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the USA PATRIOT Act.

(d) The Administrative Agent shall have received counterparts of (x) the Lenders
Lien Subordination and Intercreditor Agreement and (y) the Lien Subordination
and Intercreditor Agreement, each duly executed and delivered by each party
thereto.

(e) The amendment and restatement of the Second Lien Agreement shall have become
effective or shall concurrently become effective in substantially the form
thereof most recently posted to IntraLinks prior to the date hereof with only
such changes thereto as shall not be adverse to the Lenders in any material
respect and shall have been approved by the Administrative Agent. All conditions
to the effectiveness of the amendment and restatement of the Second Lien
Agreement shall have been satisfied.

(f) The representations and warranties set forth in Article III shall be true
and correct in all material respects on the Restatement Date and the
Administrative Agent shall have received a certificate signed by a Financial

 

87



--------------------------------------------------------------------------------

Officer to that effect.

(g) The Borrower and the other Credit Parties shall be in compliance with all
the terms and provisions set forth herein and in the other Credit Documents in
all material respects on their part to be observed or performed, and at the time
of and immediately after the Restatement Date, no Default shall have occurred
and be continuing, and the Administrative Agent shall have received a
certificate signed by a Financial Officer to that effect.

(h) The Administrative Agent shall have received all fees, interest and other
amounts due and payable on or prior to, or accrued to, the Restatement Date
under the Existing Credit Agreement, and all fees and other amounts due and
payable in connection with the effectiveness of this Agreement, including, to
the extent invoiced, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Borrower hereunder.

(i) The Administrative Agent shall have received (i) a completed Restatement
Date Perfection Certificate dated the Restatement Date and signed by a Financial
Officer, together with all attachments contemplated thereby, and (ii) the
results of a search of the Uniform Commercial Code (or equivalent) filings or
registrations made with respect to the Credit Parties in the jurisdictions
referred to in paragraph 1 of the Restatement Date Perfection Certificate and
copies of the financing statements (or similar documents) disclosed by such
search.

(j) The Administrative Agent shall have received from the Borrower and each
Subsidiary Guarantor (other than the Excluded Subsidiaries and the Consent
Subsidiaries) a counterpart of the Reaffirmation Agreement duly executed and
delivered on behalf of the Borrower or such Subsidiary as a Guarantor and (in
the case of each Subsidiary that is a Grantor under the Guarantee and Collateral
Agreement or a Canadian Grantor under any Canadian Security Agreement) a
Grantor.

(k) The Collateral Agent shall have received certificates representing all
Capital Stock (other than any uncertificated Capital Stock) pledged pursuant to
the Guarantee and Collateral Agreement, together with undated stock powers or
other instruments of transfer with respect thereto endorsed in blank.

(l) All Uniform Commercial Code financing statements or other personal property
security filings and recordations with the United States Patent and Trademark
Office, the Canadian Intellectual Property Office and the Federal Aviation
Administration required by law or reasonably requested by the Collateral Agent
to be filed or recorded to perfect or continue the Liens intended to be created
on the Collateral (to the extent such Liens may be perfected or continued by
filings under the Uniform Commercial Code as in effect in any applicable
jurisdiction or by filings or registrations under applicable Canadian personal
property security legislation or by filings with the United States Patent and
Trademark Office or the Federal Aviation Administration) shall have been filed
or

 

88



--------------------------------------------------------------------------------

recorded or delivered to the Collateral Agent for filing or recording.

(m) The Collateral Agent shall have received (i) counterparts of an amended and
restated Mortgage with respect to each Mortgaged Property, duly executed and
delivered by the record owner of such Mortgaged Property, (ii) endorsements
issued by the applicable nationally recognized title insurance company to each
applicable policy of title insurance insuring the Lien of each such Mortgage as
amended and restated as a valid first Lien on the Mortgaged Property described
therein, free of any other Liens (other than Liens referred to in such policies
of title insurance and acceptable to the Administrative Agent and Liens
permitted by Section 6.06), together with such other endorsements as the
Collateral Agent or the Majority Lenders may reasonably request, and (iii) such
legal opinions and other documents as shall reasonably have been requested by
the Collateral Agent with respect to any such amended and restated Mortgage or
Mortgaged Property.

(n) The Administrative Agent shall have received evidence from (i) each “Deposit
Account Institution” that is required to be party to a “Lockbox Agreement” (as
such terms are defined in the Guarantee and Collateral Agreement) and (ii) each
securities intermediary that is required by Section 5.09 of the Guarantee and
Collateral Agreement to be a party to a “Securities Account Control Agreement”
(as such term is defined in the Guarantee and Collateral Agreement) that such
agreement has been duly executed by all requisite parties and has become
effective.

(o) The Administrative Agent shall have received a Borrowing Base Certificate
and the related certificate of a Financial Officer in accordance with the
provisions of Section 5.09 of this Agreement after giving effect to the
amendment and restatement hereof on the Restatement Date in replacement of the
last monthly Borrowing Base Certificate delivered prior to the Restatement Date.

The Collateral Agent may enter into agreements with the Borrower to grant
extensions of time for the perfection of security interests in or the delivery
of surveys, title insurance, legal opinions or other documents with respect to
particular assets where it determines that perfection cannot be accomplished or
such documents cannot be delivered without undue effort or expense by the
Restatement Date or any later date on which they are required to be accomplished
or delivered under this Agreement or the Security Documents. Any failure of the
Borrower to satisfy a requirement of any such agreement by the date specified
therein (or any later date to which the Collateral Agent may agree) shall
constitute a breach of the provision of this Agreement or the Security Document
under which the original requirement was applicable. Without limiting the
foregoing, it is anticipated that the actions listed on Annex I to the
Disclosure Letter will not have been completed by the Restatement Date, and the
Borrower covenants and agrees that each of such actions will be completed by the
date specified for such action in such Annex I (or any later date to which the
Collateral Agent may agree) and that the Borrower will comply with all of the
undertakings set forth in such Annex I.

 

89



--------------------------------------------------------------------------------

The Administrative Agent shall notify the Borrower and the Lenders of the
Restatement Date in writing, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
the Issuing Banks to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions (except as contemplated by the
immediately preceding paragraph) shall have been satisfied (or waived pursuant
to Section 9.02) at or prior to 5:00 p.m., New York City time, on April 30, 2012
(and, in the event such conditions are not so satisfied or waived, the Total
Commitment shall be reduced to zero at such time).

SECTION 4.02. Each Credit Event. (a) The obligation of each Lender to make a
Loan on the occasion of any Borrowing (other than a conversion or continuation
of an outstanding Borrowing and other than a Borrowing to reimburse an LC
Disbursement made pursuant to Section 2.03(e)) and of each Issuing Bank to
issue, amend, renew or extend any Letter of Credit, shall be subject to the
satisfaction of the following conditions:

(1) The representations and warranties of the Borrower set forth in this
Agreement (including the representation in Section 3.03(a)(iii)) and of each
Credit Party in the other Credit Documents (insofar as the representations and
warranties in such other Credit Documents relate to the transactions provided
for herein or to the Collateral securing the Obligations) shall be true and
correct in all respects material to the rights or interests of the Lenders or
the Issuing Banks under the Credit Documents on and as of the date of such
Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, with the same effect as though made on and as
of such date, except to the extent such representations and warranties expressly
relate to an earlier date.

(2) After giving effect to such Borrowing or the issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, the aggregate Credit Exposure
shall not exceed the Borrowing Base Availability then in effect.

(3) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be continuing
and no breach of the delivery requirements of Section 5.01(a) or (b) shall have
occurred and be continuing.

(b) The obligation of each Lender to make a Loan on the occasion of any
Borrowing deemed to have been requested by the Borrower to reimburse an LC
Disbursement pursuant to Section 2.03(e) shall be subject to the satisfaction of
the conditions that (i) at the time of and immediately after giving effect to
such Borrowing, no Event of Default shall have occurred and be continuing, and
(ii) after giving effect to such Borrowing, the aggregate Credit Exposure shall
not exceed the Borrowing Base Availability then in effect.

 

90



--------------------------------------------------------------------------------

(c) Each Borrowing and each issuance, amendment, renewal or extension of a
Letter of Credit shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in clauses (1),
(2) and (3) of paragraph (a) above or in paragraph (b) above, as the case may
be.

ARTICLE V

Affirmative Covenants

Until the Commitments shall have been reduced to zero and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Administrative Agent, the Lenders and the Issuing Banks that:

SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender and Issuing Bank:

(a) as soon as available and in any event within 110 days after the end of each
fiscal year of the Borrower, its audited consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by PricewaterhouseCoopers or other
independent registered public accounting firm of recognized national standing
(without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and its Consolidated Subsidiaries in accordance with GAAP consistently
applied;

(b) as soon as available and in any event within 60 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower, its
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
one of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
Consolidated Subsidiaries in accordance with GAAP consistently applied, subject
to normal year-end audit adjustments and the absence of footnotes;

(c) not later than one Business Day after each delivery of financial statements
under clause (a) or (b) above, a certificate of a Financial Officer
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) demonstrating compliance with Section 6.09 at
the end of the period to which such financial statements relate and for each
applicable period

 

91



--------------------------------------------------------------------------------

then ended, and (iii) stating whether any change in GAAP or in the application
thereof has occurred since the date of the most recent audited financial
statements delivered under clause (a) above (or, prior to the delivery of any
such financial statements, since December 31, 2011) and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate;

(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the SEC, or any Governmental Authority succeeding to any or
all of the functions of the SEC, or with any national securities exchange, or
distributed by the Borrower to its shareholders generally, as the case may be;

(e) other than in connection with the delivery of financial statements for the
fiscal period ended March 31, 2012, not later than one Business Day after each
delivery of financial statements under clause (a) or (b) above, and at such
other times as the Borrower may determine, a certificate of a Financial Officer
identifying each Domestic Subsidiary formed or acquired after the Restatement
Date and not previously identified in a certificate delivered pursuant to this
paragraph, stating whether each such Domestic Subsidiary is a Consent Subsidiary
and describing the factors that shall have led to the identification of any such
Domestic Subsidiary as a Consent Subsidiary;

(f) from time to time, all information and documentation required to be
delivered under Section 5.04 of the Guarantee and Collateral Agreement;

(g) other than in connection with the delivery of financial statements for the
fiscal period ended March 31, 2012, not later than one Business Day after each
delivery of financial statements under clause (a) or (b) above, a certificate of
a Financial Officer of the Borrower certifying that the requirements of
Section 5.08 have been satisfied in all material respects; and

(h) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement or the other Credit
Documents, or the perfection of the security interests created by the Security
Documents, as the Administrative Agent or any Lender may reasonably request.

Information required to be delivered pursuant to this Section 5.01 shall be
deemed to have been delivered if such information, or one or more annual or
quarterly reports containing such information, shall have been posted by the
Administrative Agent on an IntraLinks or similar site to which the Lenders have
been granted access or shall be available on the website of the SEC at
http://www.sec.gov; provided that the Borrower shall deliver paper copies of
such information to any Lender that requests such delivery. Information required
to be delivered pursuant to this Section 5.01 may also be delivered

 

92



--------------------------------------------------------------------------------

by electronic communications pursuant to procedures approved by the
Administrative Agent.

SECTION 5.02. Notices of Defaults. The Borrower will furnish to the
Administrative Agent, each Issuing Bank and each Lender prompt written notice of
the occurrence of any Default, together with a statement of a Financial Officer
or other executive officer of the Borrower setting forth the details of the
event or development requiring such notice and any action taken or proposed to
be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of the Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business, except to the extent that failures to keep in effect such rights,
licenses, permits, privileges and franchises would not be materially likely,
individually or in the aggregate for all such failures, to result in a Material
Adverse Change; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.08.

SECTION 5.04. Maintenance of Properties. The Borrower will, and will cause each
of the Subsidiaries to, keep and maintain all its property in good working order
and condition, ordinary wear and tear excepted, except to the extent any failure
to do so would not, individually or in the aggregate, be materially likely to
result in a Material Adverse Change (it being understood that the foregoing
shall not prohibit any sale of any assets permitted by Section 6.04).

SECTION 5.05. Books and Records; Inspection and Audit Rights. (a) The Borrower
will, and will cause each of the Subsidiaries to, keep books of record and
account sufficient to enable the Borrower to prepare the financial statements
and other information required to be delivered under Section 5.01. The Borrower
will, and will cause each of the Subsidiaries to, permit any representatives
designated by the Administrative Agent (or by any Lender acting through the
Administrative Agent), upon reasonable prior notice, to visit and inspect its
properties (accompanied by a representative of the Borrower) and to discuss its
affairs, finances and condition with its officers, all at such reasonable times
and as often as reasonably requested.

(b) The Borrower will, and will cause each of the other Grantors to, permit any
representatives designated by the Administrative Agent (including any
consultants, accountants, lawyers and appraisers retained by the Administrative
Agent) (or by any Lender acting through the Administrative Agent) to conduct one
evaluation and one appraisal in any fiscal year of the Borrower’s computation of
the Borrowing Base and the assets included in the Borrowing Base and such other
assets and properties of the Borrower or the Subsidiaries as the Administrative
Agent or Majority Lenders may reasonably require, all at reasonable times and
upon reasonable advance notice to the Borrower and, if reasonably requested at
any time when the aggregate amount of the Credit Exposures exceeds 80% of the
aggregate amount of the Commitments in effect or when a Default or Event of
Default shall have occurred and shall be continuing, up to one

 

93



--------------------------------------------------------------------------------

additional evaluation and up to one additional appraisal in any fiscal year. The
Borrower shall pay the reasonable fees (including reasonable and customary
internally allocated fees and expenses of employees of the Administrative Agent
as to which invoices have been furnished) and expenses of any third party
representatives retained by the Administrative Agent as to which invoices have
been furnished to conduct any such evaluation or appraisal, including the
reasonable fees and expenses associated with collateral monitoring services
performed by the IB ABL Portfolio Management Group of the Administrative Agent
to the extent not otherwise agreed in writing by the Borrower and the
Administrative Agent. To the extent required by the Administrative Agent or the
Majority Lenders in their discretion (not to be exercised unreasonably) as a
result of any such evaluation, appraisal or monitoring, the Borrower also agrees
to modify or adjust the computation of the Borrowing Base (which may include
maintaining additional reserves or modifying the eligibility criteria for the
components of the Borrowing Base, but not modifying the specifically enumerated
advance rates specified in the definition of the “Borrowing Base”). Any such
modification or adjustment required by the Administrative Agent or the Majority
Lenders shall be made by written notice to the Borrower setting forth in
reasonable detail the basis for such modification or adjustment, and shall
become effective for purposes of the first Borrowing Base Certificate that is
delivered pursuant to Section 5.09 at least five Business Days after the date of
receipt by the Borrower of such written notice.

(c) In the event that historical accounting practices, systems or reserves
relating to the components of the Borrowing Base are modified in a manner that
is adverse to the Lenders in any material respect, the Borrower will agree to
maintain such additional reserves (for purposes of computing the Borrowing Base)
in respect of the components of the Borrowing Base and make such other
adjustments to its parameters for including the components of the Borrowing Base
as the Administrative Agent or the Majority Lenders in their discretion (not to
be exercised unreasonably) shall reasonably require based upon such
modifications.

SECTION 5.06. Compliance with Laws. The Borrower will, and will cause each of
the Subsidiaries to, comply with all laws, including Environmental Laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
would not be materially likely to result in a Material Adverse Change.

SECTION 5.07. Insurance. The Borrower will, and will cause each of the
Subsidiaries to, maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customary
among companies of established reputation engaged in the same or similar
businesses and operating in the same or similar locations, except to the extent
the failure to do so would not be materially likely to result in a Material
Adverse Change. The Borrower will furnish to the Administrative Agent or any
Lender, upon request, information in reasonable detail as to the insurance so
maintained.

SECTION 5.08. Guarantees and Collateral. (a) In the event that there shall at
any time exist any North American Subsidiary (other than an Excluded

 

94



--------------------------------------------------------------------------------

Subsidiary or Consent Subsidiary) that shall not be a party to the Guarantee and
Collateral Agreement or the Canadian Security Agreements, as the case may be,
the Borrower will promptly notify the Collateral Agent (including in such notice
the information that would have been required to be set forth with respect to
such Subsidiary in the Restatement Date Perfection Certificate if such
Subsidiary had been one of the Grantors listed therein) and will, within 30 days
(or such longer period as may be reasonable under the circumstances) after such
notification, deliver to the Collateral Agent a supplement to the Guarantee and
Collateral Agreement or the Canadian Security Agreements, as the case may be, in
substantially the form specified therein, duly executed and delivered on behalf
of such North American Subsidiary, pursuant to which such North American
Subsidiary will become a party to the Guarantee and Collateral Agreement and a
Subsidiary Guarantor and, if it elects to become a Grantor or if its Total
Assets are greater than $10,000,000 as of December 31, 2011, or if later, as of
the end of the most recent fiscal quarter for which financial statements have
been delivered pursuant to Section 5.01(a) or (b), a Grantor, in each case as
defined in the Guarantee and Collateral Agreement.

(b) In the event that the Borrower or any other Grantor shall at any time
directly own any Capital Stock of any Subsidiary (other than (i) Capital Stock
in any Subsidiary with Total Assets not greater than $10,000,000 as of
December 31, 2011, or if later, as of the end of the most recent fiscal quarter
for which financial statements have been delivered pursuant to Section 5.01(a)
or (b), (ii) Capital Stock in any Excluded Subsidiary or Consent Subsidiary and
(iii) Capital Stock already pledged in accordance with this paragraph or
Section 4.01(k)), the Borrower will promptly notify the Collateral Agent and
will, within 30 days (or such longer period as may be reasonable under the
circumstances) after such notification, cause such Capital Stock to be pledged
under the Guarantee and Collateral Agreement and cause to be delivered to the
Collateral Agent any certificates representing such Capital Stock, together with
undated stock powers or other instruments of transfer with respect thereto
endorsed in blank; provided, that (A) no Grantor shall be required to pledge
more than 65% of outstanding voting Capital Stock of any Foreign Subsidiary and
(B) no Grantor shall be required to pledge any Capital Stock in any Foreign
Subsidiary if a Financial Officer shall have delivered a certificate to the
Administrative Agent certifying that the Borrower has determined, on the basis
of reasonable inquiries in the jurisdiction of such Person, that such pledge
would affect materially and adversely the ability of such Person to conduct its
business in such jurisdiction.

(c) In the event that the Borrower or any other Grantor shall at any time
directly own any Capital Stock of any Material Foreign Subsidiary (other than
Capital Stock already pledged in accordance with this paragraph and Capital
Stock in any Consent Subsidiary), the Borrower will promptly notify the
Collateral Agent and will take all such actions as the Collateral Agent shall
reasonably request and as shall be available under applicable law to cause such
Capital Stock to be pledged under a Foreign Pledge Agreement and cause to be
delivered to the Collateral Agent any certificates representing such Capital
Stock, together with undated stock powers or other instruments of transfer with
respect thereto endorsed in blank; provided, that (A) no Grantor shall be
required to pledge more than 65% of outstanding voting Capital Stock of any
Foreign

 

95



--------------------------------------------------------------------------------

Subsidiary, (B) no Grantor shall be required to pledge any Capital Stock in any
Person if a Financial Officer shall have delivered a certificate to the
Administrative Agent certifying that the Borrower has determined, on the basis
of reasonable inquiries in the jurisdiction of such Person, that such pledge
would affect materially and adversely the ability of such Person to conduct its
business in such jurisdiction and (C) no Grantor shall be required to pledge any
Capital Stock in Goodyear Argentina.

(d) In the event that the Borrower or any other Grantor shall at any time own
any Material Intellectual Property (other than Material Intellectual Property as
to which the actions required by this paragraph have already been taken), the
Borrower will promptly notify the Collateral Agent and will file all Uniform
Commercial Code financing statements or other applicable personal property
security law filings and recordations with the Patent and Trademark Office or
the Canadian Intellectual Property Office as shall be required by law or
reasonably requested by the Collateral Agent to be filed or recorded to perfect
the Liens intended to be created on the Collateral (to the extent such Liens may
be perfected by filings under the Uniform Commercial Code or other personal
property security legislation as in effect in any applicable jurisdiction or by
filings with the United States Patent and Trademark Office or the Canadian
Intellectual Property Office); provided, that if the consents of Persons other
than the Borrower and the Wholly Owned Subsidiaries would be required under
applicable law or the terms of any agreement in order for a security interest to
be created in any Material Intellectual Property under the Guarantee and
Collateral Agreement or the Canadian Security Agreements, as the case may be, a
security interest shall not be required to be created in such Material
Intellectual Property prior to the obtaining of such consents. The Borrower will
endeavor in good faith to obtain any consents required to permit any security
interest in Material Intellectual Property to be created under the Guarantee and
Collateral Agreement or the Canadian Security Agreements, as the case may be.

(e) The Borrower will, and will cause each Subsidiary to, execute any and all
further documents, financing statements, agreements and instruments, and take
all such further actions, as may be reasonably requested by the Collateral Agent
in order to cause the security interests purported to be created by the Security
Documents or required to be created under the terms of this Agreement to
constitute valid security interests, perfected in accordance with this
Agreement.

SECTION 5.09. Borrowing Base Certificate. (a) The Borrower will furnish to the
Administrative Agent, no later than (i) 15 days following the end of each fiscal
month (or, if such day is not a Business Day, the next succeeding Business Day),
a completed Borrowing Base Certificate showing the Borrowing Base as of the
close of business on the last day of such immediately preceding fiscal month as
outlined in Exhibit E, (ii) if Available Commitments shall be $200,000,000 or
less for each of five consecutive Business Days, on the Wednesday (or if such
Wednesday is not a Business Day, on the next succeeding Business Day) of the
next succeeding week following the last day of such five consecutive Business
Day period a Borrowing Base Certificate calculating “Available accounts
receivable” and Available Cash as of Saturday of the immediately preceding week
and showing “Available inventory” as of the most recently delivered month-end
Borrowing Base Certificate, and (iii) if requested by the

 

96



--------------------------------------------------------------------------------

Administrative Agent, at any other time when the Administrative Agent reasonably
believes that the then existing Borrowing Base Certificate is materially
inaccurate, as soon as reasonably practicable but in no event later than five
Business Days after such request, a completed Borrowing Base Certificate showing
the Borrowing Base and Available Cash as of the date so requested, in each case
with such supporting documentation and additional reports with respect to the
Borrowing Base as the Administrative Agent may reasonably request.

(b) The Borrower will furnish to the Administrative Agent at the time of each
delivery of the Borrowing Base Certificate under clause (a) above (and in any
event not later than 15 days following the end of each fiscal month (or, if such
day is not a Business Day, the next succeeding Business Day)), a certificate of
a Financial Officer in the form attached as Annex I to Exhibit E hereto
specifying, to the best of such Financial Officer’s knowledge, as of the date of
the information reported in such Borrowing Base Certificate (i) the aggregate
cash and cash equivalents of the Borrower and its Subsidiaries held in the
United States, (ii) the aggregate cash and cash equivalents of the Borrower and
its Subsidiaries held other than in the United States, (iii) for each of this
Agreement and the European Facilities Agreement, the undrawn amount available to
be drawn hereunder and thereunder, respectively, (iv) the aggregate accounts
payable position of the Borrower and the Domestic Subsidiaries and (v) Available
Cash.

ARTICLE VI

Negative Covenants

Until the Commitments shall have been reduced to zero and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Administrative Agent, the Lenders and the Issuing Banks that:

SECTION 6.01. Limitation on Indebtedness. (a) The Borrower shall not, and shall
not permit any Restricted Subsidiary to, Incur, directly or indirectly, any
Indebtedness; provided, however, that the Borrower or any Subsidiary Guarantor
may Incur Indebtedness if on the date of such Incurrence and after giving effect
thereto and the application of the proceeds therefrom the Consolidated Coverage
Ratio would be greater than 2.0:1.0.

(b) Notwithstanding the foregoing paragraph (a), the Borrower and its Restricted
Subsidiaries may Incur the following Indebtedness:

(1) (x) U.S. Bank Indebtedness in an aggregate principal amount not to exceed
the greater of (A) $3,500,000,000, less the aggregate amount of all prepayments
of principal applied to permanently reduce any such Indebtedness in satisfaction
of the Borrower’s obligations under Section 6.04 of the Second Lien Agreement
(as in effect on the date hereof), and (B) the sum of (i) 60% of the book value
of the inventory of

 

97



--------------------------------------------------------------------------------

the Borrower and its Restricted Subsidiaries plus (ii) 80% of the book value of
the accounts receivable of the Borrower and its Restricted Subsidiaries (other
than any accounts receivable pledged, sold or otherwise transferred or
encumbered by the Borrower or any Restricted Subsidiary in connection with a
Qualified Receivables Transaction), in each case, as of the end of the most
recent fiscal quarter for which financial statements have been filed with the
SEC; provided that not more than $2,250,000,000 of the Indebtedness outstanding
at any time under this clause (x) shall benefit from first priority security
interests in the Collateral, and (y) European Bank Indebtedness in an aggregate
principal amount not to exceed €525,000,000; provided, however, that the amount
of Indebtedness that may be Incurred pursuant to this clause (1) shall be
reduced by any amount of Indebtedness Incurred and then outstanding pursuant to
the election provision of clause (10)(A)(ii) below;

(2) Indebtedness of the Borrower owed to and held by any Restricted Subsidiary
or Indebtedness of a Restricted Subsidiary owed to and held by the Borrower or
any Restricted Subsidiary; provided, however, that any subsequent event that
results in any such Restricted Subsidiary ceasing to be a Restricted Subsidiary
or any subsequent transfer of any such Indebtedness (except to the Borrower or a
Restricted Subsidiary) shall be deemed, in each case, to constitute the
Incurrence of such Indebtedness by the issuer thereof;

(3) Indebtedness (A) outstanding on the Restatement Date (other than the
Indebtedness described in clauses (1) and (2) above and clause (12) below), and
(B) consisting of Refinancing Indebtedness Incurred in respect of any
Indebtedness described in this clause (3) (including Indebtedness that is
Refinancing Indebtedness) or the foregoing paragraph (a);

(4) (A) Indebtedness of a Restricted Subsidiary Incurred and outstanding on or
prior to the date on which such Restricted Subsidiary was acquired by the
Borrower or a Restricted Subsidiary (other than Indebtedness Incurred in
contemplation of, in connection with, as consideration in, or to provide all or
any portion of the funds or credit support utilized to consummate, the
transaction or series of related transactions pursuant to which such Restricted
Subsidiary became a Subsidiary of or was otherwise acquired by the Borrower);
provided, however, that on the date that such Restricted Subsidiary is acquired
by the Borrower, (i) the Borrower would have been able to Incur $1.00 of
additional Indebtedness pursuant to the foregoing paragraph (a) after giving
effect to the Incurrence of such Indebtedness pursuant to this clause (4) or
(ii) the Consolidated Coverage Ratio immediately after giving effect to such
Incurrence and acquisition would be greater than such ratio immediately prior to
such transaction and (B) Refinancing Indebtedness Incurred by a Restricted
Subsidiary in respect of

 

98



--------------------------------------------------------------------------------

Indebtedness Incurred by such Restricted Subsidiary pursuant to this clause (4);

(5) Indebtedness (A) in respect of performance bonds, Trade Acceptances, bank
guarantees, letters of credit and surety or appeal bonds entered into by the
Borrower or any Restricted Subsidiary in the ordinary course of business, and
(B) Hedging Obligations entered into in the ordinary course of business to hedge
risks with respect to the Borrower’s or a Restricted Subsidiary’s interest rate,
currency or raw materials pricing exposure and not entered into for speculative
purposes;

(6) Purchase Money Indebtedness, Capitalized Lease Obligations and Attributable
Debt and Refinancing Indebtedness in respect thereof in an aggregate principal
amount on the date of Incurrence that, when added to all other Indebtedness
Incurred pursuant to this clause (6) and then outstanding, will not exceed the
greater of (A) $600,000,000 and (B) 5.0% of Consolidated assets of the Borrower
as of the end of the most recent fiscal quarter for which financial statements
have been filed with the SEC;

(7) Indebtedness Incurred by a Receivables Entity in a Qualified Receivables
Transaction;

(8) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided, however, that such
Indebtedness is extinguished within five Business Days of a Financial Officer’s
becoming aware of its Incurrence;

(9) any Guarantee by the Borrower or a Restricted Subsidiary of Indebtedness or
other obligations of the Borrower or any of its Restricted Subsidiaries so long
as the Incurrence of such Indebtedness or other obligations by the Borrower or
such Restricted Subsidiary is permitted under the terms of this Agreement (other
than Indebtedness Incurred pursuant to clause (4) above);

(10) (A) Indebtedness of Foreign Restricted Subsidiaries in an aggregate
principal amount that, when added to all other Indebtedness Incurred pursuant to
this clause (10)(A) and then outstanding, will not exceed (i) $1,150,000,000
plus (ii) any amount then permitted to be Incurred pursuant to clause (1) above
that the Borrower instead elects to Incur pursuant to this clause (10)(A); and

(B) Indebtedness of Foreign Restricted Subsidiaries Incurred in connection with
a Qualified Receivables Transaction in an amount not to exceed €450,000,000 at
any one time outstanding;

 

99



--------------------------------------------------------------------------------

(11) Indebtedness constituting unsecured Indebtedness or Secured Indebtedness in
an amount not to exceed $1,300,000,000 and Refinancing Indebtedness in respect
thereof; provided that any such Secured Indebtedness may be secured solely with
assets that do not constitute Collateral;

(12) Senior Subordinated-Lien Indebtedness and the related Guarantees by
Subsidiaries of the Borrower and Refinancing Indebtedness in respect thereof;
and

(13) Indebtedness of the Borrower and the Restricted Subsidiaries in an
aggregate principal amount on the date of Incurrence that, when added to all
other Indebtedness Incurred pursuant to this clause (13) and then outstanding,
will not exceed $150,000,000.

(c) For purposes of determining the outstanding principal amount of any
particular Indebtedness Incurred pursuant to this Section 6.01:

(1) Outstanding Indebtedness Incurred pursuant to this Agreement, the Second
Lien Agreement or the European Facilities Agreement prior to or on the
Restatement Date shall be deemed to have been Incurred pursuant to clause (1) of
paragraph (b) above;

(2) Indebtedness permitted by this Section 6.01 need not be permitted solely by
reference to one provision permitting such Indebtedness but may be permitted in
part by one such provision and in part by one or more other provisions of this
covenant permitting such Indebtedness; and

(3) in the event that Indebtedness meets the criteria of more than one of the
types of Indebtedness described in this Section 6.01, the Borrower, in its sole
discretion, shall classify such Indebtedness (or any portion thereof) as of the
time of Incurrence and will only be required to include the amount of such
Indebtedness in one of such clauses (provided that any Indebtedness originally
classified as Incurred pursuant to Sections 6.01(b)(2) through (b)(13) may later
be reclassified as having been Incurred pursuant to Section 6.01(a) or any other
of Sections 6.01(b)(2) through (b)(13) to the extent that such reclassified
Indebtedness could be Incurred pursuant to Section 6.01(a) or one of
Sections 6.01(b)(2) through (b)(13), as the case may be, if it were Incurred at
the time of such reclassification).

(d) For purposes of determining compliance as of any date with any dollar or
Euro denominated restriction on the Incurrence of Indebtedness where the
Indebtedness Incurred is denominated in a different currency, the amount of such
Indebtedness will be the U.S. Dollar Equivalent or Euro Equivalent, as the case
may be, determined on the date of the Incurrence of such Indebtedness; provided,
however, that if

 

100



--------------------------------------------------------------------------------

any such Indebtedness denominated in a different currency is subject to a
Currency Agreement with respect to dollars or Euros, as the case may be,
covering all principal, premium, if any, and interest payable on such
Indebtedness, the amount of such Indebtedness expressed in dollars or Euros will
be as provided in such Currency Agreement. The principal amount of any
Refinancing Indebtedness Incurred in the same currency as the Indebtedness being
Refinanced will be the U.S. Dollar Equivalent or Euro Equivalent, as
appropriate, of the Indebtedness Refinanced determined on the date of the
Incurrence of such Indebtedness, except to the extent that (i) such U.S. Dollar
Equivalent or Euro Equivalent was determined based on a Currency Agreement, in
which case the Refinancing Indebtedness will be determined in accordance with
the immediately preceding sentence, and (ii) the principal amount of the
Refinancing Indebtedness exceeds the principal amount of the Indebtedness being
Refinanced, in which case the U.S. Dollar Equivalent or Euro Equivalent, as
appropriate, of such excess will be determined on the date such Refinancing
Indebtedness is Incurred.

SECTION 6.02. Limitation on Restricted Payments. (a) The Borrower shall not, and
shall not permit any Restricted Subsidiary, directly or indirectly, to make any
Restricted Payment if at the time the Borrower or such Restricted Subsidiary
makes any Restricted Payment:

(1) a Default will have occurred and be continuing (or would result therefrom);

(2) the Borrower could not Incur at least $1.00 of additional Indebtedness under
Section 6.01(a); or

(3) the aggregate amount of such Restricted Payment and all other Restricted
Payments (the amount so expended, if other than in cash, to be determined in
good faith by a Financial Officer of the Borrower, whose determination will be
conclusive) declared or made subsequent to the Reference Date would exceed the
sum, without duplication, of:

(i) 50% of the Consolidated Net Income accrued during the period (treated as one
accounting period) from the beginning of the fiscal quarter immediately
following the fiscal quarter during which the Reference Date occurs to the end
of the most recent fiscal quarter for which financial statements have been filed
with the SEC prior to the date of such Restricted Payment (or, in case such
Consolidated Net Income will be a deficit, minus 100% of such deficit);

(ii) 100% of the aggregate Net Cash Proceeds received by the Borrower from the
issuance or sale of its Capital Stock (other than Disqualified Stock) subsequent
to the Reference Date (other than an issuance or sale to a Subsidiary of the
Borrower and other than an issuance or sale to an employee stock ownership plan
or to a trust established by the Borrower or any of its Subsidiaries for

 

101



--------------------------------------------------------------------------------

the benefit of their employees) and 100% of any cash capital contribution
received by the Borrower from its shareholders subsequent to the Reference Date;

(iii) the amount by which Indebtedness of the Borrower or its Restricted
Subsidiaries is reduced on the Borrower’s Consolidated balance sheet upon the
conversion or exchange (other than by a Subsidiary of the Borrower) subsequent
to the Reference Date of any Indebtedness of the Borrower or its Restricted
Subsidiaries issued after the Reference Date which is convertible or
exchangeable for capital stock (other than Disqualified Stock) of the Borrower
(less the amount of any cash or the Fair Market Value of other property
distributed by the Borrower or any Restricted Subsidiary upon such conversion or
exchange); and

(iv) an amount equal to the sum of (x) the net reduction in the Investments
(other than Permitted Investments) made by the Borrower or any Restricted
Subsidiary in any Person resulting from repurchases, repayments or redemptions
of such Investments by such Person, proceeds realized on the sale of such
Investments and proceeds representing the return of capital (excluding dividends
and distributions), in each case realized by the Borrower or any Restricted
Subsidiary, and (y) to the extent such Person is an Unrestricted Subsidiary, the
portion (proportionate to the Borrower’s Capital Stock in such Subsidiary) of
the fair market value of the net assets of such Unrestricted Subsidiary at the
time such Unrestricted Subsidiary is designated a Restricted Subsidiary;
provided, however, that the foregoing sum shall not exceed, in the case of any
such Person or Unrestricted Subsidiary, the amount of Investments (excluding
Permitted Investments) previously made (and treated as a Restricted Payment) by
the Borrower or any Restricted Subsidiary in such Person or Unrestricted
Subsidiary.

(b) The provisions of Section 6.02(a) shall not prohibit:

(1) any Restricted Payment made out of the Net Cash Proceeds of the
substantially concurrent sale of, or made by exchange for, Capital Stock of the
Borrower (other than Disqualified Stock and other than Capital Stock issued or
sold to a Subsidiary of the Borrower or an employee stock ownership plan or to a
trust established by the Borrower or any of its Subsidiaries for the benefit of
their employees to the extent such sale to such an employee stock ownership plan
or trust is financed by loans from or guaranteed by the Borrower or any
Restricted Subsidiary unless such loans have been repaid with cash on or prior
to the date of determination) or a substantially concurrent cash capital
contribution received by the Borrower from its shareholders; provided, however,
that:

 

102



--------------------------------------------------------------------------------

(A) such Restricted Payment shall be excluded in the calculation of the amount
of Restricted Payments under Section 6.02(a)(3), and

(B) the Net Cash Proceeds from such sale applied in the manner set forth in
Section 6.02(b)(1) shall be excluded from the calculation of amounts under
Section 6.02(a)(3)(ii);

(2) any prepayment, repayment or Purchase for value of Subordinated Obligations
(i) that are made by exchange for, or out of the proceeds of the sale of, other
Subordinated Obligations (which (x) satisfy each of clauses (4) and (5) of the
definition of Refinancing Indebtedness in respect of the Subordinated
Obligations being prepaid, repaid or Purchased and (y) may include Indebtedness
Incurred under Section 6.01(a)) or the Net Cash Proceeds of a sale of Capital
Stock of the Borrower; provided, in each case, that the public announcement of
the launch of such prepayment, repayment or Purchase for value is made within
three months of such sale of Subordinated Obligations or Capital Stock, or
(ii) if, at the time thereof, the Borrower shall, on a pro forma basis after
giving effect to such prepayment, repayment or Purchase for value, have
$150,000,000 or more of Available Commitments; provided, however, that each such
prepayment, repayment or Purchase for value under this paragraph (2) shall be
excluded in the calculation of the amount of Restricted Payments under
Section 6.02(a)(3);

(3) dividends paid within 60 days after the date of declaration thereof if at
such date of declaration such dividends would have complied with this covenant;
provided, however, that such dividends shall be included in the calculation of
the amount of Restricted Payments under Section 6.02(a)(3);

(4) any Purchase for value of Capital Stock of the Borrower or any of its
Subsidiaries from employees, former employees, directors or former directors of
the Borrower or any of its Subsidiaries (or permitted transferees of such
employees, former employees, directors or former directors), pursuant to the
terms of agreements (including employment agreements) or plans (or amendments
thereto) approved by the Board of Directors under which such individuals
purchase or sell or are granted the option to purchase or sell, shares of such
Capital Stock; provided, however, that the aggregate amount of such Purchases
for value will not exceed $10,000,000 in any calendar year; provided further,
however, that any of the $10,000,000 permitted to be applied for Purchases under
this Section 6.02(b)(4) in a calendar year (and not so applied) may be carried
forward for use in the following two calendar years; provided further, however,
that such Purchases for value shall be excluded in the calculation of the amount
of Restricted Payments under Section 6.02(a)(3);

 

103



--------------------------------------------------------------------------------

(5) so long as no Default has occurred and is continuing, payments of dividends
on Disqualified Stock issued after the Reference Date pursuant to Section 6.01;
provided, however, that such dividends shall be included in the calculation of
the amount of Restricted Payments under Section 6.02(a)(3);

(6) repurchases of Capital Stock deemed to occur upon exercise of stock options
if such Capital Stock represents a portion of the exercise price of such options
and the withholding tax related thereto; provided, however, that such Restricted
Payments shall be excluded in the calculation of the amount of Restricted
Payments under Section 6.02(a)(3);

(7) so long as no Default has occurred and is continuing, any prepayment,
repayment or Purchase for value of Subordinated Obligations from Net Available
Cash; provided, however, that such prepayment, repayment or Purchase for value
shall be excluded in the calculation of the amount of Restricted Payments under
Section 6.02(a)(3);

(8) so long as no Default has occurred and is continuing, any prepayment,
repayment or Purchase for value of Subordinated Obligations from Net Available
Cash (assuming for purposes of the definition of Net Available Cash as used in
this clause (8) that the Specified Asset Sale was an Asset Disposition) from the
Specified Asset Sale set forth in clause (i) of the definition thereof within
180 days after the receipt of such proceeds; provided, however, that such
prepayment, repayment or Purchase for value shall be excluded in the calculation
of the amount of Restricted Payments under Section 6.02(a)(3);

(9) so long as no Default has occurred and is continuing, any prepayment,
repayment or Purchase for value of any Indebtedness within 365 days of the
Stated Maturity of such Indebtedness; provided, however, that such prepayment,
repayment or Purchase for value shall be excluded in the calculation of the
amount of Restricted Payments under Section 6.02(a)(3);

(10) payments to holders of Capital Stock (or to the holders of Indebtedness
that is convertible into or exchangeable for Capital Stock upon such conversion
or exchange) in lieu of the issuance of fractional shares; provided, however,
that such payments shall be excluded in the calculation of the amount of
Restricted Payments under Section 6.02(a)(3);

(11) so long as no Default has occurred and is continuing, any prepayment,
repayment or Purchase for value of Second Lien Indebtedness; provided, however,
that such prepayment, repayment or

 

104



--------------------------------------------------------------------------------

Purchase for value shall be excluded in the calculation of the amount of
Restricted Payments under Section 6.02(a)(3); or

(12) any Restricted Payment in an amount which, when taken together with all
Restricted Payments made after the Reference Date pursuant to this
Section 6.02(b)(12), does not exceed $600,000,000; provided, however, that

(A) at the time of each such Restricted Payment, no Default shall have occurred
and be continuing (or result therefrom); and

(B) such Restricted Payments shall be excluded in the calculation of the amount
of Restricted Payments under Section 6.02(a)(3).

SECTION 6.03. Limitation on Restrictions on Distributions from Restricted
Subsidiaries. The Borrower shall not, and shall not permit any Restricted
Subsidiary to, create or otherwise cause or permit to exist or become effective
any consensual encumbrance or restriction on the ability of any Restricted
Subsidiary to:

(1) pay dividends or make any other distributions on its Capital Stock or pay
any Indebtedness or other obligations owed to the Borrower;

(2) make any loans or advances to the Borrower; or

(3) transfer any of its property or assets to the Borrower, except:

(A) any encumbrance or restriction pursuant to applicable law, rule, regulation
or order or an agreement in effect at or entered into on the Restatement Date;

(B) any encumbrance or restriction with respect to a Restricted Subsidiary
pursuant to an agreement relating to any Indebtedness Incurred by such
Restricted Subsidiary prior to the date on which such Restricted Subsidiary was
acquired by the Borrower (other than Indebtedness Incurred as consideration in,
in contemplation of, or to provide all or any portion of the funds or credit
support utilized to consummate the transaction or series of related transactions
pursuant to which such Restricted Subsidiary became a Restricted Subsidiary or
was otherwise acquired by the Borrower) and outstanding on such date;

(C) any encumbrance or restriction pursuant to an agreement effecting a
Refinancing of Indebtedness Incurred pursuant to an agreement referred to in
Section 6.03(3)(A) or Section 6.03(3)(B) or this Section 6.03(3)(C) or contained
in any amendment to an agreement referred to in Section 6.03(3)(A) or

 

105



--------------------------------------------------------------------------------

Section 6.03(3)(B) or this Section 6.03(3)(C); provided, however, that the
encumbrances and restrictions contained in any such Refinancing agreement or
amendment are no less favorable in any material respect to the Lenders than the
encumbrances and restrictions contained in such predecessor agreements;

(D) in the case of Section 6.03(3), any encumbrance or restriction:

(i) that restricts in a customary manner the subletting, assignment or transfer
of any property or asset that is subject to a lease, license or similar
contract, or the assignment or transfer of any such lease, license or other
contract; or

(ii) contained in mortgages, pledges and other security agreements securing
Indebtedness of a Restricted Subsidiary to the extent such encumbrance or
restriction restricts the transfer of the property subject to such security
agreements;

(E) with respect to a Restricted Subsidiary, any restriction imposed pursuant to
an agreement entered into for the sale or disposition of all or substantially
all the Capital Stock or assets of such Restricted Subsidiary pending the
closing of such sale or disposition;

(F) any encumbrance or restriction existing under or by reason of Indebtedness
or other contractual requirements of a Receivables Entity in connection with a
Qualified Receivables Transaction; provided, however, that such restrictions
apply only to such Receivables Entity;

(G) purchase money obligations for property acquired in the ordinary course of
business and Capitalized Lease Obligations that impose restrictions on the
property purchased or leased of the nature described in Section 6.03(3);

(H) provisions with respect to the disposition or distribution of assets or
property in joint venture agreements, asset sale agreements, stock sale
agreements and other similar agreements;

(I) restrictions on cash or other deposits or net worth imposed by customers,
suppliers or, in the ordinary course of business, other third parties; and

(J) with respect to any Foreign Restricted Subsidiary, any encumbrance or
restriction contained in the terms of any Indebtedness, or any agreement
pursuant to which such

 

106



--------------------------------------------------------------------------------

Indebtedness was issued, if:

(i) the encumbrance or restriction applies only in the event of a payment
default or a default with respect to a financial covenant contained in such
Indebtedness or agreement; or

(ii) at the time such Indebtedness is Incurred, such encumbrance or restriction
is not expected to materially affect the Borrower’s ability to make principal or
interest payments on the Obligations, as determined in good faith by a Financial
Officer of the Borrower, whose determination shall be conclusive.

SECTION 6.04. Limitation on Sales of Assets and Subsidiary Stock. (a) The
Borrower shall not, and shall not permit any Restricted Subsidiary to, make any
Asset Disposition unless:

(1) the Borrower or such Restricted Subsidiary receives consideration (including
by way of relief from, or by any other Person assuming sole responsibility for,
any liabilities, contingent or otherwise) at the time of such Asset Disposition
at least equal to the Fair Market Value of the shares and assets subject to such
Asset Disposition; and

(2) at least 75% of the consideration therefor received by the Borrower or such
Restricted Subsidiary is in the form of cash or Additional Assets.

(b) For the purposes of this covenant, the following are deemed to be cash:

(1) the assumption of Indebtedness or other obligations of the Borrower (other
than obligations in respect of Disqualified Stock of the Borrower) or any
Restricted Subsidiary (other than obligations in respect of Disqualified Stock
and Preferred Stock of a Restricted Subsidiary that is a Subsidiary Guarantor)
and the release of the Borrower or such Restricted Subsidiary from all liability
on such Indebtedness or obligations in connection with such Asset Disposition;

(2) any Designated Noncash Consideration having an aggregate Fair Market Value
that, when taken together with all other Designated Noncash Consideration
received pursuant to this clause and then outstanding, does not exceed at the
time of the receipt of such Designated Noncash Consideration (with the Fair
Market Value of each item of Designated Noncash Consideration being measured at
the time received and without giving effect to subsequent changes in value) the
greater of (1) $200,000,000 and (2) 1.5% of the total Consolidated assets of the
Borrower as shown on the most recent balance sheet of the Borrower filed with
the SEC;

 

107



--------------------------------------------------------------------------------

(3) securities, notes or similar obligations received by the Borrower or any
Restricted Subsidiary from the transferee that are promptly converted by the
Borrower or such Restricted Subsidiary into cash; and

(4) Temporary Cash Investments.

(c) Upon receipt of written notice from the Borrower to the Collateral Agent,
the Collateral Agent is hereby authorized and directed to release any security
interest under any Security Document in any Capital Stock of any Foreign
Subsidiary transferred, for tax planning or other business purposes, consistent
with the Borrower’s past practices, to any Foreign Subsidiary whose Capital
Stock has been pledged under any of the Security Documents if either (i) the
transferor of such Capital Stock is the Borrower or a Domestic Subsidiary and
such release is required in order to obtain the desired amount of consideration
from such transfer, or (ii) after giving effect to such transfer, the aggregate
fair value of all such Capital Stock (other than Capital Stock transferred in a
transaction described in the immediately preceding clause (i)), determined as of
the date of each respective transfer, does not exceed, for all such transfers,
$250,000,000.

SECTION 6.05. Limitation on Transactions with Affiliates. (a) The Borrower shall
not, and shall not permit any Restricted Subsidiary to, directly or indirectly,
enter into or conduct any transaction or series of related transactions
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) with any Affiliate of the Borrower (an “Affiliate
Transaction”) unless such transaction is on terms:

(1) that are no less favorable to the Borrower or such Restricted Subsidiary, as
the case may be, than those that could be obtained at the time of such
transaction in arm’s-length dealings with a Person who is not such an Affiliate,

(2) that, in the event such Affiliate Transaction involves an aggregate amount
in excess of $25,000,000,

(A) are set forth in writing, and

(B) have been approved by a majority of the members of the Board of Directors
having no personal stake in such Affiliate Transaction; and

(3) that, in the event such Affiliate Transaction involves an amount in excess
of $75,000,000, have been determined by a nationally recognized appraisal,
accounting or investment banking firm to be fair, from a financial standpoint,
to the Borrower and its Restricted Subsidiaries.

(b) The provisions of Section 6.05(a) will not prohibit:

 

108



--------------------------------------------------------------------------------

(1) any Restricted Payment permitted to be paid pursuant to Section 6.02;

(2) any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
incentive compensation plans, stock options and stock ownership plans approved
by the Board of Directors;

(3) the grant of stock options or similar rights to employees and directors of
the Borrower pursuant to plans approved by the Board of Directors;

(4) loans or advances to employees in the ordinary course of business of the
Borrower;

(5) the payment of reasonable fees and compensation to, or the provision of
employee benefit arrangements and indemnity for the benefit of, directors,
officers and employees of the Borrower and its Restricted Subsidiaries in the
ordinary course of business;

(6) any transaction between or among any of the Borrower, any Restricted
Subsidiary or any joint venture or similar entity which would constitute an
Affiliate Transaction solely because the Borrower or a Restricted Subsidiary
owns an equity interest in or otherwise controls such Restricted Subsidiary,
joint venture or similar entity;

(7) the issuance or sale of any Capital Stock (other than Disqualified Stock) of
the Borrower;

(8) any agreement as in effect on the Restatement Date described in the
Disclosure Documents, or any renewals, extensions or amendments of any such
agreement (so long as such renewals, extensions or amendments are not less
favorable in any material respect to the Borrower or its Restricted
Subsidiaries) and the transactions evidenced thereby;

(9) transactions with customers, clients, suppliers or purchasers or sellers of
goods or services in each case in the ordinary course of business and otherwise
in compliance with the terms of this Agreement which are fair to the Borrower or
its Restricted Subsidiaries, in the reasonable determination of the Board of
Directors or the senior management thereof, or are on terms at least as
favorable as could reasonably have been obtained at such time from an
unaffiliated party; or

(10) any transaction effected as part of a Qualified Receivables Transaction.

 

109



--------------------------------------------------------------------------------

SECTION 6.06. Limitation on Liens. The Borrower shall not, and shall not permit
any Restricted Subsidiary to, directly or indirectly, Incur or permit to exist
any Lien of any nature whatsoever on any of its property or assets (including
Capital Stock of a Restricted Subsidiary), whether owned at the Restatement Date
or thereafter acquired, securing any Indebtedness, except:

(a) Liens to secure Indebtedness permitted pursuant to Section 6.01(b)(1);
provided that any collateral securing Second Lien Indebtedness shall also
constitute Collateral and any Lien securing Second Lien Indebtedness shall be
subordinated to the Liens securing the Obligations, on the terms set forth in
the Lenders Lien Subordination and Intercreditor Agreement;

(b) Liens to secure Indebtedness permitted pursuant to Section 6.01(b)(12);
provided that any Liens to secure Indebtedness permitted pursuant to
Section 6.01(b)(12) shall be subordinate and junior to the Liens securing the
Obligations on the terms set forth in the Lien Subordination and Intercreditor
Agreement;

(c) pledges or deposits by such Person under workers’ compensation laws,
unemployment insurance laws or similar legislation, or good faith deposits in
connection with bids, tenders, contracts (other than for the payment of
Indebtedness) or leases to which such Person is a party, or deposits to secure
public or statutory obligations of such Person or deposits of cash or United
States government bonds to secure surety or appeal bonds to which such Person is
a party, or deposits as security for contested taxes or import duties or for the
payment of rent, in each case Incurred in the ordinary course of business;

(d) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
Liens, in each case for sums not yet due or being contested in good faith by
appropriate proceedings or other Liens arising out of judgments or awards
against such Person with respect to which such Person shall then be proceeding
with an appeal or other proceedings for review;

(e) Liens for taxes, assessments or other governmental charges not yet due or
payable or subject to penalties for non-payment or which are being contested in
good faith by appropriate proceedings;

(f) Liens on assets not constituting Collateral under this Agreement which
secure obligations under letters of credit, bank guarantees, Trade Acceptances
or similar credit transactions or are in favor of issuers of surety or
performance bonds issued pursuant to the request of and for the account of such
Person in the ordinary course of its business; provided, however, that such
letters of credit, bank guarantees, Trade Acceptances and similar credit
transactions do not constitute Indebtedness;

(g) survey exceptions, encumbrances, easements or reservations of, or rights of
others for, licenses, rights-of-way, sewers, electric lines, telegraph and
telephone lines and other similar purposes, or zoning or other restrictions as
to the use of real property or Liens incidental to the conduct of the business
of such Person or to the

 

110



--------------------------------------------------------------------------------

ownership of its properties which were not Incurred in connection with
Indebtedness for borrowed money and which do not in the aggregate materially
adversely affect the value of said properties or materially impair their use in
the operation of the business of such Person;

(h) Liens securing Indebtedness Incurred to finance the construction, purchase
or lease of, or repairs, improvements or additions to, property of such Person
(including Indebtedness Incurred under Section 6.01(b)(6)); provided, however,
that the Lien may not extend to any other property (other than property related
to the property being financed) owned by such Person or any of its Subsidiaries
at the time the Lien is Incurred, and the Indebtedness (other than any interest
thereon) secured by the Lien may not be Incurred more than 180 days after the
later of the acquisition, completion of construction, repair, improvement,
addition or commencement of full operation of the property subject to the Lien;

(i) Liens existing on the Restatement Date (which Liens, in the case of Liens on
assets of the Borrower and of each other Subsidiary that is organized under the
laws of the United States or Canada or any of their territories or possessions
or any political subdivision thereof, are set forth in Annex II to the
Disclosure Letter); provided that (x) such Lien shall not apply to any other
property or asset of the Borrower or any Restricted Subsidiary and (y) such Lien
shall secure only those obligations which it secured on the date hereof and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount hereof (other than Liens referred to in the
foregoing clauses (a) and (b));

(j) Liens on property or shares of stock of another Person at the time such
other Person becomes a Subsidiary of such Person; provided, however, that such
Liens are not created, Incurred or assumed in connection with, or in
contemplation of, such other Person becoming such a Subsidiary; provided
further, however, that such Liens do not extend to any other property owned by
such Person or any of its Subsidiaries, except pursuant to after-acquired
property clauses existing in the applicable agreements at the time such Person
becomes a Subsidiary which do not extend to property transferred to such Person
by the Borrower or a Restricted Subsidiary;

(k) Liens on property at the time such Person or any of its Subsidiaries
acquires the property, including any acquisition by means of a merger or
consolidation with or into such Person or any Subsidiary of such Person;
provided, however, that such Liens are not created, Incurred or assumed in
connection with, or in contemplation of, such acquisition; provided further,
however, that the Liens do not extend to any other property owned by such Person
or any of its Subsidiaries;

(l) Liens securing Indebtedness or other obligations of a Subsidiary of such
Person owing to such Person or a Restricted Subsidiary of such Person;

(m) Liens securing Hedging Obligations so long as such Hedging Obligations are
permitted to be Incurred under this Agreement;

 

111



--------------------------------------------------------------------------------

(n) Liens on assets not constituting Collateral under this Agreement which
secure Indebtedness of any Foreign Restricted Subsidiary Incurred under
Section 6.01(b)(10);

(o) Liens to secure any Refinancing (or successive Refinancings) as a whole, or
in part, of any Indebtedness secured by any Lien referred in the foregoing
clauses (h), (i), (j) and (k); provided, however, that:

(1) such new Lien shall be limited to all or part of the same property that
secured the original Lien (plus improvements, accessions, proceeds, dividends or
distributions in respect thereof); and

(2) the Indebtedness secured by such Lien at such time is not increased to any
amount greater than the sum of:

(A) the outstanding principal amount or, if greater, committed amount of the
Indebtedness secured by Liens described under clauses (h), (i), (j) or (k) at
the time the original Lien became a permitted Lien under this Agreement; and

(B) an amount necessary to pay any fees and expenses, including premiums,
related to such Refinancings;

(p) Liens on accounts receivables and related assets of the type specified in
the definition of “Qualified Receivables Transaction” not constituting
Collateral under this Agreement Incurred in connection with a Qualified
Receivables Transaction;

(q) judgment Liens not giving rise to an Event of Default so long as any
appropriate legal proceedings which may have been duly initiated for the review
of such judgment have not been finally terminated or the period within which
such proceedings may be initiated has not expired;

(r) Liens arising from Uniform Commercial Code financing statement filings
regarding leases that do not otherwise constitute Indebtedness and that are
entered into in the ordinary course of business;

(s) leases and subleases of real property which do not materially interfere with
the ordinary conduct of the business of the Borrower and its Subsidiaries;

(t) Liens which constitute bankers’ Liens, rights of set-off or similar rights
and remedies as to deposit accounts or other funds maintained with any bank or
other financial institution, whether arising by operation of law or pursuant to
contract;

(u) Liens on specific items of inventory or other goods (and proceeds thereof)
of any Person securing such Person’s obligations in respect of Trade Acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

 

112



--------------------------------------------------------------------------------

(v) Liens on specific items of inventory or other goods and related
documentation (and proceeds thereof) securing reimbursement obligations in
respect of trade letters of credit issued to ensure payment of the purchase
price for such items of inventory or other goods;

(w) Liens on assets not constituting Collateral under this Agreement which
secure Indebtedness Incurred under Section 6.01(b)(11) or (13);

(x) Liens on assets subject to Sale/Leaseback Transactions; provided that the
aggregate outstanding Attributable Debt in respect of such Liens (other than any
such Liens imposed against all or a portion of the Borrower’s properties in
Akron, Summit County, Ohio subject to a Sale/Leaseback Transaction) shall not at
any time exceed $125,000,000; and

(y) other Liens on assets that do not constitute Collateral to secure
Indebtedness as long as the amount of outstanding Indebtedness secured by Liens
Incurred pursuant to this clause (y) does not exceed 7.5% of Consolidated assets
of the Borrower, as determined based on the consolidated balance sheet of the
Borrower as of the end of the most recent fiscal quarter for which financial
statements have been filed with the SEC; provided, however, that notwithstanding
whether this clause (y) would otherwise be available to secure Indebtedness,
Liens securing Indebtedness originally secured pursuant to this clause (y) may
secure Refinancing Indebtedness in respect of such Indebtedness and such
Refinancing Indebtedness shall be deemed to have been secured pursuant to this
clause (y).

For the avoidance of doubt, each reference in this Section or any other
provision of this Agreement to “assets not constituting Collateral” (or any
similar phrase) means assets that (a) are not subject to any Lien securing the
Obligations and (b) are not and (absent a change in facts) will not be required
under the terms of this Agreement or the Security Documents to be made subject
to any Lien securing the Obligations by reason of the nature of, or the identity
of the Subsidiary owning, such assets (and not as a result of the existence of
any other Lien or any legal or contractual provision preventing such assets from
being made subject to Liens securing the Obligations).

SECTION 6.07. Limitation on Sale/Leaseback Transactions. The Borrower shall not,
and shall not permit any Restricted Subsidiary to, enter into any Sale/Leaseback
Transaction with respect to any property unless:

(a) the Borrower or such Restricted Subsidiary would be entitled to:

(i) Incur Indebtedness with respect to such Sale/Leaseback Transaction pursuant
to Section 6.01;

(ii) create a Lien on such property securing such Indebtedness pursuant to
Section 6.06(x) or, to the extent the assets subject to such Sale/Leaseback do
not constitute Collateral under this Agreement, create a Lien on such property
pursuant to the provisions of Section 6.06;

 

113



--------------------------------------------------------------------------------

(iii) the gross proceeds payable to the Borrower or such Restricted Subsidiary
in connection with such Sale/Leaseback Transaction are at least equal to the
Fair Market Value of such property; and

(iv) the transfer of such property is permitted by, and, if applicable, the
Borrower applies the proceeds of such transaction in compliance with,
Section 6.04; or

(b) the Sale/Leaseback Transaction is with respect to all or a portion of the
Borrower’s properties in Akron, Summit County, Ohio.

SECTION 6.08. Fundamental Changes. The Borrower will not, and will not permit
any Restricted Subsidiary to, merge into, amalgamate or consolidate with any
other Person, or permit any other Person to merge into, amalgamate or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) assets (including Capital Stock of
Subsidiaries) constituting all or substantially all the assets of the Borrower
and its Consolidated Subsidiaries, taken as a whole, or, in the case of the
Borrower, liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing (i) any Restricted Subsidiary may merge into the Borrower in a
transaction in which the Borrower is the surviving corporation, (ii) any
Restricted Subsidiary may merge into any other Restricted Subsidiary in a
transaction in which the surviving entity is a Restricted Subsidiary; except
that no Domestic Subsidiary may merge into a Foreign Subsidiary, (iii) any sale
of a Restricted Subsidiary made in accordance with Section 6.04 may be effected
by a merger of such Restricted Subsidiary and (iv) any Restricted Subsidiary may
sell, transfer, lease or otherwise dispose of its assets to the Borrower or to
another Restricted Subsidiary; provided that any Investment that takes the form
of a merger, amalgamation or consolidation (other than any merger, amalgamation
or consolidation involving the Borrower) that is expressly permitted by
Section 6.02 shall be permitted under this Section 6.08.

SECTION 6.09. Consolidated Coverage Ratio. The Borrower will not at any time
when the requirements of this Section 6.09 apply permit the Consolidated
Coverage Ratio for the most recent period of four consecutive fiscal quarters
ending on the last day of the most recent fiscal quarter for which financial
statements have been filed with the SEC prior to such time to be less than 2.00
to 1.00. On each occasion that the Available Commitments shall for five
consecutive Business Days be less than $200,000,000, the requirements of this
Section 6.09 shall apply from such fifth Business Day to the first day
thereafter as of which Available Commitments shall for 10 consecutive Business
Days have been equal to or greater than $200,000,000.

 

114



--------------------------------------------------------------------------------

ARTICLE VII

Events of Default

SECTION 7.01. Events of Default. If any of the following events (“Events of
Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Credit Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of (i) in the case of fees and interest payable under Sections 2.09 and
2.10, respectively, five Business Days, and (ii) in the case of any other fees,
interest or other amounts (other than those referred to in clause (a) of this
Section 7.01), five Business Days after the earlier of (A) the day on which a
Financial Officer first obtains knowledge of such failure and (B) the day on
which written notice of such failure shall have been given to the Borrower by
the Administrative Agent or any Lender or Issuing Bank;

(c) any representation or warranty made or deemed made by or on behalf of any
Credit Party in any Credit Document or any amendment or modification thereof or
waiver thereunder shall prove to have been incorrect when made or deemed made in
any respect material to the rights or interests of the Lenders under the Credit
Documents;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the Borrower’s
existence) or 5.08 or in Article VI;

(e) any Credit Party shall fail to observe or perform any covenant, condition or
agreement contained in any Credit Document (other than those specified in
clauses (a), (b) and (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after written notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender); provided that the failure of any Credit Party to perform any
covenant, condition or agreement made in any Credit Document (other than this
Agreement) shall not constitute an Event of Default unless such failure shall be
(i) willful or (ii) material to the rights or interests of the Lenders under the
Credit Documents;

(f) the Borrower or any Consolidated Subsidiary shall fail to make any payment
of principal in respect of any Material Indebtedness at the scheduled due date
thereof and such failure shall continue beyond any applicable grace period, or
any event or condition occurs that results in any Material Indebtedness (other
than any Qualified Receivables Transaction existing on March 31, 2003) becoming
due or being required to

 

115



--------------------------------------------------------------------------------

be prepaid, repurchased, redeemed, defeased or terminated prior to its scheduled
maturity (other than, in the case of any Qualified Receivables Transaction, any
event or condition not caused by an act or omission of the Borrower or any
Subsidiary, if the Borrower shall furnish to the Administrative Agent a
certificate to the effect that after the termination of such Qualified
Receivables Transaction the Borrower and the Subsidiaries that are a party
thereto have sufficient liquidity to operate their businesses in the ordinary
course); provided that this clause (f) shall not apply to (i) secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness in accordance with the terms
and conditions of this Agreement or (ii) Material Indebtedness of any Foreign
Subsidiary if the Borrower is unable, due to applicable law restricting
Investments in such Foreign Subsidiary, to make an Investment in such Foreign
Subsidiary to fund the payment of such Material Indebtedness;

(g) any event or condition occurs that continues beyond any applicable grace
period and enables or permits the holder or holders of any Material Indebtedness
(other than any Qualified Receivables Transaction existing on March 31, 2003) or
any trustee or agent on its or their behalf to cause such Material Indebtedness
to become due, or to require the prepayment, repurchase, redemption, defeasance
or termination thereof, prior to its scheduled maturity; provided, that (i) no
Event of Default shall occur under this clause (g) as a result of any event or
condition relating to any Qualified Receivables Transaction, other than any
default in the payment of principal or interest thereunder and (ii) this
clause (g) shall not apply to (A) secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness in accordance with the terms and conditions of this Agreement or
(B) Material Indebtedness of any Foreign Subsidiary if the Borrower is unable,
due to applicable law restricting Investments in such Foreign Subsidiary, to
make an Investment in such Foreign Subsidiary to fund the payment of such
Material Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization, moratorium, suspension
of payment or other relief in respect of the Borrower or any Material Subsidiary
or its debts, or of a substantial part of its assets, under any Federal, state
or foreign bankruptcy, insolvency, receivership or similar law now or hereafter
in effect or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any Material
Subsidiary or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 90 days or an order or
decree approving or ordering any of the foregoing shall be entered;

(i) the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization, bankruptcy,
moratorium, suspension of payment or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Material Subsidiary or for a substantial part of its assets,

 

116



--------------------------------------------------------------------------------

(iv) make a general assignment for the benefit of creditors or (v) take any
action for the purpose of effecting any of the foregoing;

(j) the Borrower or any Material Subsidiary shall admit in writing its inability
or fail generally to pay its debts as they become due;

(k) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, would be materially likely to result in a
Material Adverse Change;

(l) Liens created under the Security Documents shall not be valid and perfected
Liens on a material portion of the Collateral;

(m) any Guarantee of the Obligations under the Guarantee and Collateral
Agreement or the Canadian Security Documents shall fail to be a valid, binding
and enforceable Guarantee of one or more Subsidiary Guarantors where such
failure would constitute or be materially likely to result in a Material Adverse
Change; or

(n) a Change in Control shall occur;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Majority Lenders shall, by notice to the Borrower, take any or
all of the following actions, at the same or different times: (i) reduce the
Commitments to zero, and thereupon the Commitments and each LC Commitment shall
immediately be reduced to zero, (ii) declare the Loans then outstanding to be
due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower, and (iii) demand cash collateral
with respect to any Letter of Credit pursuant to Section 2.03(j) (it being
agreed that such demand will be deemed to have been made with respect to all
Letters of Credit if any Loans are declared to be due and payable as provided in
the preceding clause (ii)); and in case of any event with respect to the
Borrower described in clause (h) or (i) of this Article, the Commitments shall
automatically be reduced to zero, and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, and the Borrower’s obligation to provide cash collateral for
Letters of Credit shall become effective, in each case without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.

 

117



--------------------------------------------------------------------------------

ARTICLE VIII

The Agents

Each of the Lenders and Issuing Banks hereby irrevocably appoints the Agents as
its agents and authorizes the Agents to take such actions on its behalf and to
exercise such powers as are delegated to the Agents by the terms hereof and of
the other Credit Documents, together with such actions and powers as are
reasonably incidental thereto.

The bank or banks serving as the Agents hereunder shall have the same rights and
powers in their capacity as Lenders or Issuing Banks as any other Lender or
Issuing Bank and may exercise the same as though they were not Agents, and such
bank or banks and their Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with the Borrower or any Subsidiary or
other Affiliate thereof as if they were not Agents hereunder.

The Agents shall not have any duties or obligations except those expressly set
forth herein. Without limiting the generality of the foregoing (a) the Agents
shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing, (b) the Agents shall not have
any duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated hereby that the
Agents are required to exercise in writing by the Majority Lenders, and
(c) except as expressly set forth herein, the Agents shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
communicated to the Agents by or relating to the Borrower or any Subsidiary. The
Agents shall not be liable for any action taken or not taken by them with the
consent or at the request of the Majority Lenders or the Lenders, as the case
may be, or in the absence of their own gross negligence or willful misconduct.
In addition, the Agents shall be deemed not to have knowledge of any Default
unless and until written notice thereof is given to the Agents by the Borrower
or a Lender or Issuing Bank, and the Agents shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document or
(v) the satisfaction of any condition set forth in Article IV or elsewhere
herein or therein, other than to confirm receipt of items expressly required to
be delivered to the Agents.

The Agents shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by them to be genuine and to have been signed
or sent by the proper Person. The Agents also may rely upon any statement made
to them orally or by telephone and believed by them to be made by the proper
Person, and shall not incur any liability for relying thereon. The Agents may
consult with legal counsel

 

118



--------------------------------------------------------------------------------

(who may be counsel for the Borrower), independent accountants and other experts
selected by them with reasonable care, and shall not be liable for any action
taken or not taken by them in accordance with the advice of any such counsel,
accountants or experts.

The Agents may perform any and all their duties and exercise their rights and
powers by or through any one or more sub-agents appointed by the Agents. The
Agents and any such sub-agent may perform any and all their duties and exercise
their rights and powers through their respective Affiliates. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Affiliates of the Agents and any such sub-agent.

Subject to the appointment and acceptance of a successor Agent as provided
below, either Agent may resign at any time by notifying the Lenders and the
Borrower. Upon any such resignation, the Majority Lenders shall have the right
to appoint a successor with the Borrower’s written consent (which shall not be
unreasonably withheld or delayed and shall not be required from the Borrower if
an Event of Default has occurred and is continuing). If no successor shall have
been so appointed by the Majority Lenders and shall have accepted such
appointment within 30 days after the retiring Agent gives notice of its
resignation, then the retiring Agent may, on behalf of the Lenders, with the
Borrower’s written consent (which shall not be unreasonably withheld or delayed
and shall not be required if an Event of Default has occurred and is
continuing), appoint a successor Agent which shall be a bank or an Affiliate
thereof, in each case with a net worth of at least $1,000,000,000 and an office
in New York, New York. Upon the acceptance of its appointment as Agent hereunder
by a successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations hereunder. After an
Agent’s resignation hereunder, the provisions of this Article and Section 9.03
shall continue in effect for its benefit in respect of any actions taken or
omitted to be taken by it while it was acting as Agent.

Each Lender and Issuing Bank acknowledges that it has, independently and without
reliance upon the Agents or any other Lender or Issuing Bank and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and Issuing Bank
also acknowledges that it will, independently and without reliance upon the
Agents or any other Lender or Issuing Bank and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder.

Notwithstanding any other provision contained herein, (a) each Lender and each
Issuing Bank acknowledges that the Administrative Agent is not acting as an
agent of the Borrower and that the Borrower will not be responsible for acts or
failures to act on the part of the Administrative Agent and (b) none of the
Syndication Agents, Documentation Agents, Senior Managing Agents or Managing
Agents shall, in its capacity as such, have any responsibilities, fiduciary or
otherwise, to the Borrower, to any Lender or to any other Person under this
Agreement or the other Credit Documents.

 

119



--------------------------------------------------------------------------------

Without prejudice to the provisions of this Article VIII, each Lender and
Issuing Bank hereby irrevocably appoints and authorizes the Collateral Agent
(and any successor acting as Collateral Agent) to act as the Person holding the
power of attorney (in such capacity, the “fondé de pouvoir”) of the Lenders and
Issuing Banks as contemplated under Article 2692 of the Civil Code of Quebec,
and to enter into, to take and to hold on their behalf, and for their benefit,
any hypothec, and to exercise such powers and duties which are conferred upon
the fondé de pouvoir under any hypothec. Moreover, without prejudice to such
appointment and authorization to act as the Person holding the power of attorney
as aforesaid, each Lender and Issuing Bank hereby irrevocably appoints and
authorizes the Collateral Agent (and any successor acting as Collateral Agent)
(in such capacity, the “Custodian”) to act as agent and custodian for and on
behalf of the Lenders and Issuing Banks to hold and to be the sole registered
holder of any debenture which may be issued under any hypothec, the whole
notwithstanding Section 32 of the Act Respecting the Special Powers of Legal
Persons (Quebec) or any other applicable law. In this respect, (i) the Custodian
shall keep a record indicating the names and addresses of, and the pro rata
portion of the obligations and indebtedness secured by any pledge of any such
debenture and owing to each Lender and Issuing Bank and (ii) each Lender and
Issuing Bank will be entitled to the benefits of any charged property covered by
any hypothec and will participate in the proceeds of realization of any such
charged property, the whole in accordance with the terms hereof.

Each of the fondé de pouvoir and the Custodian shall (a) have the sole and
exclusive right and authority to exercise, except as may be otherwise
specifically restricted by the terms hereof, all rights and remedies given to
fondé de pouvoir and the Custodian (as applicable) with respect to the charged
property under any hypothec, any debenture or pledge thereof relating to any
hypothec, applicable laws or otherwise, (b) benefit from and be subject to all
provisions hereof with respect to the Collateral Agent mutatis mutandis,
including, without limitation, all such provisions with respect to the liability
or responsibility to and indemnification by the Lenders or the Issuing Banks,
and (c) be entitled to delegate from time to time any of its powers or duties
under any hypothec, any debenture or pledge thereof relating to any hypothec,
applicable laws or otherwise and on such terms and conditions as it may
determine from time to time. Any Person who becomes a Lender or an Issuing Bank
shall be deemed to have consented to and confirmed: (y) the fondé de pouvoir as
the Person holding the power of attorney as aforesaid and to have ratified, as
of the date it becomes a Lender or Issuing Bank, all actions taken by the fondé
de pouvoir in such capacity, and (z) the Custodian as the agent and custodian as
aforesaid and to have ratified, as of the date it becomes a Lender or Issuing
Bank, all actions taken by the Custodian in such capacity.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be

 

120



--------------------------------------------------------------------------------

in writing and shall be delivered by hand or overnight courier service, mailed
by certified or registered mail or sent by telecopy or e-mail, as follows:

(i) if to the Borrower, to it at 1144 East Market Street, Akron,
Ohio, 44316-0001, Attention of the Treasurer (Telecopy No. (330) 796-6502);

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, Loan & Agency
Services Group, 1111 Fannin, 10th Floor, Houston, Texas 77002, Attention of
Alice Telles (Telecopy No. (713) 750-2938), with a copy to JPMorgan Chase Bank,
N.A., 383 Madison Avenue, 24th floor, New York, NY 10179, Attention of Robert
Kellas (Telecopy No. (212) 270-5100);

(iii) if to a Lender, to it at its address (or telecopy number or e-mail
address) set forth in Schedule 2.01 or its Administrative Questionnaire; and

(iv) if to any Issuing Bank, to it at the address most recently specified by it
in a notice delivered to the Administrative Agent and the Borrower.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(c) Any party hereto may change its address, telecopy number or e-mail address
for notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by any of the Agents,
any Issuing Bank or any Lender in exercising any right or power hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the Agents, the
Issuing Banks and the Lenders hereunder are cumulative and are not exclusive of
any rights or remedies that they would otherwise have. No waiver of any
provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) below, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
any Agent, any Issuing Bank or any Lender may have had notice or knowledge of
such Default at the time.

 

121



--------------------------------------------------------------------------------

(b) No Credit Document (other than any Issuing Bank Agreement or any letter of
credit application referred to in Section 2.03(a) or (b)) or any provision
thereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Credit Parties party thereto and the
Administrative Agent or Collateral Agent, as the case may be, with the consent
of the Majority Lenders; provided, that no such agreement shall (i) increase the
Commitment of any Lender or extend the Commitment Termination Date with respect
to any Lender without the written consent of such Lender, (ii) reduce or forgive
all or part of the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fee payable hereunder, without the prior
written consent of each Lender affected thereby, (iii) postpone the scheduled
date of payment of the principal amount of any Loan, or the required date of
reimbursement of any LC Disbursement, or date for the payment of any interest on
any Loan or any fee, or reduce the amount of, waive or excuse any such payment,
without the prior written consent of each Lender adversely affected thereby,
(iv) release all or substantially all the Subsidiary Guarantors from their
Guarantees under the Guarantee and Collateral Agreement, or release all or
substantially all the Collateral from the Liens of the Security Documents,
without the written consent of each Lender, (v) change any provision of the
Guarantee and Collateral Agreement or any other Security Document to alter the
amount or allocation of any payment to be made to the Secured Parties, without
the written consent of each adversely affected Lender, (vi) change Section 2.15
in a manner that would alter the pro rata sharing of any payment without the
written consent of each Lender adversely affected thereby, (vii) change any of
the provisions of this Section or the definition of “Majority Lenders” or any
other provision hereof specifying the number or percentage of Lenders required
to waive, amend or modify any rights hereunder or make any determination or
grant any consent hereunder, without the written consent of each Lender,
(viii) at any time amend, modify or otherwise alter in a manner which would
increase the amount of the Borrowing Base Availability (A) the advance rates
used in determining the Borrowing Base, without the prior written consent of
Lenders having aggregate Credit Exposures and unused Commitments representing at
least 66-2/3% of the sum of the total Credit Exposures and unused Commitments at
such time or (B) the eligibility standards used in determining the Borrowing
Base, without the prior written consent of Lenders having aggregate Credit
Exposures and unused Commitments representing at least 66-2/3% of the sum of the
total Credit Exposures and unused Commitments at such time, or (ix) change any
provision of Section 2.17 or of the definition of “Bankruptcy Event”,
“Defaulting Lender” or “Lender Parent” without the written consent of the
Administrative Agent and each Issuing Bank; provided, further that no such
agreement shall amend, modify or otherwise affect the rights or duties of any
Agent or Issuing Bank under any Credit Document, or any provision of any Credit
Document providing for payments by or to the Administrative Agent or any Issuing
Bank (or, in the case of any Issuing Bank, any provision of Section 2.03
affecting such Issuing Bank or any provision relating to the purchase of
participations in Letters of Credit), in each case without the prior written
consent of such Agent or Issuing Bank, as the case may be; provided further,
that so long as the rights or interests of any Lender shall not be adversely
affected in any material respect, the Guarantee and Collateral Agreement or any
other Security Document may be amended without the consent of the Majority
Lenders (A) to cure any ambiguity, omission, defect or inconsistency, or (B) to
provide

 

122



--------------------------------------------------------------------------------

for the addition of any assets or classes of assets to the Collateral.
Notwithstanding the foregoing, any provision of this Agreement may be amended by
an agreement in writing entered into by the Borrower, the Administrative Agent
(and, if their rights or obligations are affected thereby or if their consent
would be required under the preceding provisions of this paragraph, the Issuing
Banks) and the Lenders that will remain parties hereto after giving effect to
such amendment if (1) by the terms of such agreement the Commitments of each
Lender not consenting to the amendment provided for therein shall be reduced to
zero upon the effectiveness of such amendment and (2) at the time such amendment
becomes effective, each Lender not consenting thereto receives payment in full
of the principal of and interest accrued on each Loan made by it and all other
amounts owing to it or accrued for its account under this Agreement.

(c) Notwithstanding anything in paragraph (b) of this Section to the contrary,
this Agreement and the other Credit Documents may be amended at any time and
from time to time to increase the aggregate Commitments by an agreement in
writing entered into by the Borrower, the Administrative Agent, the Collateral
Agent and each Person (including any Lender) that shall agree to provide any
such additional Commitment (but without the consent of any other Lender), and
each such Person that shall not already be a Lender shall, at the time such
agreement becomes effective, become a Lender with the same effect as if it had
originally been a Lender under this Agreement with the Commitment set forth in
such agreement; provided, however, that: (i) the aggregate amount of such
additional Commitments established pursuant to this paragraph shall not exceed
$250,000,000; (ii) no Default or Event of Default shall exist at the time such
amendment becomes effective; (iii) in the case of any additional Commitment that
is to be provided by a Person that is not a Lender immediately prior to the
effectiveness of such amendment, each Principal Issuing Bank shall have
consented to such Person becoming a Lender (such consent not to be unreasonably
withheld), and (iv) the Administrative Agent shall have received a favorable
written opinion (addressed to the Administrative Agent, the Lenders and the
Issuing Banks) of Covington & Burling LLP, counsel for the Borrower (or other
counsel for the Borrower reasonably satisfactory to the Administrative Agent) in
a form reasonably acceptable to the Administrative Agent but in substance to the
effect that the incurrence of each Loan, Letter of Credit and LC Disbursement
under such additional Commitments, and each Lien securing them, will be
permitted under each indenture or other agreement governing any Material
Indebtedness in effect at the time of the effectiveness of such amendment, and
such Loans, Letters of Credit and LC Disbursements will constitute Designated
Senior Obligations under the Lien Subordination and Intercreditor Agreement and
First Lien Obligations under the Lenders Lien Subordination and Intercreditor
Agreement. Each Loan, Letter of Credit and LC Disbursement under such additional
Commitments established pursuant to this paragraph shall constitute Loans,
Letters of Credit and LC Disbursements under, and shall be entitled to all the
benefits afforded by, this Agreement and the other Credit Documents, and shall,
without limiting the foregoing, benefit equally and ratably from the Guarantees
and security interests and Liens created by the Guarantee and Collateral
Agreement and the other Security Documents. The Borrower shall take any actions
reasonably required by the Administrative Agent to ensure and/or demonstrate
that all requirements under the Credit Documents in respect of the provision and
maintenance of Collateral continue to be satisfied after the establishment of
any such additional

 

123



--------------------------------------------------------------------------------

Commitments. In the event that the Borrower elects to establish any additional
Commitments pursuant to this paragraph, the Borrower will afford the then
existing Lenders an opportunity to provide such additional Commitments.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Agents, the Arrangers
and their Affiliates (including the reasonable fees, charges and disbursements
of Cravath, Swaine & Moore LLP, counsel for the Agents and the Arrangers, and
other local and foreign counsel for the Agents and Arrangers, limited to one per
jurisdiction, in connection with the Security Documents and the creation and
perfection of the Liens created thereby and other local and foreign law matters)
in connection with the arrangement and syndication of the credit facilities
provided for herein, the preparation, execution, delivery and administration of
this Agreement and the other Credit Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by any Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or demand for
payment thereunder and (iii) all reasonable out-of-pocket expenses incurred by
the Agents, any Issuing Bank or any Lender, including the fees, charges and
disbursements of any counsel for the Agents, any Issuing Bank or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement, including its rights under this Section, or in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or similar
negotiations in respect of such Loans or Letters of Credit. The Borrower also
shall pay all out-of-pocket expenses incurred by the Collateral Agent in
connection with the creation and perfection of the security interests
contemplated by this Agreement, including all filing, recording and similar fees
and, as more specifically set forth above, the reasonable fees and disbursements
of counsel (including foreign counsel in connection with Foreign Pledge
Agreements).

(b) The Borrower shall indemnify each Agent, each Arranger, each Issuing Bank
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the reasonable fees, charges and disbursements of any
counsel for any Indemnitee), incurred by or asserted against any Indemnitee and
arising out of (i) the execution or delivery of this Agreement or any other
Credit Document or other agreement or instrument contemplated hereby, the
syndication and arrangement of the credit facilities provided for herein, the
performance by the parties hereto of their respective obligations or the
exercise by the parties hereto of their rights hereunder or thereunder or the
consummation of the Transactions or any other transactions contemplated hereby
or thereby, (ii) any Loan or Letter of Credit or the use of the proceeds thereof
(including any refusal by any Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
currently or formerly owned or operated by the Borrower or any of the
Subsidiaries, or any

 

124



--------------------------------------------------------------------------------

Environmental Liability related in any way to the Borrower or any of the
Subsidiaries, or (iv) any claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses shall have
resulted from the gross negligence or willful misconduct of such Indemnitee or
the breach by such Indemnitee of obligations set forth herein or in any other
Credit Document.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to any Agent, any Arranger or any Issuing Bank under paragraph (a) or
(b) of this Section, each Lender severally agrees to pay to such Agent, Arranger
or Issuing Bank, as the case may be, such Lender’s percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is sought
based on the outstanding Loans and LC Exposures and unused Commitments of such
Lender and the other Lenders (or, if the Commitments shall have been reduced to
zero and there shall be no outstanding Loans or LC Exposures, based on the Loans
and LC Exposures and unused Commitments most recently in effect)) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against such Agent, Arranger or Issuing Bank in its capacity as such.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto, the Indemnitees
and their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit), except that
(i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, Indemnitees, their respective successors and
assigns permitted hereby (including any Affiliate of any Issuing Bank that
issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Agents, the Arrangers, the Issuing Banks and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

(A) the Borrower; provided that no consent of the Borrower shall be required for
an assignment to an assignee that is a Lender, a Federal Reserve Bank or, if an
Event of Default under

 

125



--------------------------------------------------------------------------------

clause (a), (b), (h) or (i) of Section 7.01 has occurred and is continuing, any
other assignee;

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment to an assignee that is a Lender or a
Federal Reserve Bank; and

(C) each Principal Issuing Bank; provided that no consent of any Principal
Issuing Bank shall be required for an assignment to an assignee that is a
Federal Reserve Bank.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender,
the amount of the Commitment of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $1,000,000 or, if smaller, the entire remaining amount of the assigning
Lender’s applicable Commitment unless each of the Borrower and the
Administrative Agent shall otherwise consent, provided (i) that no such consent
of the Borrower shall be required if an Event of Default has occurred and is
continuing and (ii) in the event of concurrent assignments to two or more
assignees that are Affiliates of one another, or to two or more Approved Funds
managed by the same investment advisor or by affiliated investment advisors, all
such concurrent assignments shall be aggregated in determining compliance with
this subsection;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that in the event of concurrent
assignments to two or more assignees that are Affiliates of one another, or to
two or more Approved Funds managed by the same investment advisor or by
affiliated investment advisors, only one such fee shall be payable; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the

 

126



--------------------------------------------------------------------------------

extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.12, 2.13, 2.14 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section. Each assignment hereunder shall be deemed to be
an assignment of the related rights under the Guarantee and Collateral Agreement
and each other applicable Security Document.

(iv) The Administrative Agent shall maintain at one of its offices a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent, the Issuing Banks and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and, as
to entries pertaining to it, any Issuing Bank or Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(vi) By executing and delivering an Assignment and Assumption, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim; (ii) except
as set forth in clause (i) above, such assigning Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
any other Credit Document or any other instrument or document furnished pursuant
hereto or thereto, or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of any of the foregoing, or the financial
condition of the Credit Parties or the performance or observance by the Credit
Parties of

 

127



--------------------------------------------------------------------------------

any of their obligations under this Agreement or under any other Credit Document
or any other instrument or document furnished pursuant hereto or thereto;
(iii) each of the assignee and the assignor represents and warrants that it is
legally authorized to enter into such Assignment and Assumption; (iv) such
assignee confirms that it has received a copy of this Agreement, together with
copies of any amendments or consents entered into prior to the date of such
Assignment and Assumption and copies of the most recent financial statements
delivered pursuant to Section 5.01 and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into such Assignment and Assumption; (v) such assignee will independently and
without reliance upon the Agents, such assigning Lender or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement; (vi) such assignee appoints and authorizes the Agents to
take such action as agents on its behalf and to exercise such powers under this
Agreement and the other Credit Documents as are delegated to them by the terms
hereof and thereof, together with such powers as are reasonably incidental
thereto; (vii) such assignee agrees that it will not book any Loan or hold any
participation in any Letter of Credit or LC Disbursement at an Austrian branch
or through an Austrian Affiliate and will comply with Section 9.18 of this
Agreement; and (viii) such assignee agrees that it will perform in accordance
with their terms all the obligations that by the terms of this Agreement are
required to be performed by it as a Lender.

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent or any Issuing Bank, sell participations to one or more
banks or other entities (each a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and the Loans); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Each Lender that sells a participation pursuant to this
Section 9.04(c) shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which it records the name and address of
each participant to which it has sold a participation and the principal amounts
(and stated interest) of each such participant’s interest in the Loans or other
rights and obligations of such Lender under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any participant or any information relating to a participant’s interest in any
Loans or other rights and obligations under any Credit Document) except to the
extent that such disclosure is necessary to establish that such Loan or other
right or obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes under this Agreement, notwithstanding any notice
to the contrary. Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this

 

128



--------------------------------------------------------------------------------

Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that affects such Participant and that, under
Section 9.02, would require the consent of each affected Lender. Subject to
paragraph (c)(ii) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.12, 2.13 and 2.14 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.15(d)
as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.12 or 2.14 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent, which consent shall specifically refer to this exception. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.14 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Sections 2.14(f) and (g) as though it
were a Lender (it being understood that the documentation required under
Sections 2.14(f) and (g) shall be delivered to the applicable Lender).

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that any Agent, any
Issuing Bank or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Total Commitment has not been reduced to zero.
The provisions of Sections 2.12, 2.13, 2.14 and 9.03 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the reduction
of the Total Commitment to zero, the expiration or

 

129



--------------------------------------------------------------------------------

termination of the Letters of Credit or the termination of this Agreement or any
provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness; Issuing Banks. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement,
the other Credit Documents, the Issuing Bank Agreements and any separate letter
agreements with respect to fees payable to the Administrative Agent or the
Arrangers constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
(or its counsel) shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto (or written
evidence satisfactory to the Administrative Agent (which may include telecopy or
electronic transmission of a signed signature page of this Agreement) that each
such party has signed a counterpart of this Agreement), and thereafter shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy or electronically shall be effective as delivery
of a manually executed counterpart of this Agreement. Each financial institution
that shall be party to an Issuing Bank Agreement executed by the Borrower and
the Administrative Agent shall be a party to and an Issuing Bank under this
Agreement, and shall have all the rights and duties of an Issuing Bank hereunder
and under its Issuing Bank Agreement. Each Lender hereby authorizes the
Administrative Agent to enter into Issuing Bank Agreements.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. No
failure to obtain any approval required for the effectiveness of any provision
of this Agreement shall affect the validity or enforceability of any other
provision of this Agreement.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing and the Loans shall have become due and payable pursuant to Article
VII, each Lender, each Issuing Bank and each Affiliate of any of the foregoing
is hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations at
any time owing by such Lender, Issuing Bank or Affiliate to or for the credit or
the account of the Borrower against any of and all the obligations of the
Borrower now or hereafter existing under this Agreement held by such Lender or
such Issuing Bank, irrespective of whether or not such Lender or such Issuing
Bank shall have made any demand under this Agreement and although such
obligations may be unmatured. The rights of each of the Lenders and the

 

130



--------------------------------------------------------------------------------

Issuing Banks under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Person may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Except as provided in the last sentence of this paragraph, each party hereto
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of the Supreme Court of the State of New York sitting in
New York County and of the United States District Court of the Southern District
of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, and each of the parties
hereto hereby irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in such New York
State or, to the extent permitted by law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this paragraph shall
affect any right of the Collateral Agent to bring any action or proceeding
relating to any Collateral in the courts of any jurisdiction where such
Collateral is located or deemed located.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE

 

131



--------------------------------------------------------------------------------

BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Agents, the Issuing Banks and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors who have been informed of the confidential nature of such
Information and instructed to keep such Information confidential, (b) to the
extent requested by any regulatory or self-regulatory authority (including the
NAIC), (c) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process, (d) to any other party to this Agreement,
(e) to the extent necessary or advisable in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the written consent of the Borrower
or (h) to the extent such Information (i) becomes publicly available other than
as a result of a breach of this Section or (ii) becomes available to any Agent,
any Issuing Bank or any Lender on a nonconfidential basis from a source other
than the Borrower or any other party to this Agreement that is not known by the
recipient to be bound by a confidentiality agreement or other obligation of
confidentiality with respect to such information. For the purposes of this
Section, “Information” means all information received from the Borrower or
Persons acting on its behalf relating to the Borrower or its business, other
than any such information that is available to any Agent, any Issuing Bank or
any Lender prior to disclosure by the Borrower on a nonconfidential basis from a
source other than the Borrower or any other party to this Agreement that is not
known by the recipient to be bound by a confidentiality agreement or other
obligation of confidentiality with respect to such information.

SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively, the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not

 

132



--------------------------------------------------------------------------------

above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the Alternate Base Rate to the date of repayment, shall have
been received by such Lender.

SECTION 9.14. Security Documents. Each Lender hereby irrevocably authorizes and
directs the Collateral Agent to execute and deliver the Reaffirmation Agreement,
the Lenders Lien Subordination and Intercreditor Agreement, the Lien
Subordination and Intercreditor Agreement and each other Security Document and
to carry out the provisions thereof. Each Lender, by executing and delivering
this Agreement, acknowledges receipt of a copy of the Reaffirmation Agreement
and the Guarantee and Collateral Agreement and approves and agrees to be bound
by and to act in accordance with the terms and conditions of the Reaffirmation
Agreement, the Guarantee and Collateral Agreement and each other Security
Document insofar as they relate to or require performance by the Lenders,
specifically including (i) the provisions of Article III of the Guarantee and
Collateral Agreement (providing for the continuation of the Liens securing the
“US Miscellaneous Obligations”, as defined in the 2003 MGCA, as Liens ranking
pari passu with the Liens securing the Obligations), (ii) the provisions of
Article VII of the Guarantee and Collateral Agreement (governing the exercise of
remedies under the Security Documents and the distribution of the proceeds
realized from such exercise), (iii) the provisions of Articles IX and X of the
Guarantee and Collateral Agreement (relating to the duties and responsibilities
of the Collateral Agent thereunder and providing for the indemnification and the
reimbursement of expenses of the Collateral Agent thereunder by the Lenders),
and (iv) the provisions of Section 12.13 of the Guarantee and Collateral
Agreement (providing for releases of Guarantees of and Collateral securing the
Obligations). Each party hereto further agrees that the foregoing provisions of
the Guarantee and Collateral Agreement shall apply to each other Security
Document. In the event that the Borrower shall incur Indebtedness to refinance
or replace Indebtedness under the Second Lien Agreement in compliance with
Sections 6.01 and 6.06, each Lender hereby irrevocably authorizes and directs
the Collateral Agent to enter into an intercreditor agreement on substantially
the same terms as those of the Lenders Lien Subordination and Intercreditor
Agreement (as in effect at the time of such refinancing or replacement) with the
holders of such Indebtedness or their representative.

SECTION 9.15. Additional Financial Covenants. Notwithstanding anything else
contained herein to the contrary, in the event that any maintenance financial
covenant other than the financial covenant set forth in Section 6.09 is included
in the Second Lien Agreement or any SSLI Documentation (as defined in
Schedule 1.01C), such covenant will be deemed to be added to Article VI of this
Agreement automatically, without the need for any further action whatsoever.

SECTION 9.16. Effect of Restatement. This Agreement shall supersede the Existing
Credit Agreement from and after the Restatement Date with respect to the
transactions hereunder and with respect to the loans and letters of credit
outstanding under the Existing Credit Agreement as of the Restatement Date. The
parties hereto acknowledge and agree, however, that (a) this Agreement and all
other Credit Documents executed and delivered herewith do not constitute a
novation, payment and reborrowing

 

133



--------------------------------------------------------------------------------

or termination of the Obligations under the Existing Credit Agreement and the
other Credit Documents as in effect prior to the Restatement Date, (b) such
Obligations are in all respects continuing with only the terms being modified as
provided in this Agreement and the other Credit Documents, (c) the liens and
security interests in favor of the Collateral Agent for the benefit of the
Credit Parties securing payment of such Obligations are in all respects
continuing and in full force and effect with respect to all Obligations and
(d) all references in the other Credit Documents to the Credit Agreement shall
be deemed to refer without further amendment to this Agreement.

SECTION 9.17. USA Patriot Act Notice. Each Lender and Issuing Bank and the
Administrative Agent (for itself and not on behalf of any Lender or Issuing
Bank) hereby notifies the Borrower that pursuant to the requirements of the USA
PATRIOT Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the USA
PATRIOT Act.

SECTION 9.18. Austrian Matters.

(a) Notices with respect to Austria. Each party to this Agreement agrees that it
will (i) only send notices and other written references to this Agreement or any
other Credit Document (the Agreement, the Credit Documents and any notices or
other written references to the Agreement or any other Credit Document, each, a
“Stamp Duty Sensitive Document”) to or from Austria by email which do not
contain the signature of any party (whether manuscript or electronic, including,
for the avoidance of doubt, the name of an individual or other entity) and
(ii) not send fax or scanned copies of a signed Stamp Duty Sensitive Document to
or from Austria.

(b) Agreement to be Kept Outside Austria. No party to this Agreement shall bring
or send to or otherwise produce in Austria (x) an original copy, notarised copy
or certified copy of any Stamp Duty Sensitive Document, or (y) a copy of any
Stamp Duty Sensitive Document signed or endorsed by one or more parties other
than in the event that:

(1) this does not cause a liability of a party to this Agreement to pay stamp
duty in Austria;

(2) a party to this Agreement wishes to enforce any of its rights under or in
connection with such Stamp Duty Sensitive Document in Austria and is only able
to do so by bringing, sending to or otherwise producing in Austria (x) an
original copy, notarised copy or certified copy of the relevant Stamp Duty
Sensitive Document or (y) a copy of any Stamp Duty Sensitive Document signed or
endorsed by one or more parties and it would not be sufficient for that party to
bring, send to or otherwise produce in Austria a simple copy (i.e. a copy which
is not an original copy, notarised copy or certified copy) of the relevant Stamp
Duty Sensitive Document for the purposes of such enforcement. In connection

 

134



--------------------------------------------------------------------------------

with the foregoing, each party to this Agreement agrees that in any form of
proceedings in Austria simple copies may be submitted by either party to this
Agreement and undertakes to refrain from (I) objecting to the introduction into
evidence of a simple copy of any Stamp Duty Sensitive Document or raising a
defense to any action or to the exercise of any remedy for the reason of an
original or certified copy of any Stamp Duty Sensitive Document not having been
introduced into evidence, unless such simple copy actually introduced into
evidence does not accurately reflect the content of the original document and
(II) contesting the authenticity (Echtheit) of a simple copy of any such Stamp
Duty Sensitive Document before an Austrian court or authority, unless such
simple copy does not accurately reflect the content of the original document; or

(3) a party to this Agreement is required by law, governmental body, court,
authority or agency pursuant to any law or legal requirement (whether for the
purposes of initiating, prosecuting, enforcing or executing any claim or remedy
or enforcing any judgment or otherwise), to bring an original, notarised copy or
certified copy of any Stamp Duty Sensitive Document into Austria.

(c) Austrian Stamp Duty. Notwithstanding any other provisions in any of the
Credit Documents, if any liability to pay Austrian stamp duties is triggered:

(1) as a result of a party to this Agreement (i) breaching its obligations under
paragraph (a), (b) or (d) of this Section, or (ii) booking its Loans or making
or accepting performance of any rights or obligations under this Agreement or
any of the other Credit Documents through an entity organized under the laws of
the Republic of Austria or a branch or an Affiliate, located or organized in the
Republic of Austria, of an entity organized under the laws of a jurisdiction
other than the Republic of Austria, that party shall pay such stamp duties; and

(2) in circumstances other than those described in clause (1) of this paragraph
(c), the Borrower shall be liable for the payment of all such stamp duties.

(d) Place of Performance Outside Austria. Each of the parties hereto agrees that
the exclusive place of performance (Erfüllungsort) for all rights and
obligations under this Agreement and the other Credit Documents shall be outside
the Republic of Austria, and the payment of amounts under this Agreement must be
made to a bank account outside the Republic of Austria. The Administrative
Agent, the Collateral Agent and each Lender agrees to designate and maintain one
or more accounts at one or more lending offices located outside the Republic of
Austria to which all amounts payable to such party under this Agreement and the
other Credit Documents shall be made.

 

135



--------------------------------------------------------------------------------

SECTION 9.19. No Fiduciary Relationship. The Borrower, on behalf of itself and
its Subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the
Borrower, the Subsidiaries and their Affiliates, on the one hand, and the
Administrative Agent, the Lenders and their Affiliates, on the other hand, will
have a business relationship that does not create, by implication or otherwise,
any fiduciary duty on the part of the Administrative Agent, the Lenders or their
Affiliates, and no such duty will be deemed to have arisen in connection with
any such transactions or communications.

SECTION 9.20. Non-Public Information. Each Lender acknowledges that all
information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to or in connection with, or in
the course of administering, this Agreement will be syndicate-level information,
which may contain MNPI. Each Lender represents to the Borrower and the
Administrative Agent that (i) it has developed compliance procedures regarding
the use of MNPI and that it will handle MNPI in accordance with such procedures
and applicable law, including, to the extent such laws are applicable, Federal,
state and foreign securities laws, and (ii) it has identified in its
Administrative Questionnaire a credit contact who may receive information that
may contain MNPI in accordance with its compliance procedures and applicable
law, including, to the extent such laws are applicable, Federal, state and
foreign securities laws.

 

136



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

THE GOODYEAR TIRE & RUBBER COMPANY, by   /s/ Scott A. Honnold   Name: Scott A.
Honnold   Title: Vice President and Treasurer



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

individually and as Administrative Agent and Collateral Agent,

by   /s/ Robert P. Kellas   Name: Robert P. Kellas   Title: Executive Director



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS by   /s/ Erin Morrissey   Name: Erin
Morrissey   Title: Director

 

by   /s/ Carin Keegan   Name: Carin Keegan   Title: Director



--------------------------------------------------------------------------------

BNP PARIBAS by   /s/ Daniel Williams   Name: Daniel Williams   Title: Director

 

by   /s/ Guelay Mese   Name: Guelay Mese   Title: Vice President



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as Lender,

by   /s/ Matthew Paquin   Name: Matthew Paquin   Title: Vice President and
Director



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK by   /s/ Corey Billups   Name:
Corey Billups   Title: Managing Director

 

by   /s/ Matthias Guillet   Name: Matthias Guillet   Title: Director



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA by   /s/ Mark Walton   Name: Mark Walton  
Title:Authorized Signatory



--------------------------------------------------------------------------------

WELLS FARGO BANK,

NATIONAL ASSOCIATION

by   /s/ Brant Murdock   Name: Brant Murdock   Title: Authorized Signatory



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., by   /s/ Charles Fairchild   Name: Charles Fairchild  
Title: Vice President



--------------------------------------------------------------------------------

Barclays Bank PLC by   /s/ Michael Mozer   Name: Michael Mozer   Title: Vice
President



--------------------------------------------------------------------------------

HSBC BANK USA, N.A. by   /s/ Christopher S. Helmeci   Name: Christopher S.
Helmeci   Title: Sr. Relationship Manager



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A. by   /s/ Lisa Hanson   Name: Lisa Hanson   Title:
Authorized Signatory



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC

by

 

/s/ Mary E. Evans

 

Name: Mary E. Evans

 

Title: Associate Director

 

by   /s/ Joselin Fernandes   Name: Joselin Fernandes   Title: Associate Director



--------------------------------------------------------------------------------

UNION BANK, N.A. by   /s/ Greg Stewart   Name: Greg Stewart   Title: Vice
President



--------------------------------------------------------------------------------

FIFTH THIRD BANK, AN OHIO

BANKING CORPORATION

by   /s/ Michael E. May   Name: Michael E. May   Title: Vice President



--------------------------------------------------------------------------------

CITY NATIONAL BANK by   /s/ Robert Yasuda   Name: Robert Yasuda   Title: Vice
President



--------------------------------------------------------------------------------

PNC BANK, N.A. by   /s/ Joanne Fu   Name: Joanne Fu   Title: Banking Officer



--------------------------------------------------------------------------------

RBS CITIZENS BUSINESS CAPITAL,

A DIVISION OF RBS CITIZENS, N.A.

by   /s/ James G. Zamborsky   Name: James G. Zamborsky   Title: Vice President



--------------------------------------------------------------------------------

REGIONS BANK by   /s/ Kevin R. Rogers   Name: Kevin R. Rogers   Title:
Attorney-in-Fact



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

AS A LENDER

by   /s/ Carol Anderson   Name: Carol Anderson   Title: Vice President



--------------------------------------------------------------------------------

SIEMENS FINANCIAL SERVICES, INC. by   /s/ Christine M. Padula   Name: Christine
M. Padula   Title: Vice President & Controller

 

by   /s/ Guy Cirincione   Name: Guy Cirincione   Title: SVP General Manager
Siemens Financial Services



--------------------------------------------------------------------------------

NATIXIS, NEW YORK BRANCH by   /s/ William C. Maier   Name: William C. Maier  
Title: Senior Managing Director

 

by   /s/ Ronald Lee   Name: Ronald Lee   Title: Vice President



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA by   /s/ Edward Lynch   Name: Edward Lynch   Title:
Attorney In Fact

 

by   /s/ Robert Kizell   Name: Robert Kizell   Title: Attorney In Fact



--------------------------------------------------------------------------------

CAPITAL ONE LEVERAGE FINANCE CORP. by   /s/ Michael Burns   Name: Michael Burns
  Title: Senior Vice President



--------------------------------------------------------------------------------

COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES by   /s/ Patrick Hartweger  
Name: Patrick Hartweger   Title: Managing Director

 

by  

/s/ Michael Ravelo

 

Name: Michael Ravelo

 

Title: Vice President



--------------------------------------------------------------------------------

THE HUNTINGTON NATIONAL BANK by   /s/ Timothy Glass   Name: Timothy Glass  
Title: Vice President



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION by   /s/ Daniel Wallitt   Name: Daniel
Wallitt   Title: Duly Authorized Signatory



--------------------------------------------------------------------------------

Schedule 1.01A to

Amended and Restated

First Lien Credit Agreement

Consent Subsidiaries

 

  •  

Goodyear Dunlop Tires North America, Ltd.

 

  •  

Goodyear-SRI Global Purchasing Company

 

  •  

Goodyear-SRI Global Technologies LLC

 

  •  

Goodyear Australia Pty Limited

 

  •  

Goodyear South Asia Tyres Private Ltd.

 

  •  

Goodyear Maroc S.A.

 

  •  

Maxximarketing LLC

 

  •  

Nippon Giant Tire Kabushiki Kaisha



--------------------------------------------------------------------------------

Schedule 1.01B to

Amended and Restated

First Lien Credit Agreement

Mortgaged Properties

 

1. Amended and Restated First Priority Mortgage (With Power of Sale), Assignment
of Leases and Rents, Security Agreement and Financing Statement, dated as of
April 20, 2007 from The Goodyear Tire & Rubber Company to JPMorgan Chase Bank,
N.A., as amended by the First Amendment to Amended and Restated First Lien
Mortgage, Assignment of Leases and Rents, Security Agreement and Financing
Statement, dated as of April 19, 2012, by and between The Goodyear Tire & Rubber
Company and JPMorgan Chase Bank, N.A. regarding premises in Lawton, Comanche
County, Oklahoma.

 

2. Amended and Restated First Priority Mortgage, Assignment of Leases and Rents,
Security Agreement and Financing Statement, dated as of April 20, 2007 from The
Goodyear Tire & Rubber Company to JPMorgan Chase Bank, N.A., as amended by the
First Amendment to Amended and Restated First Priority Mortgage, Assignment of
Leases and Rents, Security Agreement and Financing Statement, dated as of
April 19, 2012 by and between The Goodyear Tire & Rubber Company and JPMorgan
Chase Bank, N.A. regarding premises in Topeka, Shawnee County, Kansas.

 

3. Amended and Restated First Priority Fee and Leasehold Mortgage, Assignment of
Leases and Rents, Security Agreement and Financing Statement, dated as of
April 20, 2007 from The Goodyear Tire & Rubber Company to JPMorgan Chase Bank,
N.A., as amended by the First Amendment to Amended and Restated First Priority
Fee and Leasehold Mortgage, Assignment of Leases and Rents, Security Agreement
and Financing Statement, dated as of April 19, 2012 by and between The Goodyear
Tire & Rubber Company and JPMorgan Chase Bank, N.A. regarding premises in
Gadsden, Etowah County, Alabama.

 

4. Amended and Restated First Priority Deed of Trust, Assignment of Leases and
Rents, Security Agreement and Financing Statement, dated as of April 20, 2007
from The Goodyear Tire & Rubber Company to James DeBoer, as Trustee for the
benefit JPMorgan Chase Bank, N.A. (“Original First Priority Deed of Trust”), as
modified by a Deed of Appointment of Substitute Trustee dated as of April 19,
2012, pursuant to which JPMorgan Chase Bank, N.A. appointed Joshua E. Slan the
substitute trustee under the Original First Priority Deed of Trust in place of
the original trustee named therein, and as amended by the First Amendment to
Amended and Restated First Priority Deed of Trust, Assignment of Leases and
Rents, Security Agreement and Financing Statement, dated as of April 19, 2012 by
and among The Goodyear Tire & Rubber Company to Joshua E. Slan, as trustee, and
JPMorgan Chase Bank, N.A. regarding premises in Danville, Pittsylvania County,
Virginia.

 

5.

Amended and Restated First Priority Deed of Trust, Assignment of Leases and
Rents, Security Agreement and Financing Statement, dated as of April 20, 2007
from The Kelly-Springfield Tire Corporation to First American Title Insurance
Company, as Trustee for the benefit of JPMorgan Chase Bank, N.A., as assumed by
The Goodyear Tire & Rubber



--------------------------------------------------------------------------------

  Company and amended by the Assumption and Amendment No. 1 of Amended and
Restated First Priority Deed of Trust, Assignment of Leases and Rents, Security
Agreement and Financing Statement, dated as of December 17, 2008 by and between
The Goodyear Tire & Rubber Company and JPMorgan Chase Bank, N.A., and as further
amended by the Second Amendment to Amended and Restated First Priority Deed of
Trust, Assignment of Leases and Rents, Security Agreement and Financing
Statement dated as of April 19, 2012 by and among The Goodyear Tire & Rubber
Company, JPMorgan Chase Bank, N.A. and First American Title Insurance Company
regarding premises in Fayetteville, Cumberland County, North Carolina.

 

6. Amended and Restated First Priority Deed of Trust, Assignment of Leases and
Rents, Security Agreement and Financing Statement, dated as of April 20, 2007
from The Goodyear Tire & Rubber Company to First American Title Insurance
Company, as Trustee for the benefit of JPMorgan Chase Bank, N.A., as amended by
the First Amendment to Amended and Restated First Priority Deed of Trust,
Assignment of Leases and Rents, Security Agreement and Financing Statement dated
as of April 19, 2012 by and between The Goodyear Tire & Rubber Company and
JPMorgan Chase Bank, N.A., regarding premises in Caswell County, North Carolina.



--------------------------------------------------------------------------------

Schedule 1.01C to

Amended and Restated

First Lien Credit Agreement

Senior Subordinated-Lien Indebtedness

 

  •  

All Senior Subordinated-Lien Indebtedness and the related Liens shall satisfy
the requirements set forth in the definition of Senior Subordinated-Lien
Indebtedness.

 

  •  

The documentation establishing or evidencing any Senior Subordinated-Lien
Indebtedness (“SSLI Documentation”) shall contain no maintenance financial
covenants that are not contained in this Agreement, and the financial levels or
ratios requited to be maintained by any such covenants shall be no more
restrictive than those required to be maintained by corresponding covenants of
this Agreement (it being understood that additional maintenance financial
covenants may be included in any SSLI Documentation and, if they are, they shall
automatically be included in this Agreement).

 

  •  

The SSLI Documentation shall permit (specifically, and not through a basket that
could be exhausted by other financings) the refinancing of all Indebtedness
under this Agreement, the Second Lien Agreement and the European Facilities
Agreement (or any refinancing Indebtedness in respect thereto) with new
Indebtedness having a maturity no sooner than, a weighted average life no
shorter than, and an aggregate principal amount or accreted value no greater
than the fully drawn amount (plus fees and expenses, including any premium and
defeasance costs of refinancing) of the refinanced indebtedness or commitments
thereunder and secured on the same basis as the Indebtedness refinanced.

 

  •  

The SSLI Documentation shall not restrict (except for restrictions that a
Financial Officer of the Borrower shall have represented in a certificate to the
Administrative Agent (which shall be deemed to be a Credit Document) will not
materially interfere with the Borrower’s ability to effect) the securing of
Indebtedness under this Agreement, the Second Lien Agreement or the European
Facilities Agreement or any refinancing Indebtedness in respect thereof or the
cash collateralization of any letter of credit exposure thereunder (but may
require that if Indebtedness under this Agreement, the Second Lien Agreement or
the European Facilities Agreement or related refinancing Indebtedness is secured
by assets not securing the Indebtedness under this Agreement, the Second Lien
Agreement or the European Facilities Agreement on the Restatement Date, a junior
lien on such assets, subordinated under the Lien Subordination and Intercreditor
Agreement, (or in the case of any lien granted by any Grantor to secure
indebtedness under the European Facility Agreement, a ratable or junior lien on
such assets) must be granted to secure the Senior Subordinated-Lien
Indebtedness).

 

  •  

The SSLI Documentation shall not restrict (except for restrictions that a
Financial Officer of the Borrower shall have represented in a certificate to the
Administrative Agent (which shall be deemed to be a Credit Document) will not
materially interfere with the Borrower’s ability to effect) the use of proceeds
from



--------------------------------------------------------------------------------

 

any sale, transfer or other disposition of assets owned directly by (a) the
Borrower or any Grantor to repay or prepay Indebtedness under this Agreement or
the Second Lien Agreement or refinancing Indebtedness in respect thereof or to
cash collateralize any letter of credit exposure thereunder, or (b) the European
JV or any of its subsidiaries to repay or prepay Indebtedness under the European
Facilities Agreement or refinancing Indebtedness in respect thereof or to cash
collateralize any letter of credit exposure thereunder.



--------------------------------------------------------------------------------

Schedule 2.01 to

Amended and Restated

First Lien Credit Agreement

Commitments

 

Lender

   Total Commitment  

JPMorgan Chase Bank, N.A.

   $ 140,000,000.00   

Deutsche Bank Trust Company Americas

   $ 140,000,000.00   

BNP Paribas

   $ 140,000,000.00   

Citibank, N.A.

   $ 140,000,000.00   

Credit Agricole Corporate and Investment Bank

   $ 140,000,000.00   

Goldman Sachs Bank USA

   $ 140,000,000.00   

Wells Fargo Bank, National Association

   $ 140,000,000.00   

Bank of America, N.A.

   $ 90,000,000.00   

Barclays Bank PLC

   $ 90,000,000.00   

HSBC Bank USA, N.A.

   $ 90,000,000.00   

Morgan Stanley Bank, N.A.

   $ 90,000,000.00   

UBS Loan Finance LLC

   $ 82,500,000.00   

Union Bank, N.A.

   $ 82,500,000.00   

Fifth Third Bank

   $ 50,000,000.00   

City National Bank

   $ 50,000,000.00   

PNC Bank, National Association

   $ 50,000,000.00   

RBS Citizens Business Capital

   $ 50,000,000.00   

Regions Bank

   $ 50,000,000.00   

U.S. Bank National Association

   $ 50,000,000.00   

Siemens Financial Services, Inc.

   $ 45,000,000.00   

Natixis, New York Brank

   $ 40,000,000.00   

Royal Bank of Canada

   $ 35,000,000.00   

Capital One Leverage Finance Corp.

   $ 25,000,000.00   

Commerzbank AG, New York and Grand Cayman Branches

   $ 25,000,000.00   

The Huntington National Bank

   $ 15,000,000.00   

General Electric Capital Corporation

   $ 10,000,000.00   

TOTAL

   $ 2,000,000,000.00   



--------------------------------------------------------------------------------

Schedule 3.10(b) to

Amended and Restated

First Lien Credit Agreement

Mortgaged Properties

Etowah County, Alabama

Shawnee County, Kansas

Caswell County, North Carolina

Cumberland County, North Carolina

Comanche County, Oklahoma

Pittsylvania County, Virginia



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF BORROWING REQUEST

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

c/o Loan & Agency Services Group

1111 Fannin St., 10th Floor

Houston, Texas 77002

Attention: Alice Telles

[Date]

Ladies and Gentlemen:

Reference is made to the Amended and Restated First Lien Credit Agreement dated
as of April 19, 2012 (as amended, restated or otherwise modified and in effect
on the date hereof, the “Credit Agreement”), among the undersigned, as Borrower,
the Lenders party thereto, the Issuing Banks party thereto, the Syndication
Agents party thereto, the Documentation Agents party thereto, the Senior
Managing Agents party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent and Collateral Agent. Terms defined in the Credit Agreement are used
herein with the same meanings. This notice constitutes a Borrowing Request and
the Borrower hereby requests a Borrowing under the Credit Agreement, and in that
connection the Borrower specifies the following information with respect to the
Borrowing requested hereby:

 

  (A)

Aggregate amount of the requested Borrowing1:                     

 

  (B) Date of Borrowing (which is a Business Day):                    

 

  (C)

Interest rate basis 2:                     

 

  (D)

Interest Period 3:                     

 

 

1 

Not less than $5,000,000 and an integral multiple of $1,000,000 (provided that
an ABR Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the Total Commitment, or that is required to finance the
reimbursement of an LC Disbursement).

2 

Eurodollar Borrowing or ABR Borrowing.

3 

If the Borrowing is a Eurodollar Borrowing. Must comply with the definition of
“Interest Period” and end not later than the Commitment Termination Date.



--------------------------------------------------------------------------------

  (E) Location and number of Borrower’s account to which proceeds of Borrowing
are to be disbursed:                    

The Borrower hereby represents and warrants that the conditions specified in
[paragraphs (1), (2) and (3) of Section 4.02(a)]4 [Section 4.02(b)]5 of the
Credit Agreement are satisfied.

 

Very truly yours,

 

THE GOODYEAR TIRE & RUBBER COMPANY,

by      

Name:

Title:

 

 

4 

For any Borrowing (other than a conversion or continuation of an outstanding
Borrowing and other than a Borrowing to reimburse an LC Disbursement made
pursuant to Section 2.03(e)).

5 

For any Borrowing to reimburse an LC Disbursement made pursuant to
Section 2.03(e).

 

2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF INTEREST ELECTION REQUEST

JPMorgan Chase Bank, N.A.,

  as Administrative Agent

  for the Lenders referred to below

Loan & Agency Services Group

1111 Fannin, 10th Floor

Houston, Texas 77002

Attention: Alice Telles

[Date]

Ladies and Gentlemen:

Reference is made to the Amended and Restated First Lien Credit Agreement dated
as of April 19, 2012 (as amended, restated or otherwise modified and in effect
on the date hereof, the “Credit Agreement”), among the undersigned, as Borrower,
the Lenders party thereto, the Issuing Banks party thereto, the Syndication
Agents party thereto, the Documentation Agents party thereto, the Senior
Managing Agents party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent and Collateral Agent. Terms defined in the Credit Agreement are used
herein with the same meanings. This notice constitutes an Interest Election
Request and the Borrower hereby requests the conversion or continuation of a
Borrowing under the Credit Agreement, and in that connection the Borrower
specifies the following information with respect to the Borrowing to be
converted or continued as requested hereby:

 

  (A)

Borrowing to which this request applies1:             

 

  (B)

Principal amount of Borrowing to be converted/continued2:             

 

  (C) Effective date of election (which is a Business Day):             

 

  (D)

Interest rate basis of resulting Borrowing(s)3:             

 

 

1 

Specify existing Type and last day of current Interest Period.

2 

If different options are being elected with respect to different portions of the
Borrowing, indicate the portions thereof to be allocated to each resulting
Borrowing. Each resulting Borrowing must be not less than $5,000,000 and an
integral multiple of $1,000,000, except that an ABR Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the Total
Commitment, or that is required to finance the reimbursement of an LC
Disbursement.



--------------------------------------------------------------------------------

  (E)

Interest Period of resulting Borrowing(s)1:             

 

 

Very truly yours,

 

THE GOODYEAR TIRE & RUBBER COMPANY,

by    

 

 

Name:

Title:

 

 

3 

Eurodollar Borrowing or ABR Borrowing.

4 

If the Borrowing is to be a Eurodollar Borrowing. Must comply with the
definition of “Interest Period” and end not later than the Commitment
Termination Date.

 

2



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF]

PROMISSORY NOTE

 

$[            ]  

New York, New York

[    ], 20    

FOR VALUE RECEIVED, the undersigned, THE GOODYEAR TIRE & RUBBER COMPANY, an Ohio
corporation (the “Company”), hereby promises to pay to the order of
[                    ] (the “Lender”) or its registered assigns, at the office
of JPMorgan Chase Bank, N.A. (the “Administrative Agent”) at 383 Madison Avenue,
24th floor, New York, New York 10179, on the Commitment Termination Date (as
defined in the Amended and Restated First Lien Credit Agreement dated as of
April 19, 2012 (as the same may be amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”) among the Company, the Lenders party
thereto, the Issuing Banks party thereto, the Syndication Agents party thereto,
the Documentation Agents party thereto, the Senior Managing Agents party thereto
and JPMorgan Chase Bank, N.A., as Administrative Agent and Collateral Agent),
the lesser of (i) the principal sum of [                    ] ($[            ])
or (ii) the aggregate unpaid principal amount of all Loans (as defined in the
Credit Agreement) made to the Company by the Lender pursuant to the Credit
Agreement in lawful money of the United States of America in immediately
available funds, and to pay interest from the date hereof on the principal
amount hereof from time to time outstanding, in like funds, at said office, at
the rate or rates per annum and payable on the dates provided in the Credit
Agreement.

The Company promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at the
rate or rates provided in the Credit Agreement.

The nonexercise by the holder hereof of any of its rights hereunder in any
particular instance shall not constitute a waiver thereof in that or any
subsequent instance.

All borrowings evidenced by this Note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof that shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a notation
or any error in such a notation shall not affect the obligations of the Company
under this Note.



--------------------------------------------------------------------------------

This Note is given subject to the provisions of the Credit Agreement, which,
among other things, contains provisions for the acceleration of the maturity
hereof upon the happening of certain events, for optional prepayment of the
principal hereof prior to the maturity hereof and for the amendment or waiver of
certain provisions of the Credit Agreement, all upon the terms and conditions
therein specified. This Note is entitled to the benefit of the Credit Agreement
and is guaranteed and secured as provided therein and in the other Credit
Documents (as defined in the Credit Agreement). This Note shall be governed by
and construed in accordance with the laws of the State of New York.

 

THE GOODYEAR TIRE & RUBBER COMPANY, by    

 

  Name:   Title:

 

2



--------------------------------------------------------------------------------

Loans and Payments

 

Date   

Amount

and Type of

Loan

  

Maturity

Date

   Principal    Interest   

Unpaid

Principal

Balance of Note

  

Name of Person

Making Notation

 

3



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF]

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the effective date set forth below (the “Effective Date”) and is entered into by
and between the assignor identified below (the “Assignor”) and the assignee
identified below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Amended and Restated First Lien
Credit Agreement dated as of April 19, 2012, among The Goodyear Tire & Rubber
Company, the Lenders party thereto, the Issuing Banks party thereto, the
Syndication Agents party thereto, the Documentation Agents party thereto, the
Senior Managing Agents party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent and Collateral Agent (as amended, restated or otherwise
modified from time to time, the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by the Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor (including any Letters of Credit and
guarantees included therein) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.



--------------------------------------------------------------------------------

Assignor:

 

Assignee:

    and is an [Affiliate]/[Approved Fund]1 of [Identify Lender]

Borrower(s):

  The Goodyear Tire & Rubber Company

Administrative Agent:

  JPMorgan Chase Bank, N.A., as the Administrative Agent under the Credit
Agreement

Assigned Interest:

 

 

     Aggregate Amount of
Commitment/Loans for
all Lenders      Amount of
Commitment/Loans
Assigned      Percentage Assigned of
Aggregate Amount of
Commitment/Loans  

Commitment/Loans

   $         $           %   

Effective Date:                      , 20    [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR].

The Assignee (in the case an Assignee is not a Lender) agrees to deliver to the
Administrative Agent a completed Administrative Questionnaire in which the
Assignee designates one or more credit contacts to whom all syndicate-level
information (which may contain material non-public information about the Credit
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the Assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.

 

1 

Select as applicable.

 

2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

[NAME OF ASSIGNOR], as Assignor, by    

 

 

Name:

Title:

[NAME OF ASSIGNEE], as Assignee, by    

 

 

Name:

Title:

 

3



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE GOODYEAR TIRE & RUBBER COMPANY

ASSIGNMENT AND ASSUMPTION

[Consented to and]2 Accepted:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and a Principal Issuing Bank3,

 

by      

Name:

Title:

Consented to:4

THE GOODYEAR TIRE & RUBBER COMPANY,

 

by      

Name:

Title:

 

 

2 

If the consent of the Administrative Agent is required by the terms of the
Credit Agreement.

3 

Add or replace to reflect the Principal Issuing Banks under the Credit
Agreement.

4 

If the consent of the Borrower is required by the terms of the Credit Agreement.

 

4



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance, or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Agents, the Assignor or any other Lender, and (v) attached to this Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of Section 2.14 of the Credit Agreement, duly completed and executed
by the Assignee; (b) agrees that (i) it will, independently and without reliance
on the Agents, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Documents,
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Documents are required to be performed by it as a
Lender and (iii) it will not book any Loan or hold any participation in any
Letter of Credit or LC Disbursement at an Austrian branch or through an Austrian
Affiliate and will comply with Section 9.18 of the Credit Agreement; and
(c) appoints and authorizes the Agents to take such action as agents on its
behalf and to exercise such powers under the Credit



--------------------------------------------------------------------------------

Documents as are delegated to them by the terms thereof, together with such
powers as are reasonably incidental thereto.

2. Guarantee and Collateral Agreement. The Assignee, by executing and delivering
this Assignment and Assumption, acknowledges receipt of a copy of the Guarantee
and Collateral Agreement and approves and agrees to be bound by and to act in
accordance with the terms and conditions of the Guarantee and Collateral
Agreement and each other Security Document, specifically including (i) the
provisions of Article VII of the Guarantee and Collateral Agreement (governing
the exercise of remedies under the Security Documents and the distribution of
proceeds realized from such exercise), (ii) the provisions of Articles IX and X
of the Guarantee and Collateral Agreement (relating to the duties and
responsibilities of the Collateral Agent thereunder and providing for the
indemnification and the reimbursement of expenses of the Collateral Agent
thereunder by the Lenders) and (iii) the provisions of Section 12.13 of the
Guarantee and Collateral Agreement (providing for releases of Guarantees of and
Collateral securing the Obligations).

3. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

4. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile or other electronic image scan transmission shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption shall be governed by and construed in accordance
with the law of the State of New York.

 

2



--------------------------------------------------------------------------------

EXHIBIT E

Goodyear Tire & Rubber Company

Form of Borrowing Base Certificate

For the Period Ended                     

($ in 000’s)

 

A. Available Accounts Receivable (from page 2 of 4)

           _______   

B. Total Inventory (from page 3 of 4)

        _______      

C. Lower of:

        

Effective Advance Rate (from page 4 of 4)

        _______      

Net Orderly Liquidation Value (based on most recent appraisal)

     _______         

Recovery Rate Allowed

     _______         

Net Orderly Liquidation Value x Allowed Rate

        _______         _______   

D. Available Inventory (B*C)

           _______   

E. Borrowing Base (lines A + D)

           _______   

F. Lower of:

        

Borrowing Base (line E)

        _______      

Revolving Credit Commitment

        _______         _______   

G. Aggregate Revolving Credit Loans Outstanding

        _______      

H. Aggregate amount of Letters of Credit Outstanding

        

I Aggregate Outstanding Credit (lines G + H)

           _______   

J Excess Availability / (overadvance) (line F minus line I)

           _______   

 

* The Borrowing Base Certificate is to be accompanied by documentation outlined
in Schedule 1 to Exhibit F

Officer’s Certification:

Pursuant to the [Credit Agreement] dated as of [enter date], the undersigned
certifies on behalf of the Borrower that the information provided in this
Borrowing Base Certificate is accurate and complete in all material respects.

 

        Signature & Title     Date

 

Page 1 of 4



--------------------------------------------------------------------------------

Goodyear Tire & Rubber Company

Form of Borrowing Base Certificate

For the Period Ended             

($ in 000’s)

Calculation of available accounts receivable

 

                    Retail                Canada (US$)    Chemical    NAT   
COWD    Retail Stores    Wingfoot    Total

Total A/R per aging

                    

Less ineligibles:

                    

Unapplied cash

                    

No title

                    

> 60 days past due

                    

Cross age @ 50%

                    

Bankruptcy

                    

Foreign

                    

Government

                    

Security deposits / progress payment

                    

No first lien

                    

Cash in advance

                    

Notes receivable

                    

Non trade

                    

Rent invoices

                    

Bill and hold

                    

Consignment invoices

                    

Progress billing

                    

Affiliated / Intercompany

                    

Disputes/Chargebacks < 60 days

                    

Contra accounts

                    

Extended terms

                    

Cash on delivery

                    

Concentration cap

                    

Credit reclass

                    

Other (per terms of the Credit Agreement)

                       

 

  

 

  

 

  

 

  

 

  

 

  

 

Total A/R ineligibles

                    

Eligible Accounts Receivables

                    

Less Accounts Receivable Reserves:

                    

Volume rebate reserves

                    

Cash discount reserves

                    

Federal excise taxes reserve

                    

Warranty Reserve

                       

 

  

 

  

 

  

 

  

 

  

 

  

 

Eligible Accounts Receivables after reserves

                    

Dilution Ratio

                    

Less: Dilution Reserve

                    

Adjusted Eligible Accounts Receivables

                       

 

  

 

  

 

  

 

  

 

  

 

  

 

Advance rate

                    

Available A/R

                       

 

  

 

  

 

  

 

  

 

  

 

  

 

 

Page 2 of 4



--------------------------------------------------------------------------------

Goodyear Tire & Rubber Company

Form of Borrowing Base Certificate

For the Period Ended             

($ in 000’s)

Calculation of available Inventory

 

               Retail                Chemical    NAT    COWD    Retail Stores   
Wingfoot    Total

Total Inventory

                    

 

  

 

  

 

  

 

  

 

  

 

Total Finished Goods

                    

 

  

 

  

 

  

 

  

 

  

 

Less Ineligibles:

                 

Not solely owned by Borrower or Grantor

                 

Located outside the US & Canada

                 

Not at / intransit between Permitted Inventory Locations

                 

In transit / in transit on the water

                 

Not saleable/sold in ordinary course (engineering stores,

                 

No first lien

                 

Consigned inventory at customer location

                 

At or intransit to/from third party processor

                 

Obsolete, unmerchantable, off spec w/out a ready market

                 

Return to vendor

                 

Does not meet governmental standards

                 

Casings (held for retreading of truck tires)

                 

Shipped not billed

                 

Other (per terms of the Credit Agreement)

                    

 

  

 

  

 

  

 

  

 

  

 

Total ineligibles

                 

Inventory Reserves

                 

Reserve for damaged inventory

                 

Favorable variance reserve

                 

Intracompany/Intercompany profit reserve

                 

Lower of cost or market reserve

                    

 

  

 

  

 

  

 

  

 

  

 

Total Inventory Reserves

                 

Additional Inventory Reserves

                 

Slow moving inventory reserve

                 

Private label inventory reserve

                 

Freight, duties, insurance reserve

                 

Shrink reserve

                 

Other reserves (per terms of Credit Agreement)

                    

 

  

 

  

 

  

 

  

 

  

 

Total Additional Inventory Reserves

                 

Adjusted Eligible Finished Goods

                    

 

  

 

  

 

  

 

  

 

  

 

Advance rate

                 

Available finished goods

                    

 

  

 

  

 

  

 

  

 

  

 

General Ledger Reconciliation

                 

Inventory by Location

                 

Profitability Data

                 

Inventory Turns

                 

 

Page 3 of 4



--------------------------------------------------------------------------------

Goodyear Tire & Rubber Company

Form of Borrowing Base Certificate

For the Period Ended             

($ in 000’s)

Calculation of available Inventory (continued)

 

               Retail                Chemical    NAT    COWD    Retail Stores   
Wingfoot    Total

Total Raw Materials & Work In Process

                    

 

  

 

  

 

  

 

  

 

  

 

Less Ineligibles:

                 

Not solely owned by Borrower or Grantor

                 

Located outside the US & Canada

                 

Not at / intransit between Permitted Inventory Locations

                 

In transit / in transit on the water

                 

Not saleable/sold in ordinary course (engineering stores,

                 

No first lien

                 

Consigned inventory at customer location

                 

At or intransit to/from third party processor

                 

Obsolete, unmerchantable, off spec w/out a ready market

                 

Return to vendor

                 

Does not meet governmental standards

                 

Casings (held for retreading of truck tires)

                 

Shipped not billed

                 

Reserve for freight, duties, and insurance -held at dock

                 

Other (per terms of the Credit Agreement)

                    

 

  

 

  

 

  

 

  

 

  

 

Total Ineligibles

                 

Eligible Raw Materials

                 

Advance Rate

                 

Available raw materials

                    

 

  

 

  

 

  

 

  

 

  

 

Available finished goods and raw materials

                    

 

  

 

  

 

  

 

  

 

  

 

Less: Rent Reserve (3 MOS.)

                 

Priority Payables Reserve

                    

 

  

 

  

 

  

 

  

 

  

 

Inventory Advance Amount

                    

 

  

 

  

 

  

 

  

 

  

 

Effective Advance Rate ( Inventory Advance Amount / Total

                 

Inventory by Location

                 

GL Reconciliation

                 

 

Page 4 of 4



--------------------------------------------------------------------------------

Schedule 1

to Exhibit E

Goodyear Tire and Rubber Company

Collateral Monitoring Reporting Requirements

Documents to be Submitted to the Bank

The BBC (as outlined in Exhibit E) is to be submitted on a monthly basis by the
15th calendar day subsequent to month end (for Accounts Receivable, Inventory
and Other as noted below), with all information and documents under “Accounts
Receivable” below due within two days thereafter. The Accounts Receivable
information shall be provided for the following divisions: Canada, Chemical,
North American Tire, Retail and Wingfoot unless otherwise noted or requested by
the Agent. The Inventory information shall be provided for the following
divisions unless otherwise noted or requested by the Agent: Chemical, North
American Tire, Retail and Wingfoot. All other information shall be provided on a
consolidated basis for Goodyear North America and Canada.

 

•  

BBC as outlined in Exhibit E

 

•  

Accounts Receivable:

1) A monthly rollforward of the A/R aging. The monthly rollforward should
separately identify beginning of the month A/R aging balance, gross billings,
cash receipts, credit memos and other adjustments issued (recorded directly to
the aging), write-offs, other debit and credit adjustments (if significant,
please provide explanation), end of month A/R aging balance and should be
supported by the following system generated information:

 

  •  

Summary totals of A/R aging.

 

  •  

Total amount of invoices/sales.

 

  •  

Total amount of cash receipts.

Total amount of credits and adjustments (should include credit memos issued,
write-offs, returns, discounts and other credit adjustments).

2) Terms, addresses, credit ratings and aging of top 10 customer accounts
receivable balances per the most recent aging.

3) Accounts receivable aging, consolidated and for each subsidiary.

4) Reconciliations of A/R aging report to the general ledger and financial
statements

5) Supporting documentation (system generated extract report where applicable)
for the A/R ineligibles as per the Credit Agreement and Borrowing Base
Certificate as follows:

 

Unapplied cash

   Consignment invoices

No title

   Progress billing

> 60 days past due

   Affiliated / Intercompany

Cross age @ 35%

   Disputes/Chargebacks

Bankruptcy

   Contra accounts

Foreign

   Extended terms

Government

   Cash on delivery

Security deposits / progress payment

   Concentration cap

No first lien

   Credit reclass

Cash in advance

   Volume rebate reserves

Notes receivable

   Cash discount reserves

Non trade

   Federal excise taxes reserve

Rent invoices

   Warranty Reserve

Bill and hold

   Dilution Reserve



--------------------------------------------------------------------------------

Goodyear Tire and Rubber Company

Collateral Monitoring Reporting Requirements

Documents to be Submitted to the Bank

 

•  

Inventory:

 

  1) Summary of inventory by component (i.e., raw materials, finished goods),
product group and location.

 

  2) Summarized inventory perpetual reports.

 

  3) Gross margin and turnover by product group and location.

 

  4) Supporting documentation (system generated extract report where applicable)
for all Inventory ineligibles as per the Credit Agreement and Borrowing Base
Certificate as follows:

 

Not solely owned by Borrower or Grantor

   Shipped not billed

Located outside the US & Canada

   Reserve for damaged inventory

Not at / intransit between Permitted Inventory Locations

   Favorable variance reserve

In transit / in transit on the water

   Intracompany/Intercompany profit reserve

Not saleable/sold in ordinary course (engineering stores, supplies, packaging,
etc)

   Lower of cost or market reserve

No first lien

   Slow moving inventory reserve

Consigned inventory at customer location

   Private label inventory reserve

At or in transit to/from third party processor

   Freight, duties, insurance reserve

Obsolete, unmerchantable, off spec w/out a ready market

   Shrink reserve

Return to vendor

   Rent Reserve (3 MOS.)

Does not meet governmental standards

   Priority Payables Reserve

Casings (held for retreading of truck tires)

  

 

  5) Reconciliation of perpetual inventory reports to general ledger and
financial statements.

 

•  

Other:

 

  1) Consolidated accounts payable balance.

 

  2) Top five aged vendor payable balances.

 

  3) Cash, Cash Equivalents, and Facility Liquidity Schedule

 

Submit to: Robert Wilt

     JP Morgan Chase

     383 Madison Ave, 27th Floor

     New York, NY 10179

 

     with a copy to

     IB ABL Portfolio Management Group at ib.cbc@jpmorgan.com

 

2



--------------------------------------------------------------------------------

ANNEX I

CERTIFICATE OF FINANCIAL OFFICER

TO THE BORROWING BASE CERTIFICATE

Reference is made to the Amended and Restated First Lien Credit Agreement dated
as of April 19, 2012 (as amended, restated or modified and in effect on the date
hereof, the “Credit Agreement”), among The Goodyear Tire & Rubber Company (the
“Borrower”), the Lenders party thereto, the Issuing Banks party thereto, the
Syndication Agents party thereto, the Documentation Agents party thereto, the
Senior Managing Agents party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent and Collateral Agent. Terms defined in the Credit Agreement
are used herein with the same meanings. This notice constitutes the certificate
of Financial Officer required to be delivered pursuant to Section 5.09(b) of the
Credit Agreement at the time of delivery of a Borrowing Base Certificate.

The undersigned, a Financial Officer of the Borrower, hereby certifies to the
Administrative Agent and each other Secured Party that as of the date hereof, to
the best of such officer’s knowledge:

 

  (i) the aggregate cash and cash equivalents of the Borrower and its
Subsidiaries held in the United States is:             ,

 

  (ii) the aggreagate cash and cash equivalents of the Borrower and its
Subsidiaries held other than in the United States is:             ,

 

  (iii) for each of the Credit Agreement and the European Facilities Agreement,
the undrawn amount available to be drawn thereunder is:             and
            , respectively,

 

  (iv) the aggregate accounts payable position of the Borrower and the Domestic
Subsidiaries is:             , and

 

  (v) Available Cash is:             



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Financial Officer’s Certificate on this day of             , 20    .

 

  

Name:

Title:

 

2



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF RESTATEMENT DATE

PERFECTION CERTIFICATE

Reference is made to (i) the Amended and Restated First Lien Credit Agreement,
dated as of April 19, 2012 (the “Credit Agreement”), among The Goodyear Tire &
Rubber Company (the “Borrower”), the Lenders party thereto, the Issuing Banks
party thereto, the Syndication Agents and Documentation Agents party thereto,
and JPMorgan Chase Bank, N.A., as Administrative Agent and Collateral Agent, and
(ii) the Reaffirmation Agreement, dated as of April 19, 2012 (the “Reaffirmation
Agreement”), among the Borrower, the Subsidiaries of the Borrower named therein
and JPMorgan Chase Bank, N.A., as Administrative Agent and Collateral Agent.
Capitalized terms used but not defined herein have the meanings assigned in the
Credit Agreement or Guarantee and Collateral Agreement, as applicable.

The undersigned, a Financial Officer and a legal officer, respectively, of the
Borrower, hereby certifies to the Collateral Agent and each other Secured Party,
as follows:

1. Names. (a) Set forth below is the exact legal name of (i) each Domestic
Subsidiary and each other North American Subsidiary, in each case other than any
Subsidiary that (A) is an Excluded Subsidiary, (B) is a Consent Subsidiary, or
(C) has consolidated assets not greater than $10,000,000 as of December 31,
2011, or, if later, as of the end of the most recent fiscal quarter for which
financial statements have been delivered pursuant to Section 5.01(a) or (b) of
the Credit Agreement, and (ii) any other Grantor:

(b) Set forth below is the exact legal name of each Domestic Subsidiary and each
other North American Subsidiary, in each case that (i) has consolidated assets
not greater than $10,000,000, as of December 31, 2011, or, if later, as of the
end of the most recent fiscal quarter for which financial statements have been
delivered pursuant to Section 5.01(a) or (b) of the Credit Agreement, and
(ii) is not a Consent Subsidiary or an Excluded Subsidiary:

(c) Schedule 1 hereto sets forth the legal name of each Consent Subsidiary.

(d) Set forth below is each legal name (other than the one provided in
Section 1) that each Grantor has had in the five years preceding the Restatement
Date, together with the date of the relevant change:

(e) The following is a list of all other names (including trade names or similar
appellations) used by each Grantor in connection with the conduct of its
business or the ownership of its properties at any time during the five years
preceding the Restatement Date:



--------------------------------------------------------------------------------

Grantor

   Other Names

(f) Set forth below is the organizational identification number, if any, as of
the date hereof, issued by the jurisdiction of formation of each Grantor that is
a registered organization:

 

Grantor

   Jurisdiction    Organizational
Identification Number

(g) Set forth below is the US Federal Taxpayer Identification Number of each
Grantor as of the date hereof:

 

2



--------------------------------------------------------------------------------

Grantor

   Federal Taxpayer
Identification Number

2. Current Locations. (a) The chief executive office of each Grantor as of the
date hereof is located at the address set forth opposite its name below:

 

Grantor

   Mailing Address    County

(b) The assets of each Grantor located in Canada as of the date hereof are
located in the provinces and territories set forth opposite its name below,
where applicable:

 

3



--------------------------------------------------------------------------------

Grantor

   Provinces/Territories

3. Stock Ownership and other Equity Interests. Schedule 3A hereto is a true and
correct list of all the Equity Interests in Subsidiaries (other than Equity
Interests in Luxembourg Finance and Excluded Equity Interests) owned by any
Grantor as of the date hereof and required to be pledged under the Guarantee and
Collateral Agreement and the record and beneficial owners of such Equity
Interests. Schedule 3B hereto is a true and correct list of all Excluded Equity
Interests owned by any Grantor as of the date hereof.

4. Debt Instruments. Schedule 4 hereto is a true and correct list of all
Instruments constituting Article 9 Collateral as of the date hereof and
representing Indebtedness in excess of $3,000,000.

5. US Intellectual Property. Schedule 5(A) hereto sets forth information
sufficient for filing in proper form with the United States Patent and Trademark
Office with respect to all of the Material Intellectual Property of each Grantor
(other than Goodyear Canada, Inc.) consisting of US Patents and US Trademarks,
including the name of the registered or beneficial owner, the registration or
patent number, and the registration date or date granted for each such Patent
and Trademark owned by any such Grantor. Schedule 5(B) hereto sets forth
information sufficient for filing in proper form with the United States
Copyright Office with respect to all of each Grantor’s Material Intellectual
Property consisting of Copyrights, including the name of the registered owner,
the registration number and the registration date of each Copyright owned by any
such Grantor.

6. Canadian Intellectual Property. Schedule 6 hereto sets forth information
sufficient for filing in proper form with the Canadian Intellectual Property
Office with respect to all of the Material Intellectual Property of each Grantor
consisting of Canadian Trademarks, including the name of the registered or
beneficial owner, the

 

4



--------------------------------------------------------------------------------

registration number and the registration date or date granted for each such
owned by any such Grantor.

7. Deposit Accounts. Schedule 7 hereto is a true and correct list of all Deposit
Accounts that constitute Collateral as of the date hereof and are maintained by
each Grantor, including the name of the depositary institution, the type of
account and the account number (with each Deposit Account which is not part of
the Lockbox System indicated by an “N”).

8. Security Accounts. Schedule 8 hereto is a true and correct list of all
securities accounts that constitute Collateral as of the date hereof and are
maintained by each Grantor, including the name of the financial institution
holding the securities account (including a securities intermediary), the type
of account and the account number.

9. Aircraft. Schedule 9 hereto is a true and correct list of all Aircraft owned
by any Grantor and information sufficient to permit the Collateral Agent to file
notices of its security interests in such Aircraft with the Federal Aviation
Administration, including the model number, the tail number, the name, the
serial number and the location of such Aircraft.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this perfection
certificate on this     day of April, 2012.

 

THE GOODYEAR TIRE & RUBBER COMPANY, by       Name:   Title: by       Name:  

Title:

 

6



--------------------------------------------------------------------------------

SCHEDULE 1

Consent Subsidiaries



--------------------------------------------------------------------------------

SCHEDULE 3A

Pledged Equity Interests



--------------------------------------------------------------------------------

SCHEDULE 3B

Excluded Equity Interests



--------------------------------------------------------------------------------

SCHEDULE 4

Debt Instruments



--------------------------------------------------------------------------------

SCHEDULE 5A

Material US Patents and Trademarks



--------------------------------------------------------------------------------

SCHEDULE 5B

Material US Copyrights



--------------------------------------------------------------------------------

SCHEDULE 6

Material Canadian Trademarks



--------------------------------------------------------------------------------

SCHEDULE 7

Deposit Accounts



--------------------------------------------------------------------------------

SCHEDULE 8

Security Accounts



--------------------------------------------------------------------------------

SCHEDULE 9

Aircraft



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF REAFFIRMATION AGREEMENT

REAFFIRMATION AGREEMENT dated as of April 19, 2012 (this “Agreement”), among THE
GOODYEAR TIRE & RUBBER COMPANY (“Goodyear”), the other Subsidiaries of THE
GOODYEAR TIRE & RUBBER COMPANY identified as Grantors and Guarantors under the
Security Documents referred to below (collectively with Goodyear, the
“Reaffirming Parties”) and JPMORGAN CHASE BANK, N.A. as Administrative Agent and
Collateral Agent under the Restated Credit Agreement referred to below.

Goodyear has requested that the Amended and Restated First Lien Credit Agreement
dated as of April 20, 2007, among Goodyear, the Lenders party thereto, the
Issuing Banks party thereto, the Documentation Agents party thereto, Citicorp
USA, Inc., as Syndication Agent, and JPMorgan Chase Bank, N.A., as
Administrative Agent and Collateral Agent (the “Credit Agreement”), be further
amended and restated in the form of the Amended and Restated First Lien Credit
Agreement dated as of the date hereof (the “Restatement Date”) among Goodyear,
the Lenders party thereto, the Issuing Banks party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent and Collateral Agent (the “Restated Credit
Agreement”), and that the Guarantee and Collateral Agreement (as defined in the
Credit Agreement) and the Canadian First Lien Guarantee and Collateral Agreement
between Goodyear Canada, Inc. and JPMorgan Chase Bank, N.A. as Collateral Agent
dated as of April 8, 2005 (the “Canadian GCA”) be amended as set forth in
Section 1 below. Capitalized terms used but not defined herein have the meanings
given them by the Restated Credit Agreement.

Each of the Reaffirming Parties is party to one or more of the Security
Documents referred to in the Credit Agreement, and each Reaffirming Party
expects to realize, or has realized, substantial direct and indirect benefits as
a result of the Restated Credit Agreement becoming effective and the
consummation of the transactions contemplated thereby. The execution and
delivery of this Agreement is a condition precedent to the effectiveness of the
Restated Credit Agreement and the consummation of the transactions contemplated
thereby.

In consideration of the premises and the agreements, provisions and covenants
herein contained, the parties hereto hereby agree, on the terms and subject to
the conditions set forth herein, as follows:

SECTION 1. Reaffirmation. (a) Each of the Reaffirming Parties confirms that
(i) the security interests granted by it under the Security Documents and in
existence immediately prior to the Restatement Date shall continue in full force
and effect on the terms of the respective Security Documents and (ii) on the
Restatement Date



--------------------------------------------------------------------------------

the Obligations under the Restated Credit Agreement shall constitute
“Obligations” under the Guarantee and Collateral Agreement as amended by
paragraphs (b), (c), (d), (e), (f), (g), (h) and (i) below (as so amended, the
“Amended GCA”) and “Obligations” under the Canadian GCA as amended by paragraph
(b) below (the “Amended Canadian GCA”) and “secured obligations” (however
defined) under the other Security Documents (subject to any limitations set
forth in the Amended GCA or such other Security Documents). Each party hereto
confirms that the intention of the parties is that each of the Guarantee and
Collateral Agreement and each other Security Document shall not terminate on the
Restatement Date and shall continue in full force and effect as amended or
amended and restated by the Restated Credit Agreement, this Agreement or
otherwise.

(b) The following defined terms listed in Article I of the Guarantee and
Collateral Agreement and in Article I of the Canadian GCA are amended and
restated in their entirety as follows:

“Lenders Lien Subordination and Intercreditor Agreement” means the Amended and
Restated Lenders Lien Subordination and Intercreditor Agreement among the
Collateral Agent, the collateral agent under the Second Lien Agreement, the
Borrower and the Subsidiary Guarantors (each as defined therein), dated as of
April 19, 2012, as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein).

“Lien Subordination and Intercreditor Agreement” means the Lien Subordination
and Intercreditor Agreement dated as of April 19, 2012, as amended, among
(a) the Collateral Agent, (b) the collateral agent under the Second Lien
Agreement, (c) the Designated Senior Obligations Collateral Agents and
Designated Junior Obligations Collateral Agents (as such terms are defined
therein) from time to time party thereto and (d) the Borrower and the
Subsidiaries of the Borrower party thereto or any substitute or successor
agreement among such parties containing substantially the same terms (and under
which the Obligations shall have been designated by the Borrower as “Senior
Obligations”), with any changes approved by the Administrative Agent.

(c) Article V of the Guarantee and Collateral Agreement is hereby amended by
inserting the following new clause (c) immediately following Section 5.02(b):

“(c) The Collateral Agent is further authorized to file with the Federal
Aviation Administration (or any successor office or any similar office in any
other country) such documents as may be necessary or advisable for the purpose
of perfecting, confirming, continuing, enforcing or protecting any security
interest granted by any Grantor in any Aircraft and naming



--------------------------------------------------------------------------------

such Grantor or the Grantors as debtors and the Collateral Agent as secured
party.”

(d) Article V of the Guarantee and Collateral Agreement is hereby amended by
amending and restating Section 5.08(a) thereof to read as follows:

“(a) Each Grantor agrees promptly (and in any event within 30 days) to notify
the Collateral Agent in writing of any change (i) in its corporate name, (ii) in
the location of its chief executive office, (iii) in its identity or type of
organization or corporate structure and (iv) in its Federal Taxpayer
Identification Number or organizational identification number. Each Grantor
agrees to furnish the Collateral Agent at least 10 Business Day (or such shorter
period as the Collateral Agent may agree) prior written notice of any change in
its jurisdiction of organization. Each Grantor agrees promptly to provide the
Collateral Agent with certified organizational documents reflecting any of the
changes described in the first sentence of this paragraph.”

(e) Article V of the Guarantee and Collateral Agreement is hereby amended by
inserting the following language immediately following Section 5.08 thereof:

“SECTION 5.09. Securities Accounts. If any securities, whether certificated or
uncertificated, or other investment property now or hereafter acquired by any
Grantor are held by such Grantor or its nominee in an account with a securities
intermediary, such Grantor shall promptly notify the Collateral Agent thereof
and, at the Collateral Agent’s request and option, pursuant to an agreement in
form and substance reasonably satisfactory to the Administrative Agent, cause
such securities intermediary to agree to comply with entitlement orders or other
instructions from the Collateral Agent to such securities intermediary as to
such security entitlements without further consent of any Grantor, such nominee,
or any other Person (each such agreement, a “Securities Account Control
Agreement”). The Collateral Agent agrees with each of the Grantors that the
Collateral Agent shall not give any such entitlement orders or instructions or
directions to any such issuer or securities intermediary unless an Event of
Default has occurred and is continuing.”

(f) The references to Section “6.06(e)” of the Credit Agreement in
Section 12.13(d) of the Guarantee and Collateral Agreement are hereby replaced
with references to Section “6.04(c)”.

(g) Section 7.03 of the Guarantee and Collateral Agreement is hereby amended by
deleting at the end of the last paragraph the following sentence: “It is



--------------------------------------------------------------------------------

understood that the Deposits held by the Administrative Agent under Section 2.01
of the Credit Agreement do not constitute assets of the Borrower or Collateral,
and that nothing herein shall prevent or delay payments required to be made from
the Deposit Account to the Issuing Banks as provided in the Credit Agreement.”

(h) Article XII of the Guarantee and Collateral Agreement is hereby amended by
amending and restating the last sentence of Section 12.13(e) to read as follows:

“In the case of any License of Intellectual Property to any Person that is not
an Affiliate of any Grantor (i) for which it receives consideration at the time
of such License at least equal to the Fair Market Value of the subject
Intellectual Property and in respect of which the Borrower shall have delivered
a notice to the Administrative Agent designating such transfer as an Asset
Disposition for purposes of Section 6.04, (ii) that constitutes an Asset
Disposition under Section 6.04, or (iii) that does not materially reduce the
collateral value to the Secured Parties of the Material Intellectual Property,
taken as a whole, and, in each case, is permitted under this Agreement and the
Credit Agreement, the Liens on such Intellectual Property granted hereunder
shall be subject to the rights of third parties to use such Intellectual
Property under such License; provided that no such License shall be used for the
purpose of securing or otherwise providing credit support for Indebtedness.”

(i) On and after the Restatement Date, (i) the term “Credit Agreement”, as used
in the Security Documents, shall mean the Restated Credit Agreement and (ii) the
terms “Agreement”, “this Agreement”, “herein”, “hereinafter”, “hereto”, “hereof”
and words of similar import, as used in the Amended GCA and the Amended Canadian
GCA, shall, unless the context otherwise requires, refer to the Guarantee and
Collateral Agreement and the Amended Canadian GCA as amended hereby.

SECTION 2. Applicable Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 3. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.

SECTION 4. Expenses. Goodyear agrees to reimburse the Administrative Agent and
the Collateral Agent for all reasonable out-of-pocket expenses incurred by it in
connection with this Agreement, including the reasonable fees, charges and



--------------------------------------------------------------------------------

disbursements of Cravath, Swaine & Moore LLP and other counsel for the
Administrative Agent and the Collateral Agent.

SECTION 5. Headings. The headings of this Agreement are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

SECTION 6. No Novation. Neither this Agreement nor the execution, delivery or
effectiveness of the Restated Credit Agreement shall extinguish the obligations
for the payment of money outstanding under the Restated Credit Agreement or the
Credit Agreement or discharge or release the Lien or priority of any Security
Document or any other security therefor. Nothing herein contained shall be
construed as a substitution or novation of the obligations outstanding under the
Restated Credit Agreement or the Credit Agreement or instruments securing the
same, which shall remain in full force and effect, except to any extent modified
hereby or by instruments executed concurrently herewith. Nothing implied in this
Agreement, the Restated Credit Agreement or in any other document contemplated
hereby or thereby shall be construed as a release or other discharge of the
Borrower or any Guarantor or any Grantor under any Security Document from any of
its obligations and liabilities under the Restated Credit Agreement or the
Security Documents. Each of the Restated Credit Agreement and the Security
Documents shall remain in full force and effect, until (as applicable) and
except to any extent modified hereby or by the Amendment Agreement or in
connection herewith and therewith.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

THE GOODYEAR TIRE & RUBBER COMPANY,   by         Name:     Title:

JPMORGAN CHASE BANK, N.A., as

Administrative Agent and Collateral Agent,

  by         Name:     Title:



--------------------------------------------------------------------------------

GRANTORS AND GUARANTORS

 

CELERON CORPORATION,   by          Name:     Title: DAPPER TIRE CO., INC.,   by
        Name:     Title: DIVESTED COMPANIES HOLDING COMPANY,   by         Name:
    Title:   by         Name:     Title: DIVESTED LITCHFIELD PARK PROPERTIES,
INC.,   by         Name:     Title:   by         Name:     Title:



--------------------------------------------------------------------------------

GOODYEAR EXPORT INC.,   by         Name:     Title: GOODYEAR FARMS, INC.,   by 
        Name:     Title: GOODYEAR INTERNATIONAL CORPORATION,   by         Name:
    Title: GOODYEAR WESTERN HEMISPHERE CORPORATION,   by         Name:    
Title: WHEEL ASSEMBLIES INC.,   by         Name:     Title: WINGFOOT COMMERCIAL
TIRE SYSTEMS, LLC,   by          Name:     Title:



--------------------------------------------------------------------------------

GOODYEAR CANADA INC.,   by         Name:     Title:   by         Name:    
Title: